Exhibit 10.1

 

Execution Version

 

ACQUISITION AND DEVELOPMENT AGREEMENT

 

BY AND BETWEEN

 

FOREST OIL CORPORATION

 

STC EAGLEVILLE, LLC

 

SCHLUMBERGER TECHNOLOGY CORPORATION

 

SMITH INTERNATIONAL, INC.

 

AND

 

M-I L.L.C.

 

Dated April 11, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS

1

1.1

Defined Terms

1

1.2

Amendment of Defined Instruments

1

1.3

References and Titles

1

1.4

Accounting Terms and Determinations

2

Article II ASSET TRANSFER PROVISIONS

2

2.1

Asset Conveyance

2

2.2

Excluded Assets

4

2.3

Consideration

4

Article III TITLE MATTERS; PREFERENTIAL PURCHASE RIGHTS AND CONSENTS TO ASSIGN

4

3.1

Title Warranties and Representations

4

3.2

Notice of Title Defects; Defect Adjustments

4

3.3

Preferential Purchase Rights and Consents to Assign

8

Article IV EXECUTION DATE ACTIONS

8

4.1

Forest Deliveries to STC Eagleville

8

4.2

Forest Deliveries to Schlumberger Service Providers

9

4.3

STC Eagleville Deliveries

9

4.4

Schlumberger Service Providers Deliveries

10

Article V NATURE OF JOINT DEVELOPMENT; SCOPE AND COSTS

10

5.1

Scope

10

5.2

Participating Interest

10

5.3

Operating Agreement

10

5.4

Operator

11

5.5

HSE Standards

11

5.6

Operations Standard

11

5.7

Liability of Operator

11

5.8

Rentals, Shut-in Well Payments and Royalties

12

5.9

Insurance

12

5.10

Reports

12

5.11

Custody of Funds

14

5.12

Marketing

14

5.13

Contracts; Use of Affiliates

14

5.14

Access

14

5.15

Additional Compensation

15

Article VI PROGRAM DEVELOPMENT COMMITTEE, ANNUAL WORK PLANS AND BUDGETS

15

6.1

Program Development Committee Formation

15

6.2

Meetings of the Program Development Committee

15

6.3

Function and Authority of the Program Development Committee

17

6.4

Working Interest Party Representatives

18

6.5

Initial Annual Plan and Budget

18

6.6

Subsequent Annual Plan and Budgets

18

Article VII DEVELOPMENT OPERATIONS, REWORK OPERATIONs AND AREA-WIDE OPERATIONS
PROPOSAL PROCESS

21

7.1

Conditions to Issuance of Proposal

22

7.2

Content of Proposals

22

7.3

Review Period

23

 

i

--------------------------------------------------------------------------------


 

7.4

Pre-Drilling Due Diligence

23

7.5

Effect of Rejection of a Development Well Proposal

23

7.6

Effect of Rejection of a Rework Operation Proposal

24

7.7

Effect of Rejection of an Area-Wide Proposal

24

7.8

New Technology Proposed Operation

24

Article VIII INITIAL WELL COST RECOVERY, DRILLING CARRY OBLIGATION AND
PRE-SIGNING INITIAL WELL PAYMENT

25

8.1

Certain Payment Obligations

25

8.2

Rejected Well Proposals and Rejected Rework Operations Proposals

26

8.3

Payment Procedures

26

8.4

Adjustments

26

8.5

Revenues from Initial Wells

26

8.6

Post-Signing Adjustment

26

Article IX PAYMENT OBLIGATIONS AND PROCEDURES

27

9.1

Operational Costs

27

9.2

STC Eagleville Operational Costs

27

9.3

Advance Payment Request

27

9.4

Preparation and Scope of Advance Payment Request

27

9.5

Content of Advance Payment Request

27

9.6

Delivery of Advance Payment Requests

28

9.7

Confirmation by Schlumberger Service Providers

28

9.8

Development Funds Account

28

9.9

Invoices

29

Article X SCHLUMBERGER SERVICE PROVIDERS’ SERVICES, PERSONAL PROPERTY AND
MATERIALS

29

10.1

Forest Commitment as to Oilfield Services, Personal Property and Materials

29

10.2

Forest Commitment as to Consulting Services

30

10.3

Schlumberger Service Providers’ Commitment

31

10.4

Prohibition

31

10.5

Pricing

31

10.6

Terms of Sale

31

10.7

Limitation on Schlumberger Service Providers’ Liability

31

Article XI PAYMENT OF SCHLUMBERGER SERVICE PROVIDERS INVOICES

31

11.1

Preemption

31

11.2

Invoices

32

11.3

Invoice Objections

32

11.4

Invoice Objection Reserve Account

32

11.5

Payment

33

11.6

Rebate

33

11.7

Independent Contractor

33

11.8

Use of Third-Parties

34

Article XII REPRESENTATIONS OF FOREST

34

12.1

Organization, Existence

34

12.2

Authorization

34

12.3

No Conflicts

34

12.4

Consents

35

12.5

Bankruptcy

35

12.6

Claims and Litigation

35

 

ii

--------------------------------------------------------------------------------


 

12.7

Material Contracts

35

12.8

No Violation of Laws

37

12.9

Preferential Purchase Rights

37

12.10

Payment of Burdens and Operating Expenses

37

12.11

Imbalances

37

12.12

Current Commitments

37

12.13

Taxes

38

12.14

Brokers’ Fees

38

12.15

Delivery of Hydrocarbons

38

12.16

Partnerships

38

12.17

Environmental

38

12.18

Permits

39

12.19

Condemnation and Eminent Domain

39

12.20

Mandatory Drilling Obligations

39

12.21

Offset Obligations

39

12.22

Plugging and Abandonment

39

12.23

Personal Property

40

12.24

Vendors

40

Article XIII REPRESENTATIONS OF STC EAGLEVILLE

40

13.1

Organization; Existence

40

13.2

Authorization

40

13.3

No Conflicts

40

13.4

Consents

41

13.5

Bankruptcy

41

13.6

Claims and Litigation

41

13.7

Regulatory

41

13.8

Independent Evaluation

41

13.9

Brokers’ Fees

41

13.10

Accredited Investor

42

Article XIV REPRESENTATIONS OF THE SCHLUMBERGER SERVICE PROVIDERS

42

14.1

Organization; Existence

42

14.2

Authorization

42

14.3

No Representations

42

Article XV LIABILITY, LIMITATION AND INDEMNIFICATION

43

15.1

Assumption

43

15.2

Indemnities of Forest

44

15.3

Indemnities of STC Eagleville

45

15.4

Limitation on Liability

45

15.5

Express Negligence

46

15.6

Indemnification Procedures

46

15.7

Survival

48

15.8

Waiver of Right to Rescission

48

15.9

Insurance

48

15.10

Materiality

48

Article XVI AREA OF MUTUAL INTEREST

49

16.1

AMI Area

49

16.2

Property Acquisition Notice and Proposal Process

49

16.3

Effect of STC Eagleville’s Election Not to Participate in Option Acreage

49

16.4

Effect of STC Eagleville’s Election to Participate

49

 

iii

--------------------------------------------------------------------------------


 

16.5

Leases Acquired during AMI Period

50

16.6

Limitations on Option Acreage

50

Article XVII TRANSFER

50

17.1

Restrictions on Transfer

50

17.2

Tag Along Right

51

Article XVIII TAX PARTNERSHIP

52

18.1

Transfer Taxes

52

18.2

Allocation of Taxes

53

18.3

Tax Treatment

53

Article XIX PROGRAM TERM

54

19.1

Term

54

19.2

Surviving Provisions

54

Article XX DEFAULTS

54

20.1

Default by STC Eagleville

54

20.2

Defaults by Forest

56

20.3

Defaults by Schlumberger Service Provider

57

20.4

DAMAGES

58

Article XXI MISCELLANEOUS

59

21.1

Exhibits and Schedules

59

21.2

Expenses and Taxes

59

21.3

Relationship of Parties

59

21.4

No Third Party Beneficiaries

59

21.5

Confidentiality

59

21.6

Publicity

60

21.7

Non-Solicitation of Employees

60

21.8

Notices

61

21.9

Waivers; Amendments; Assignment

63

21.10

Dispute Resolution of Arbitrable Matters

63

21.11

WAIVER OF JURY TRIAL

64

21.12

GOVERNING LAW

64

21.13

VENUE AND JURISDICTION

64

21.14

Counterpart Execution

65

21.15

NO OTHER AGREEMENTS; NO PAROLE EVIDENCE

65

21.16

WAIVER OF CONSEQUENTIAL DAMAGES

65

21.17

Further Cooperation

65

21.18

Filings, Notices and Governmental Approvals

65

21.19

Liens and Security Interests

66

21.20

Force Majeure

67

21.21

IP Ownership

67

21.22

Conflict

68

21.23

Covenants Running with the Land

68

 

iv

--------------------------------------------------------------------------------


 

APPENDICES

 

 

 

 

 

Appendix 1

-

Definitions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Leases

Exhibit B

-

Initial Wells

Exhibit C

-

Rights-of-Way

Exhibit D

-

Excluded Wells

Exhibit E

-

Form of Conveyance

Exhibit F

-

Consulting Services Agreement

Exhibit G

-

Master Service Agreement

Exhibit H

-

Operating Agreement

Exhibit I

-

Insurance

Exhibit J

-

Initial Annual Plan and Budget

Exhibit K

-

Program Area

Exhibit L

-

Area of Mutual Interest

Exhibit M

-

Service Pricing

Exhibit N

-

Lantern Drilling

Exhibit O

-

Program Technical Services Team Organization Chart

Exhibit P

-

Tax Partnership Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.1

-

Seismic Data

Schedule 12.3

-

No Conflicts

Schedule 12.4

-

Consents

Schedule 12.6

-

Claims and Ligation

Schedule 12.7(a)

-

Material Contracts

Schedule 12.7(b)

-

Material Contract Defaults

Schedule 12.9

-

Preferential Purchase Rights

Schedule 12.12

-

Current Commitments

Schedule 12.13

-

Taxes

Schedule 12.16

-

Partnerships

Schedule 12.17

-

Environmental

Schedule 12.24

-

Vendors

 

v

--------------------------------------------------------------------------------


 

ACQUISITION AND DEVELOPMENT AGREEMENT

 

This Acquisition and Development Agreement (this “Agreement”) is entered into as
of April 11, 2013 (the “Execution Date”), by and between Forest Oil Corporation
(“Forest”), a New York corporation, STC Eagleville, LLC (“STC Eagleville”), a
Texas limited liability company, Schlumberger Technology Corporation, a Texas
corporation (“Schlumberger”), Smith International, Inc., a Delaware corporation
(“Smith”), and M-I L.L.C., a Delaware limited liability company (“M-I”). 
Forest, STC Eagleville, Schlumberger, Smith and M-I are sometimes referred to
herein together as the “Parties”, and individually as a “Party”.

 

R E C I T A L S

 

A.            The Parties desire that Forest and STC Eagleville (each, a
“Working Interest Party” and together, the “Working Interest Parties”)
participate together in the exploration and development of the Assets.

 

B.            In connection therewith, the Parties desire that Forest convey to
STC Eagleville, and that STC Eagleville acquire from Forest, an undivided 50%
interest held by Forest in the Assets (excluding the Excluded Assets).

 

C.            The Parties desire that Schlumberger, Smith and M-I (together, the
“Schlumberger Services Providers”), or one or more of their Affiliates, provide
operational services in connection with the exploration and development of the
Assets.

 

D.            The Parties acknowledge and agree that this Agreement and the
other Transaction Documents are parts of a single, integrated transaction.

 

E.            The Parties desire to set forth their respective rights and
obligations with respect to all such arrangements.

 

ARTICLE I
DEFINITIONS

 

1.1          Defined Terms.  Capitalized terms shall have the meanings given
such terms in Appendix 1.

 

1.2          Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein, the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document.  Nothing contained in
this Agreement will be construed to authorize any renewal, extension,
modification, amendment or restatement of this Agreement or any agreement,
instrument or document referred to herein.

 

1.3          References and Titles.  All references in this Agreement to
Exhibits, Schedules, Appendices, Articles, Sections, subsections and other
subdivisions refer to the Exhibits, Schedules, Appendices, Articles, Sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise.  Titles appearing at the beginning of any subdivisions are

 

1

--------------------------------------------------------------------------------


 

for convenience only, do not constitute any part of those subdivisions and will
be disregarded in construing the language contained in those subdivisions.  The
words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this section” and “this subsection” and similar phrases refer only to the
sections or subsections of this Agreement in which those phrases occur.  The
word “or” is not exclusive; the word “including” (in its various forms) means
“including without limitation.”  Pronouns in masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires.  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any reference herein to any law shall be construed as referring to
such law as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time; (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained herein); and (c) with respect to the determination of any
time period, the word “from” means “from and including” and the word “to” means
“to and including.” A reference herein to a number of “days” will be intended to
refer to that number of calendar (as opposed to working) days, unless otherwise
specifically provided.  No provision of this Agreement or any other Transaction
Document shall be interpreted or construed more strictly against any Person
solely because such Person or its legal representative drafted such provision.

 

1.4          Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to STC Eagleville hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis.

 

ARTICLE II
ASSET TRANSFER PROVISIONS

 

2.1          Asset Conveyance.  Subject to the terms and conditions of this
Agreement, Forest hereby agrees to transfer to STC Eagleville, and STC
Eagleville agrees to acquire, the interests described below in and to the
following, owned or held as of the Execution Date, such interests in and to such
assets and properties described in clauses (a) and (b) of this Section shall be
referred to herein collectively as the “Conveyed Interests”:

 

(a)           an undivided 50% of all of Forest’s right, title and interest in
and to the following assets and properties:

 

(i)            the oil, gas or mineral leases and oil and gas mineral fee
interests more particularly described in Exhibit A (such 50% of Forest’s
interest in such leases and oil and gas mineral fee interests, collectively, the
“Leases”), including all working interests, overriding royalty interests, net
profits interests, carried interests, reversionary interests, production
payments or similar rights or interest in the Leases, and together with all
rights, privileges, benefits and powers conferred upon the holder of the Leases
with respect to the use and occupation of the surface of the lands covered
thereby that

 

2

--------------------------------------------------------------------------------


 

may be necessary, convenient or incidental to the possession and enjoyment of
the Leases;

 

(ii)           all interests in pools or units which include all or a part of
any Lease (such 50% interest in such pools and units, the “Units”);

 

(iii)          the oil or gas wells located on the Leases or Units as to which
Drilling Operations were commenced during the Interim Period, each as more
particularly described in Exhibit B (the “Initial Wells”);

 

(iv)          to the extent they may be assigned (after exercising commercially
reasonable efforts to obtain any and all relevant consents), all permits,
licenses, servitudes, easements, rights-of-way, surface use agreements, water
access and water use agreements and other similar surface use or water rights,
in each case, to the extent primarily used in connection with the ownership or
operation of the Leases, Units or Initial Wells, including those set forth in
Exhibit C (such 50% of Forest’s interest in the foregoing, collectively, the
“Rights-Of-Way” and the Leases, Units, Initial Wells and Rights-Of-Way being
collectively referred to hereinafter as the “Properties”);

 

(v)           all equipment, machinery, fixtures and other personal property,
operational or nonoperational, in each case, to the extent primarily used in
connection with the Properties, including well equipment, casing, tubing, pumps,
motors, machinery, platforms, rods, tanks, boilers, fixtures, manifolds,
structures, materials and other items primarily used or held for the use in the
operation of the Properties (such 50% of Forest’s interest in such properties,
the “Personal Property”); and

 

(vi)          all Hydrocarbons produced from or attributable to the Properties
on and after the Effective Time.

 

(b)           all of Forest’s right, title and interest in and to the following
assets and properties to the extent, and only to the extent, that such assets
and properties relate to the interests described in clause (a) above:

 

(i)            to the extent assignable, all Applicable Contracts and all rights
thereunder;

 

(ii)           copies (in digital form, if available) of the following, to the
extent (A) in Forest’s or its Affiliates’ possession or (B) to which Forest has
the right to access but are in the possession of a Third Party:  (1) land and
title records (including abstracts of title, title opinions (including title
opinions and title curative documents), (2) Contract files, (3) correspondence,
(4) maps, operations, environmental, production and accounting records,
(5) facility and engineering/well files, (6) division order files (including
division and interest statements), (7) engineering or production files,
(8) environmental files, (9) permitting files and (10) geological data, but
excluding any of the foregoing items that are primarily used in connection with
the ownership or operation of the Excluded Assets (the “Records”); and

 

3

--------------------------------------------------------------------------------


 

(iii)          to the extent assignable without payment of fees or other
penalties unless STC Eagleville agrees to, and does, pay such fees and
penalties, all geophysical data, and other seismic and related technical data
and information listed on Schedule 2.1.

 

2.2          Excluded Assets.  Forest shall reserve and retain all of the
Excluded Assets.

 

2.3          Consideration.  The consideration for the transfer of the Conveyed
Interests, the Exclusive Services Commitment contained in Article X, and the
transactions between the Parties contemplated hereby is comprised of the
following components:  (a) the Initial Well Cost Recovery Obligation, (b) the
Drilling Carry Obligation, (c) the Pricing Commitment and (d) the undertakings
of the Schlumberger Service Providers under the Master Service Agreement and the
Consulting Services Agreement.  The Initial Well Cost Recovery Obligation and
the Drilling Carry Obligation were agreed upon in part based upon Forest’s
Exclusive Services Commitment.

 

ARTICLE III
TITLE MATTERS; PREFERENTIAL PURCHASE RIGHTS AND CONSENTS TO ASSIGN

 

3.1          Title Warranties and Representations.

 

(a)           Forest has, and, upon consummation of the transactions
contemplated by this Agreement on the execution Date, STC Eagleville will have,
Defensible Title to each Lease and Initial Well.

 

(b)           STC Eagleville hereby acknowledges and agrees that STC
Eagleville’s sole and exclusive remedy for any Title Defect, with respect to any
of the Conveyed Interests (i) before the Title Defect Claim Date, shall be as
set forth in Section 3.2, and (ii) after the Title Defect Claim Date, shall be
pursuant to the special warranty of title contained in the Conveyance.

 

3.2          Notice of Title Defects; Defect Adjustments.

 

(a)           Title Defect Notices.  On or before the date that is six months
following the Execution Date (the “Title Defect Claim Date”), STC Eagleville
must deliver claim notices to Forest meeting the requirements of this
Section 3.2(a) (collectively, the “Title Defect Notices” and individually, a
“Title Defect Notice”) setting forth any matters which, in STC Eagleville’s
reasonable opinion, constitute Title Defects and which STC Eagleville intends to
assert as a Title Defect pursuant to this Article III. For all purposes of this
Agreement and notwithstanding anything herein to the contrary (except for the
warranty of title contained in the Conveyance), STC Eagleville shall be deemed
to have waived, and Forest shall have no Liability for, any Title Defect which
STC Eagleville fails to assert as a Title Defect by a Title Defect Notice
delivered to Forest on or before the Title Defect Claim Date.  To be effective,
each Title Defect Notice shall be in writing, and shall include (i) a
description of the alleged Title Defect(s), (ii) the Leases or Initial Wells
affected by the Title Defect (each, a “Title Defect Property”), (iii) the
Allocated Value of the Conveyed Interests in such Title Defect Property,
(iv) supporting documents available to STC Eagleville reasonably necessary for
Forest to verify the existence of the alleged Title Defect(s) and (v) the amount
by which STC Eagleville reasonably believes the Allocated Value of the Conveyed
Interests of each Title

 

4

--------------------------------------------------------------------------------


 

Defect Property is reduced by the alleged Title Defect(s) and the computation
upon which STC Eagleville’s belief is based.

 

(b)           Forest’s Right to Cure.  Forest shall have the right, but not the
obligation, to attempt, at its sole cost, to cure any Title Defect of which it
has been advised by STC Eagleville at any time prior to 90 days following
Forest’s receipt of a Title Defect Notice with respect to such Title Defect
(each such 90-day period, a “Cure Period”); provided, however, that, if after
the diligent pursuit of other remedies reasonably available to Forest to cure
any such Title Defect, Forest reasonably believes that such Title Defect can be
cured through a quiet title or similar proceeding, then the applicable Cure
Period with respect to such Title Defect shall be extended to nine months
following Forest’s receipt of a Title Defect Notice with respect thereto,
notwithstanding Forest’s previous attempt to cure such Title Defect without the
use of a quiet title or similar proceeding, so long as Forest’s initial attempt
to cure such Title Defect was diligently pursued in good faith and Forest
initiates the quiet title or similar proceeding on or before the end of the
original 90-day Cure Period and diligently pursues such proceeding.

 

(c)           Remedies for Title Defects.  Subject to Forest’s continuing right
to dispute the existence of a Title Defect or the Title Defect Amount asserted
with respect thereto, in the event that any Title Defect timely asserted by STC
Eagleville in accordance with Section 3.2(a) is not waived in writing by STC
Eagleville or reasonably cured on or before the expiration of the applicable
Cure Period, the following shall occur:

 

(i)            if the Working Interest Parties so mutually agree, within 10 days
of the end of the applicable Cure Period with respect to any particular Title
Defect, Forest shall indemnify, defend and hold harmless STC Eagleville with
respect to such Title Defect by an indemnity in form and substance reasonably
satisfactory to the Working Interest Parties; or

 

(ii)           if the Working Interest Parties do not mutually agree to provide
STC Eagleville the indemnity, as set forth in Section 3.2(c)(i), within 10 days
of the end of the applicable Cure Period with respect to any particular Title
Defect, then, subject to Section 3.2(e): (A) if the Drilling Carry Termination
Date has not occurred, reduce in accordance with the terms of Section 8.4 the
Stage 1 Carry Amount by 100% of the amount determined in accordance with Section
3.2(d) as being the value of such Title Defect (the “Title Defect Amount”); or
(B) if the Drilling Carry Termination Date has occurred, reduce the amount to be
paid by STC Eagleville in the immediately following Advance Payment Requests
under Article IX by 100% of the Title Defect Amount, and such amount shall be
paid by Forest on behalf of STC Eagleville;

 

provided that there shall be no adjustment to the Stage 1 Carry Amount or any
Advance Payment Request nor other remedies available under this Section 3.2(c)
for any Title Defect Amount unless the aggregate amount of all such Title Defect
Amounts (excluding any Title Defect Amounts with respect to Title Defects cured
by Forest) exceeds nine hundred thousand and 00/100 Dollars ($900,000.00) (the
“Title Defect Deductible”), after which point, subject to the Aggregate Title
Defect Cap, STC Eagleville shall be

 

5

--------------------------------------------------------------------------------


 

entitled to remedies elected by it in accordance with this Section 3.2(c) to the
extent that such Title Defect Amounts exceed the Title Defect Deductible.

 

(d)           Title Defect Amount.

 

(i)            If the Title Defect represents a discrepancy between (A) the
actual Net Acres for any Title Defect Property and (B) the Net Acres for such
Title Defect Property stated in Exhibit A, then the amount shall be the product
obtained by multiplying the positive difference between such Net Acres amounts
by the Allocated Value (on a per acre dollar amount) for such Title Defect
Property as set forth on Exhibit A; provided that if the Title Defect does not
affect the Lease throughout the entire life of the Lease, then the Title Defect
Amount determined under this Section 3.2(d)(i) shall be reduced to take into
account the applicable time period only.

 

(ii)           Except as provided in Section 3.2(d)(i), the Title Defect Amount
resulting from a Title Defect shall be the amount by which the Allocated Value
of the Conveyed Interests attributable to the affected Title Defect Property is
reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following terms and conditions:

 

(A)          if the Working Interest Parties agree on the Title Defect Amount,
then that amount shall be the Title Defect Amount;

 

(B)          if the Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be the amount necessary
to be paid to remove the Title Defect from the Title Defect Property;

 

(C)          if the Title Defect represents a discrepancy between (1) the Net
Revenue Interest for any Title Defect Property and (2) the Net Revenue Interest
set forth in Exhibit A and Exhibit B, as applicable, for such property, and the
Working Interest is not reduced proportionately, then the Title Defect Amount
shall be the product of (x) the Allocated Value of the Conveyed Interests
attributable to such Title Defect Property, multiplied by (y) a fraction, the
numerator of which is the absolute value of such Net Revenue Interest decrease
and the denominator of which is the Net Revenue Interest set forth in Exhibit A
and Exhibit B, as applicable, for such Title Defect Property;

 

(D)          if the Title Defect represents an obligation or Encumbrance upon or
other defect in title to the Title Defect Property of a type not described
above, the Title Defect Amount shall be determined by taking into account the
Allocated Value of the Conveyed Interests attributable to the Title Defect
Property, the portion of the Title Defect Property affected by the Title Defect,
the legal effect of the Title Defect, the economic effect of the Title Defect
over the life of the Title Defect Property, the values placed upon the Title
Defect by the Working Interest Parties and such other reasonable factors as are
necessary to make a proper evaluation;

 

6

--------------------------------------------------------------------------------


 

(E)           the Title Defect Amount with respect to a Title Defect Property
shall be determined without duplication of any costs or losses included in
another Title Defect Amount pertaining to such Title Defect Property hereunder;
and

 

(F)           notwithstanding anything to the contrary in this Section 3.2(d),
the Title Defect Amount shall not exceed, with respect to each Title Defect
Property, the Allocated Value of the Conveyed Interests attributable to such
Title Defect Property.

 

(e)           Limitation.  Notwithstanding anything to the contrary in this
Agreement, except for the special warranty of title in the Conveyance, Forest
shall have no liability, and STC Eagleville shall have no right to recover under
Section 3.2(c), for aggregate Title Defect Amounts in excess of the Aggregate
Title Defect Cap.

 

(f)            Title Dispute Resolution.  The Working Interest Parties shall
attempt to agree on all Title Defects and Title Defect Amounts prior to the
expiration of the applicable Cure Period.  If the Working Interest Parties are
unable to agree by the expiration of the applicable Cure Period, each Title
Defect and Title Defect Amount in dispute (a “Title Dispute”) shall be
exclusively and finally resolved pursuant to this Section 3.2(f).  There shall
be a single arbitrator, who shall be a title attorney experienced in oil and gas
titles involving properties in the regional area in which the Title Defect
Properties are located (the “Title Arbitrator”).  The Title Arbitrator shall be
selected by mutual agreement of the Working Interest Parties within 15 days
after the end of the applicable Cure Period, and absent such agreement, by the
Houston, Texas office of the AAA.  The place of arbitration shall be Houston,
Texas and the arbitration shall be conducted in accordance with the AAA Rules,
to the extent such rules do not conflict with the terms of this Section 3.2(f). 
In addition to being bound by and adhering to the rules and practices of the AAA
and Applicable Law on arbitrator neutrality, the Title Arbitrator shall not have
worked as an employee or outside counsel for any Party or its Affiliates during
the five year period preceding the arbitration or have any financial interest in
the dispute.  Once appointed, the Title Arbitrator shall not have any ex parte
communications with any Working Interest Party (or its Affiliates) concerning
the Title Dispute.  The Title Arbitrator’s award shall be made within 20 days
after the closing of the hearing and shall be final and binding upon both
Working Interest Parties, without right of appeal.  In making his/her
determination, the Title Arbitrator shall be bound by the rules set forth in
Section 3.2(d) and the AAA Rules.  The Title Arbitrator, however, may not award
STC Eagleville a greater Title Defect Amount than the Title Defect Amount
claimed by STC Eagleville in its applicable Title Defect Notice, nor a lower
Title Defect Amount than the Title Defect Amount proposed by Forest in its
response to such Title Defect Notice.  The Title Arbitrator shall determine the
specific disputed Title Defect Amount submitted by either Working Interest Party
and may not award damages, interest or penalties to either Party with respect to
any other matter.  The Working Interest Parties shall each bear their own legal
fees and other costs of presenting their case.  The Working Interest Parties
shall each bear one-half of the costs and expenses of the Title Arbitrator. 
Within 10 days after the Title Arbitrator delivers written notice to the Working
Interest Parties of his/her award with respect to a Title Defect Amount, unless
otherwise agreed by the Working Interest Parties and to the extent such Title
Defect Amount would otherwise be required to be paid by one Working Interest
Party to the other Working Interest Party pursuant to the terms of this Article
III, (i) STC Eagleville

 

7

--------------------------------------------------------------------------------


 

shall pay to Forest the amount, if any, so awarded by the Title Arbitrator to
Forest and (ii) Forest shall pay to STC Eagleville the amount, if any, so
awarded by the Title Arbitrator to STC Eagleville.

 

3.3          Preferential Purchase Rights and Consents to Assign.

 

(a)           The Conveyed Interests subject to any Preferential Purchase Right
shall be excluded from the Conveyed Interests to be conveyed on the Execution
Date, and the Stage 1 Carry Amount shall be reduced in accordance with the terms
of Section 8.4 by an amount equal to 100% of the Allocated Value of such
Conveyed Interests being excluded.  Forest shall use commercially reasonable
efforts to cause the holder of each Preferential Purchase Right to waive in
writing its Preferential Purchase Right during the period to exercise such
Preferential Purchase Right (the “Exercise Period”).  If such holder of the
Preferential Purchase Right thereafter fails to consummate the purchase of the
Conveyed Interest covered by such right on or before the expiration of the
Exercise Period, then within 10 days after the date thereof, Forest shall assign
such interest to STC Eagleville pursuant to a conveyance in substantially
similar form to the Conveyance, and the Stage 1 Carry Amount shall be increased
in accordance with the terms of Section 8.4 by an amount equal to 100% of the
Allocated Value of such Conveyed Interest then being assigned.

 

(b)           The Conveyed Interests subject to any Material Consent shall be
excluded from the Conveyed Interests to be conveyed to STC Eagleville, and the
Stage 1 Carry Amount shall be reduced in accordance with Section 8.4 by an
amount equal to 100% of the Allocated Value of such Conveyed Interests being
excluded.  For a period of six months after the Execution Date, Forest shall use
commercially reasonable efforts to cause such Material Consents to be obtained
and delivered.  If a Material Consent is obtained within such six-month period,
then within 10 days after such Material Consent is obtained, Forest shall assign
such interest to STC Eagleville pursuant to a conveyance in substantially
similar form to the Conveyance, and the Stage 1 Carry Amount shall be increased
in accordance with Section 8.4 by an amount equal to 100% of the Allocated Value
of such Conveyed Interest then being assigned.

 

(c)           With respect to each Consent set forth in Schedule 12.4 that does
not constitute a Material Consent, the Conveyed Interests (or portion thereof)
subject to such un-obtained Consent shall nevertheless be assigned by Forest to
STC Eagleville on the Execution Date as part of the Conveyed Interests.  For a
period of 12 months after the Execution Date, Forest shall use commercially
reasonable efforts to cause any such Consent to be obtained and delivered.

 

ARTICLE IV
EXECUTION DATE ACTIONS

 

4.1          Forest Deliveries to STC Eagleville.  Forest shall
contemporaneously with the execution and delivery of this Agreement deliver to
STC Eagleville the following:

 

(a)           duly executed original counterparts to:

 

8

--------------------------------------------------------------------------------


 

(i)            the Conveyance, in sufficient number to allow recording or filing
in all appropriate offices,

 

(ii)           the Tax Partnership Agreement,

 

(iii)          the Operating Agreement,

 

(iv)          the Memorandum of Operating Agreement, in sufficient number to
allow recording or filing in all appropriate offices,

 

(v)           the Memorandum of ADA, in sufficient number to allow recording or
filing in all appropriate offices, and

 

(vi)          any other Transaction Document required by the terms of this
Agreement;

 

(b)           a duly executed certificate to both STC Eagleville and the Tax
Partnership, in a form satisfactory to STC Eagleville, to the effect that Forest
is not a foreign Person and otherwise meeting the requirements of Regulations
Section 1.1445-2(b); and

 

(c)           Written confirmation from Forest’s general counsel that (i)
Forest’s entry into this Agreement does not violate any covenant of any Debt
Instrument, and (ii) as of the Execution Date, there are no Liens under any Debt
Instrument upon any of the Conveyed Interests which has not been released.

 

4.2          Forest Deliveries to Schlumberger Service Providers.  Forest shall
contemporaneously with the execution and delivery of this Agreement deliver to
the Schlumberger Service Providers duly executed original counterparts to:

 

(a)           the Master Service Agreement;

 

(b)           the Consulting Services Agreement; and

 

(c)           any other Transaction Document required by the terms of this
Agreement.

 

4.3          STC Eagleville Deliveries.  STC Eagleville shall contemporaneously
with the execution and delivery of this Agreement deliver to Forest duly
executed original counterparts to:

 

(a)           the Conveyance, in sufficient number to allow recording or filing
in all appropriate offices;

 

(b)           the Tax Partnership Agreement;

 

(c)           the Operating Agreement;

 

(d)           the Memorandum of Operating Agreement in sufficient number to
allow recording or filing in all appropriate offices;

 

9

--------------------------------------------------------------------------------


 

(e)           the Memorandum of ADA, in sufficient number to allow recording or
filing in all appropriate offices; and

 

(f)            any other Transaction Document required by the terms of this
Agreement;

 

4.4          Schlumberger Service Providers Deliveries.  The Schlumberger
Service Providers shall contemporaneously with the execution and delivery of
this Agreement deliver to Forest duly executed original counterparts to:

 

(a)           the Master Service Agreement;

 

(b)           the Consulting Services Agreement; and

 

(c)           any other Transaction Document required by the terms of this
Agreement.

 

ARTICLE V
NATURE OF JOINT DEVELOPMENT; SCOPE AND COSTS

 

5.1          Scope.  This Agreement governs, among other things, the respective
rights and obligations of the Working Interest Parties with respect to the
funding, development and operation of the Assets.  This Agreement does not
govern the funding, development or operation of any equipment, fixtures or other
assets located downstream of the outlet flange of the relevant custody transfer
meter or allocation meter (or, in the case of Hydrocarbon liquids, downstream of
the outlet flange in the tanks or custody transfer meter) located on or in the
vicinity of the Assets, which are outside the scope of this Agreement.

 

5.2          Participating Interest.

 

(a)           As of the Execution Date, each Working Interest Party has the
following Participating Interest Share:

 

Working Interest Party

 

Participating Interest Share

 

Forest

 

50

%

STC Eagleville

 

50

%

 

(b)           If a Working Interest Party Transfers all or any undivided
percentage of its Participating Interest Share of the Assets pursuant to the
provisions of Article XVII, the Participating Interest Shares of the Working
Interest Parties shall be revised accordingly.

 

5.3          Operating Agreement.  All Assets in the Program Area: (i) in which
only the Working Interest Parties own interests as of the Execution Date, or
(ii) in which the Working Interest Parties hereafter both acquire interests,
shall be deemed to be subject to and governed by an operating agreement in the
form attached as Exhibit H (the “Operating Agreement”).  In the event any
portion of the Assets is governed by a Third Party operating agreement (a “Third
Party Agreement”), the terms of that Third Party Agreement will control as
between the Third Party and the Working Interest Parties; provided that the
Operating Agreement will apply as

 

10

--------------------------------------------------------------------------------


 

between the Working Interest Parties to the greatest extent possible.  In the
event of any conflict or inconsistency between the terms of this Agreement and
the Operating Agreement, this Agreement shall prevail to the extent of such
conflict.  If the remainder of the entire interest covered by an existing Third
Party Agreement is subsequently acquired, then such Third Party Agreement shall
be superseded and replaced in its entirety by the Operating Agreement (subject
to the prevailing terms of this Agreement).

 

5.4          Operator.

 

(a)           Forest is hereby designated and agrees to serve as operator under
the Operating Agreement (“Operator”) to perform Development Operations, Rework
Operations and Area-Wide Operations.  Subject to Section 5.4(b), Forest shall
not agree to the appointment of any other Person (including an Affiliate) as
Operator without the prior written consent of STC Eagleville.

 

(b)           Forest may be removed as Operator under the Operating Agreement
for Good Cause.  As used herein, “Good Cause” shall be deemed to exist (i) upon
the breach of any material obligation under the Operating Agreement or this
Agreement where Forest has not cured any such breach within 30 days of receiving
written notice of such breach or (ii) Forest has engaged in fraud, willful
misconduct or gross negligence in the performance of its duties with respect to
this Agreement or the Operating Agreement.

 

5.5          HSE Standards.  Forest shall maintain written health, safety and
environmental (“HSE”) policies, programs and systems covering Development
Operations, Rework Operations and Area-Wide Operations conducted by Forest (as
amended and modified from time to time, an “HSE Program”).  Forest shall (a)
monitor on a regular basis its HSE performance and record performance data on a
basis that conforms in all material respects with applicable industry standards
and (b) conduct an annual review of its HSE Program.  Prior to conducting an
annual review of its HSE Program, Forest shall give STC Eagleville reasonable
advance notice of such annual review and an opportunity to reasonably
participate in such annual review.  Forest shall submit to the Program
Development Committee, promptly after such annual review is completed, a written
description describing in reasonable detail the results and findings of such
annual review.

 

5.6          Operations Standard.  Forest shall conduct all Development
Operations, Rework Operations and Area-Wide Operations as a reasonable prudent
operator, in a good and workmanlike manner, with due diligence and dispatch, and
in accordance with (a) good oilfield practice, (b) the terms and conditions of
this Agreement and the Operating Agreement, (c) any other standards or
guidelines agreed upon by the Program Development Committee, including payment
of all Third Party invoices in connection with operations no later than within
30 days of the date due, and (d) Applicable Law.

 

5.7          Liability of Operator.  Subject to the rights of STC Eagleville to
remove Forest as Operator under the Operating Agreement in accordance with
Section 5.4, in no event shall Forest have any liability to STC Eagleville as
Operator for any claim, damage, loss or liability sustained or incurred in
connection with its performance of any Development Operation, Rework Operation
or Area-Wide Operation, EVEN IF SUCH CLAIM, DAMAGE, LOSS OR

 

11

--------------------------------------------------------------------------------


 

LIABILITY AROSE IN WHOLE OR IN PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF OPERATOR, OTHER THAN IF SUCH
CLAIM, DAMAGE, LOSS OR LIABILITY AROSE FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF OPERATOR, ANY OF ITS AFFILIATES OR ANY OFFICER, PARTNER, MEMBER,
DIRECTOR OR EMPLOYEE OF FOREST OR ANY OF ITS AFFILIATES; provided that Operator
shall not be released or exonerated from liability for a material breach of any
financial, administrative or procedural (such as providing notices and voting)
obligation; and provided further that each Working Interest Party acknowledges
and agrees that any such claim, damage, loss or liability (other than that
caused by gross negligence or willful misconduct of Forest, its Affiliates or
any officer, partner, member, director, agent or employee of Forest or any of
its Affiliates or the material breach of any financial, administrative or
procedural (such as providing notices and voting) obligation of Forest), shall
be borne severally by the Working Interest Parties in proportion to their
Participating Interest Share in the Development Operation, Rework Operation or
Area-Wide Operation giving rise to such claim, damage, loss or liability.

 

5.8          Rentals, Shut-in Well Payments and Royalties.  Forest shall be
responsible for paying, on behalf of STC Eagleville, STC Eagleville’s share of
(a) all rentals, shut-in well payments and minimum royalties required to be paid
to lessors under the Leases, and (b) all valid and subsisting royalties,
overriding royalties and other Burdens required to be paid to lessors and
holders of overriding royalties and other Burdens on the Leases; provided that
Forest may determine, in its reasonable discretion as a reasonable prudent
operator (after consulting with STC Eagleville), not to renew, maintain or
extend any Lease in the Program Area.  If Forest (after consulting with STC
Eagleville) determines not to renew, maintain or extend any of the Leases in the
Program Area, Forest will provide STC Eagleville with no less than 30 days (to
the extent reasonably possible) notice of such determination in writing prior to
the expiration of such portion of such Lease, and STC Eagleville will have the
right to enter into new arrangements with the applicable lessor to become solely
responsible in respect of such Lease.  Thereafter, notwithstanding anything
contained in this Agreement to the contrary, such Lease shall be deemed to be
excluded from the terms and conditions of this Agreement.

 

5.9          Insurance.  Forest shall at all times carry insurance for the
benefit of the joint account of the Working Interest Parties as outlined in
Exhibit I (or at such other insurance level as the Program Development Committee
may approve) for the Program Area.  Forest shall provide copies of such policies
to STC Eagleville, and shall notify STC Eagleville if it has been unable to
obtain or maintain any of such policies.  Except for worker’s compensation
policies, Forest shall arrange for STC Eagleville to be named as an additional
insured on the relevant policies, with waivers of subrogation in favor of STC
Eagleville with respect to its interests under this Agreement or the Operating
Agreement, as applicable.  Forest shall use commercially reasonable efforts to
duly file any relevant claims and to collect for the account of STC Eagleville
any proceeds under such policies.

 

5.10        Reports.

 

(a)           Unless otherwise prohibited by the terms of the Operating
Agreement or (subject to Section 5.10(d)) a confidentiality obligation under any
other Applicable Contract or by Applicable Law, Forest shall provide the
following data and reports, as they are produced or

 

12

--------------------------------------------------------------------------------


 

compiled after the Execution Date (unless otherwise provided below), for each
Development Operation, Rework Operation and Area-Wide Operation to STC
Eagleville to the extent STC Eagleville elects to participate in such
Development Operation, Rework Operation or Area-Wide Operation in accordance
with Article VII:

 

(i)            copies of all logs and surveys, including in digitally recorded
format if such exists;

 

(ii)           daily drilling and production reports;

 

(iii)          copies of all tests and core data and analysis reports;

 

(iv)          final well recap reports, including well bore diagrams;

 

(v)           copies of all plugging reports;

 

(vi)          as requested by STC Eagleville, copies of current geological and
geophysical maps, seismic sections and shot point location maps;

 

(vii)         development schedules and annual progress reports on development
projects;

 

(viii)        field and well performance reports;

 

(ix)          copies of written notices provided by any Third Party regarding
violations or potential violations of Applicable Law (including any applicable
health, safety or Environmental Laws);

 

(x)           copies of all material reports, including Tax Returns provided to
any Governmental Authority;

 

(xi)          as requested by STC Eagleville, copies of any material
correspondence between Forest as Operator and any Governmental Authority;

 

(xii)         copies of all title opinions, including drill site title opinions
and division order title opinions;

 

(xiii)        copies of all post-fracing flowback reports;

 

(xiv)        such other information as may be reasonably requested by STC
Eagleville; and

 

(xv)         such other reports as may be directed by the Program Development
Committee.

 

(b)           Notwithstanding the foregoing, but without limiting the
information required to be provided by Forest under the Operating Agreement,
Forest will not be obligated to provide to STC Eagleville copies of: (i) any of
its own independent reserve reports or evaluations or reservoir studies; or (ii)
any data or report to the extent such data or report is

 

13

--------------------------------------------------------------------------------


 

generated, assembled or prepared by a Third Party and STC Eagleville has not
paid its Participating Interest Share of Approved Costs relating to such data or
report.

 

(c)           To the extent STC Eagleville is or may be responsible for any
portion of the liability associated therewith, Forest shall promptly notify STC
Eagleville of such written claim or suit arising from Development Operations,
Rework Operations or Area-Wide Operations of which Forest becomes aware that
exceeds (or is reasonably likely to exceed) fifty thousand and 00/100 Dollars
($50,000.00), and, upon request of STC Eagleville from time to time, shall
further provide, in a timely manner, the then current information regarding the
progress and status of any such claims or suits.

 

(d)           Forest shall use its commercially reasonable efforts to obtain a
waiver of any confidentiality obligation under any Applicable Contract that
might prevent it from providing to STC Eagleville the data and reports required
by Section 5.10(a).

 

5.11        Custody of Funds.  Any funds delivered by STC Eagleville to Forest
in satisfaction of any Approved Costs shall remain the property of STC
Eagleville until expended by Forest in accordance with the terms of this
Agreement and the applicable Advance Payment Request.

 

5.12        Marketing.  Without limiting STC Eagleville’s right to take its
proportionate share of Production from any Approved Well in-kind pursuant to the
Operating Agreement, Forest shall market (or shall cause to be marketed) all of
STC Eagleville’s share of Hydrocarbons that are produced from such Approved Well
in good faith for a recurring term of mutually agreed duration that is less than
one year and not in excess of the minimum needs of the industry.  Without
limitation of the foregoing, Forest shall use commercially reasonable efforts to
obtain the best available market price in the area for STC Eagleville’s share of
Hydrocarbons at the time sold, and the weighted average price paid to STC
Eagleville for its share of Hydrocarbons produced from any Approved Well shall
not be less than the weighted average price paid to Forest for Forest’s share of
Hydrocarbons produced from such Approved Well.

 

5.13        Contracts; Use of Affiliates.  Except as provided herein, Forest may
contract with its Affiliates and related parties to provide services and
materials in connection with Development Operations, Rework Operations or
Area-Wide Operations.  All services performed and materials supplied by any such
Affiliates or related parties shall be performed or supplied at arm’s length and
on competitive rates, pursuant to written agreements and in accordance with
customs and standards prevailing in the industry.  Forest shall not enter into
any Applicable Contract with an Affiliate that contains a confidentiality
obligation that would prevent Forest from providing to STC Eagleville the data
and reports required by Section 5.10.  Without limiting the foregoing, the terms
and provisions set forth in Exhibit N shall govern the provision or services,
equipment or materials performed by Lantern Drilling.

 

5.14        Access.  Forest agrees to provide STC Eagleville with access to
Forest’s staff and information related to the Development Operations, Rework
Operations and Area-Wide Operations, as reasonably requested during Forest’s
normal business hours; provided that such access and information shall not
unduly burden Forest’s administrative and technical personnel.

 

14

--------------------------------------------------------------------------------


 

5.15        Additional Compensation.  Notwithstanding anything to the contrary
in Exhibit C of the Operating Agreement, the Operator may directly charge the
joint account for the salaries, wages, related payroll burdens and benefits, and
personal expenses for Off-Site Technical Services (as such term is defined in
the Operating Agreement) performed by Operator’s personnel; provided such
services are for the direct benefit of the activities and operations under the
Operating Agreement.  The charge for such services shall be based on time worked
as supported by Operator’s time reporting system.

 

ARTICLE VI
PROGRAM DEVELOPMENT COMMITTEE,
ANNUAL WORK PLANS AND BUDGETS

 

6.1          Program Development Committee Formation.

 

(a)           To facilitate the creation, approval and amendment of each Annual
Plan and Budget, to approve or disapprove the other matters set forth in
Section 6.3 and to provide (directly or through one or more subcommittees,
including through the Program Technical Services Team) advice and
recommendations for the conduct of Development Operations, Rework Operations and
Area-Wide Operations, there is hereby established a joint development committee
composed of representatives of each Working Interest Party (the “Program
Development Committee”).  Each Working Interest Party shall be entitled to
appoint two representatives and two alternate representatives to serve on the
Program Development Committee, and shall appoint their initial representatives
and alternate representatives by notice to the other Working Interest Party on
or prior to the first meeting of the Program Development Committee.  All actions
of a Working Interest Party taken with respect to the Program Development
Committee shall be taken through its representatives or alternate
representatives.  Each Working Interest Party shall have the right to change its
representatives at any time by giving notice of such change to the other Working
Interest Party.

 

(b)           The representatives of a Working Interest Party, or in their
absence each Working Interest Party’s alternate representatives, shall be
authorized to represent and bind such Working Interest Party with respect to any
matter which is within the powers of the Program Development Committee and is
properly brought before the Program Development Committee.  Each alternate
representative shall be entitled to attend all Program Development Committee
meetings but shall have no vote at such meetings except in the absence of the
representative for whom he/she is the alternate.  In addition to the
representatives and alternate representatives, each Working Interest Party may
also bring to any Program Development Committee meetings such advisors as it may
deem appropriate.

 

6.2          Meetings of the Program Development Committee.

 

(a)           Either Working Interest Party may request a meeting of the Program
Development Committee by giving notice to the other Working Interest Party,
which notice shall include any proposals by such Working Interest Party for
consideration at the meeting.  Forest shall schedule such meeting for a date not
less than five days nor more than 15 days after receipt of the request.

 

15

--------------------------------------------------------------------------------


 

(b)           Each notice of a meeting of the Program Development Committee
shall contain:  (i) the date, time and location of the meeting; (ii) an agenda
of the matters and proposals to be considered or voted upon; and (iii) copies of
all proposals to be considered at the meeting.  Not less than five Business Days
prior to a Program Development Committee meeting, a Working Interest Party may
add additional matters to the agenda for such meeting.  Upon the request of a
Working Interest Party, and with the unanimous consent of the other Working
Interest Party, the Program Development Committee may consider at a meeting a
proposal not contained in such meeting agenda.

 

(c)           There shall be at least one meeting of the Program Development
Committee each quarter of the Budget Year unless the Working Interest Parties
agree in writing to the contrary.  The initial meeting will be held within 30
days of the Execution Date.

 

(d)           Forest shall have the right to appoint one of its representatives
to act as the chairman of the Program Development Committee.  While the chairman
as a representative is entitled to one vote, the chairman shall not be deemed to
have a deciding vote.  The chairman of the Program Development Committee shall
appoint a secretary who shall make a record of each proposal voted on and the
results of such voting at each Program Development Committee meeting.  Each
Working Interest Party shall sign and be provided a copy of such record at the
end of such meeting, and it shall be considered the final record of the
decisions of the Program Development Committee.

 

(e)           The secretary shall provide each Working Interest Party with a
copy of the minutes of each Program Development Committee meeting within five
Business Days after the end of the meeting.

 

(f)            Unless otherwise agreed to by the members of the Program
Development Committee, the members of the Program Development Committee shall be
allowed to participate telephonically (or, to the extent available, by video
conference) in any such meeting.

 

(g)           All decisions, approvals and other actions of the Program
Development Committee shall be decided by the affirmative vote of members of the
Program Development Committee holding collectively at least three-quarters of
the votes eligible to vote on such proposals.  The Program Development Committee
shall keep a written record of all meetings and actions taken by the Program
Development Committee or any of its subcommittees.  To the fullest extent
permitted by Law and notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, no member of the Program Development
Committee, in his or her capacity as a member of the Program Development
Committee, shall have any duty, fiduciary or otherwise, to the Working Interest
Party that did not appoint such member in connection with any act or omission by
such member under this Agreement or any other Transaction Document.  Each
Working Interest Party agrees and acknowledges that each member of the Program
Development Committee shall be entitled to determine whether or not to take any
action under this Agreement or any other Transaction Document by considering
only the interests of the Working Interest Party that designated such member to
the Program Development Committee and not the interests of the other Working
Interest Party.

 

16

--------------------------------------------------------------------------------


 

(h)           In lieu of a meeting, any Working Interest Party may submit by
written notice any proposal that is within the Program Development Committee’s
powers to approve or disapprove (including any amendment to the then existing
Annual Plan and Budget) to the Program Development Committee for a vote.  Such
Working Interest Party shall provide a copy of any such proposal by written
notice to the members of the Program Development Committee.  The members of the
Program Development Committee shall communicate their votes on the proposal by
written notice to the submitting Working Interest Party within 14 days after
receipt of the proposal from such Working Interest Party.  Promptly following
the expiration of the relevant time period, the submitting Working Interest
Party shall give each member of the Program Development Committee a confirmation
notice stating the tabulation and results of the vote on such proposal.

 

6.3          Function and Authority of the Program Development Committee.  The
Program Development Committee shall have only the powers and duties expressly
ascribed to it in this Agreement.  Each of the following actions shall require
the approval of the Program Development Committee:

 

(a)           the adoption of any Annual Plan and Budget and any amendment,
modification or supplement to any Annual Pan and Budget as provided in
Section 6.6(b);

 

(b)           any Material Contract or any Applicable Contract with an Affiliate
of Forest or a contract or agreement that contains a confidentiality obligation
that would prevent Forest from providing to STC Eagleville the data and reports
required by Section 5.10;

 

(c)           formation or dissolution of any subcommittee of the Program
Development Committee;

 

(d)           any action to terminate (other than a suspension as provided in
Section 20.3(c)) the provision of services, equipment and materials that the
Schlumberger Service Providers have the exclusive right to provide pursuant to
the terms of this Agreement;

 

(e)           modification of the composition of the Program Technical Services
Team, the services performed by the Program Technical Services Team, and the
services performed by the STC Eagleville designated members of the Program
Technical Services Team;

 

(f)            approval of, and any amendment, modification or supplement to any
previously approved operating guidelines to be followed by Forest in conducting
Development Operations, Rework Operations or Area-Wide Operations, including the
HSE Program;

 

(g)           any amendment, modification or supplement to the insurance
standards required to be maintained by Forest as provided in Section 5.9 or the
reports to be provided by Forest as provided in Section 5.10;

 

(h)           such additional matters as are expressly set forth in this
Agreement or any Transaction Document as requiring or permitting the approval of
the Program Development Committee.

 

17

--------------------------------------------------------------------------------


 

6.4          Working Interest Party Representatives.  Each Working Interest
Party will designate a representative (the “Working Interest Party
Representative”) who will be the primary, but not exclusive, day-to-day point of
contact for the other Working Interest Party with respect to safety,
operational, technical, production, financial, land, permitting, marketing and
other matters under this Agreement and the Operating Agreement.  Each Working
Interest Party Representative shall meet with the Working Interest Party
Representative of the other Working Interest Party on a regular basis in person
or by telephone to (a) discuss the status of such matters, (b) identify and seek
to resolve any issues that may arise with respect to such matters, and (c) seek
to enhance the safety, compliance, continuous improvement, production and costs
of operations under this Agreement and the Operating Agreement.

 

6.5          Initial Annual Plan and Budget.  Within 30 days of the Execution
Date, Forest and STC Eagleville shall agree upon an initial annual development
plan and budget for Development Operations, Rework Operations and Area-Wide
Operations, which the Working Interest Parties anticipate to be conducted by
Forest from April 1, 2013 through December 31, 2013 (“Initial Budget Year”) that
is in accordance with the parameters described in Exhibit J (as amended,
modified or supplemented, the “Initial Annual Plan and Budget”).  Forest shall
be responsible for conducting the Development Operations, Rework Operations and
Area-Wide Operations that are contemplated by, and in accordance with, the
Initial Annual Plan and Budget covering the Program Area.  The Program
Development Committee shall have the sole right to amend, modify and supplement
the Initial Annual Plan and Budget.

 

6.6          Subsequent Annual Plan and Budgets.

 

(a)           Preparation and Submission.  Other than with respect to the
Initial Budget Year, on or before October 15 of each calendar year, Forest shall
prepare and submit to the Program Development Committee a proposed annual
development plan and budget for each subsequent Budget Year (the “Annual Plan
and Budget”).  In preparing such proposed Annual Plan and Budget, Forest shall
consult with the Program Technical Services Team.  The proposed Annual Plan and
Budget submitted by Forest shall contain at least the following with respect to
the Program Area:

 

(i)            listing of all Development Operations, Rework Operations and
Area-Wide Operations that are expected to be conducted by Forest in the Program
Area during such Budget Year (including with respect to any proposed Area-Wide
Operation, the information required to be delivered to the Working Interest
Parties in accordance with Section 7.2(c));

 

(ii)           all lease maintenance costs and expenditures required under the
terms of existing Leases or existing Third Party Contracts held by Forest for
the benefit of Development Operations, Rework Operations and Area-Wide
Operations (including each Working Interest Party’s share thereof);

 

(iii)          itemized estimates of the costs and expenses of Development
Operations, Rework Operations or Area-Wide Operations (including each Working
Interest Party’s share thereof, including the Drilling Carry Obligation and
Initial Well Cost Recovery Obligation, separately stated, in the case of STC
Eagleville) for

 

18

--------------------------------------------------------------------------------


 

Development Operations, Rework Operations and Area-Wide Operations covered by
the proposed Annual Plan and Budget by budget category containing sufficient
detail, if available, to afford the ready identification of the nature, scope
and duration of the activity in question;

 

(iv)          the number of wells proposed to be drilled as part of the
Development Operations and Rework Operations during such Budget Year, the areas
for drilling groups of wells and proposed locations of such wells (to the extent
reasonably ascertainable at the time such Annual Plan and Budget is proposed),
and the estimated costs and expenses for the Development Operations and Rework
Operations (including each Working Interest Party’s share thereof) associated
therewith;

 

(v)           estimates of the schedule pursuant to which the Working Interest
Parties’ Share of the costs and expenses for the Development Operations, Rework
Operations and Area-Wide Operations included in the Annual Plan and Budget are
anticipated to be incurred by the Working Interest Parties;

 

(vi)          a forecast of the number of active rigs, the drilling days from
spud to rig release including the expected time from rig release to first
production, including estimates for stimulation/completion days and a forecast
of all relevant capital and operational costs related to the foregoing;

 

(vii)         the sequence of development of the Program Area, to the extent
known;

 

(viii)        a forecast of future Production of all wells operated by Forest in
the Program Area in four categories: (A) wells already on stream, (B) wells
stimulated but not on stream, (C) wells drilled but not stimulated, and
(D) wells to be drilled (wells on stream shall be forecasted on an individual
performance basis (individual decline analysis) and all other wells shall be
forecasted on an area basis based on expected performance for the relevant
locations (pro-forma curves));

 

(ix)          estimated Production for the applicable Budget Year; and

 

(x)           any other information that a member of the Program Development
Committee reasonably requests to have included in such proposed Annual Plan and
Budget.

 

Forest shall also provide to the Program Development Committee any technical and
interpretive data to support its proposed Annual Plan and Budget that any member
of the Program Development Committee may reasonably request.

 

(b)           Review and Approval.  Following distribution of the proposed
Annual Plan and Budget from Forest, the Program Development Committee shall have
30 days to furnish to the other members of the Program Development Committee any
proposed revisions they desire to make to such proposed Annual Plan and Budget. 
Promptly following the Program Development Committee’s 30-day review process,
the Program Development Committee shall meet to consider the proposed Annual
Plan and Budget and any

 

19

--------------------------------------------------------------------------------


 

recommendations made with respect thereto by any member of the Program
Development Committee, and approve or reject the proposed Annual Plan and Budget
and such recommendations.

 

(c)           Dispute Resolution.  The Committee Members shall use reasonable
efforts to resolve any disagreements and approve or disapprove an Annual Plan
and Budget no later than December 1 prior to the beginning of the next
succeeding Budget Year.  If the Committee Members are unable to resolve any
disagreement regarding the Annual Plan and Budget by December 1, then (i) the
Committee Members shall attempt to resolve such disagreement pursuant to
Section 6.6(c)(i), and (ii) until any such dispute has been resolved, the
Program Development Committee shall be deemed to have approved an Annual Plan
and Budget for such Budget Year that incorporates (A) the expenditures and items
set forth in the proposed Annual Plan and Budget that are approved by the
Program Development Committee, and (B) with respect to any expenditures and
items set forth in the proposed Annual Plan and Budget that are not approved by
the Program Development Committee, expenditures and items equal to the amounts
for any such expenditures and items that were included in the immediately
preceding Budget Year’s approved Annual Plan and Budget or, if any such
expenditures and items were not included in the immediately preceding Budget
Year’s Annual Plan and Budget, and such expenditures and items are required
pursuant to Applicable Law, an amount for such expenditures and items determined
by Forest in good faith.  Upon the resolution of any disputed items, the Annual
Plan and Budget, as amended to include the applicable disputed item(s) as
resolved, shall be considered approved by the Program Development Committee.

 

(i)            If the Program Development Committee has disagreed (an “Annual
Plan and Budget Dispute”), then the Committee Members will consult and negotiate
with each other in good faith to find a solution that would be approved by the
Program Development Committee.  If the Committee Members do not reach such a
solution within 10 Business Days from the date the disagreement occurred, then
either Working Interest Party may give written notice to the other Working
Interest Party that the Program Development Committee’s failure to approve such
action will, in such Working Interest Party’s judgment, adversely affect the
Assets (a “Dispute Notice”).

 

(ii)           Within five Business Days after the delivery of the Dispute
Notice, the Annual Plan and Budget Dispute will be referred by the Committee
Members to a senior executive officer of the Working Interest Parties (each, a
“Party Executive”) in an attempt to reach resolution.  The Party Executives will
consult and negotiate with each other in good faith and, if they are unable to
agree within 30 days of the date of delivery of the Dispute Notice, then they
will adjourn such attempts for a further period of five Business Days during
which the Party Executives will not be obligated to consult with each other.  On
the first Business Day following such period, the Party Executives shall consult
with each other again in an effort to resolve the Annual Plan and Budget
Dispute.  If the Party Executives are unable to resolve the Program Plan and
Budget Dispute within 10 Business Days following such period, then either
Working Interest Party may submit such matter to arbitration in accordance with
the provisions of Section 6.6(c)(iii).

 

20

--------------------------------------------------------------------------------


 

(iii)          If either Working Interest Party elects to submit an Annual Plan
and Budget Dispute that remains unresolved by the Working Interest Parties (and
the Committee Members) after compliance with the procedures set forth in the
foregoing provisions of Section 6.6(c)(iii), then either Working Interest Party
shall have the right, upon written notice to the other Working Interest Party to
designate such Annual Plan and Budget Dispute an Arbitrable Matter, which shall
be resolved in accordance with the procedures set forth in Section 21.10.

 

(d)           Subject to the conditions set forth in Article VII, approval by
the Program Development Committee of an Annual Plan and Budget shall constitute
the Program Development Committee’s deemed approval for Forest to expend up to
20% in excess of the authorized amount applicable to its operations within each
Annual Plan and Budget category, not to exceed, in the aggregate, 10% of the
aggregate amount applicable to such operations in such Annual Plan and Budget. 
Forest shall promptly notify the Program Development Committee of any
expenditure made by it in the exercise of its rights pursuant to this
Section 6.6(d).  The deemed approval levels set forth in this
Section 6.6(d) shall be calculated with respect to the original amount of an
Annual Plan and Budget or, once amended, the amended amount of the Annual Plan
and Budget.

 

(e)           Notwithstanding anything to the contrary in this Agreement, Forest
is expressly authorized to make expenditures and incur liabilities when it
reasonably determines that such expenditures or incurrences are necessary or
advisable to deal with emergencies, including well blowouts, fires, oil spills
or any other similar event that may endanger property, lives or the
environment.  Forest shall as soon as practicable report to STC Eagleville the
nature of any such emergency, the measures it intends to take or has taken in
respect of such emergency and the estimated related expenditures.

 

(f)            For the avoidance of doubt, any reference in this Agreement to an
Annual Plan and Budget in connection with any operations, rights or obligations
shall mean an Annual Plan and Budget that is approved or deemed to have been
approved by the Program Development Committee, including all amendments to such
Annual Plan and Budget that are approved (or deemed approved) by the Program
Development Committee pursuant to the terms hereof.

 

ARTICLE VII
DEVELOPMENT OPERATIONS, REWORK OPERATIONS AND AREA-WIDE OPERATIONS PROPOSAL
PROCESS

 

Notwithstanding provisions of the Operating Agreement to the contrary, (i) from
and including the Execution Date until the Program Termination Date with respect
to Forest, and (ii) from and including the earlier of the (x) Drilling Carry
Termination Date, and (y) occurrence of a Material Development Cost Payment
Default, Material Exclusive Services Commitment Default or a Material Consulting
Services Commitment Default by Forest under Section 20.2, until the Program
Termination Date with respect to STC Eagleville, each Working Interest Party
shall

 

21

--------------------------------------------------------------------------------


 

follow the procedures set forth in this Article VII with respect to Development
Well Proposals, Rework Operation Proposals and Area-Wide Proposals.

 

7.1          Conditions to Issuance of Proposal.  Neither Working Interest Party
may issue a Development Well Proposal, Rework Operation Proposal or Area-Wide
Proposal without the prior written consent of the other Working Interest Party
unless (i) such proposal has have been evaluated by the Program Technical
Services Team, and (ii) with respect to any Development Well Proposal, the
Program Technical Services Team has participated in the preparation of the
Preliminary Drilling Program, Preliminary Completion Program and Production
System Program for such proposed Development Operation.

 

7.2          Content of Proposals.

 

(a)           Content of Development Well Proposal.  Any Development Well
Proposal shall at a minimum contain the following:

 

(i)            a Preliminary Drilling Program, a Preliminary Completion Program
and a Production System Program, including procedures satisfying the
requirements of the Production System Program definition;

 

(ii)           a detailed AFE for the Drilling Operation, Completion Operation
and Production System Operation;

 

(iii)          specification of the Drilling Operation services, Completion
Operation services and Production System Operation services requested to be
provided by a Schlumberger Service Provider;

 

(iv)          specification of the services to be provided by any Affiliate of
Forest and pricing information relating to provision of such services;

 

(v)           the proposed drilling contract with the drilling contractor or
confirmation that the contract is in the form and contains the terms and
conditions previously approved; and

 

(vi)          the proposed schedule for performance of the Drilling Operations
and Completion Operations.

 

(b)           Content of Rework Operations Proposal.  Any Rework Operations
Proposal shall at a minimum contain the following:

 

(i)            a detailed Rework Operations procedures plan;

 

(ii)           a detailed AFE for the Rework Operations;

 

(iii)          specification of Rework Operation services requested to be
provided by a Schlumberger Service Provider; and

 

(iv)          the proposed date for commencement of the Rework Operations.

 

22

--------------------------------------------------------------------------------


 

(c)           Content of Area-Wide Operation Proposal.  Any Area-Wide Operation
Proposal shall at a minimum contain the following:

 

(i)            a detailed Area-Wide Operations procedures plan;

 

(ii)           a detailed AFE for the Area-Wide Operations; and

 

(iii)          the proposed date for commencement of the Area-Wide Operations.

 

7.3          Review Period.  The non-proposing Working Interest Party shall have
a period of 10 Business Days following full satisfaction of the conditions set
forth in Sections 7.1 and 7.2 to review and evaluate the technical and economic
aspects of each Development Well Proposal, Rework Operation Proposal and
Area-Wide Proposal and (during such 10 Business Day period) may elect to
participate in or not to participate in such Development Well Proposal, Rework
Operation Proposal or Area-Wide Proposal in its sole discretion.  The
non-proposing Working Interest Party shall be deemed to have elected to
participate in any Development Well Proposal, Rework Operation Proposal or
Area-Wide Proposal that it does not reject in writing within the 10 Business Day
period.  In addition, the Working Interest Parties shall be deemed to have
elected to participate in any Area-Wide Proposal approved by the Program
Development Committee as part of the Annual Plan and Budget.

 

7.4          Pre-Drilling Due Diligence.  Prior to commencing an Approved
Development Well Operation, Forest shall have (a) performed such title due
diligence and title curative work as would be performed by a reasonably prudent
oil and gas operator drilling a well, and (b) caused an environmental assessment
report to be prepared by a Third Party acceptable to STC Eagleville with respect
to the proposed Development Well, the Leases and land associated therewith, or
that would be impacted by the proposed Development Operation that concludes that
there are no identified Hazardous Materials or conditions violating any
Environment Laws.

 

7.5          Effect of Rejection of a Development Well Proposal.

 

(a)           If a Development Well Proposal is rejected by STC Eagleville
pursuant to Section 7.3 and Forest commences the subject Development Operation
within 60 days of STC Eagleville’s rejection pursuant to Section 7.3, and
diligently pursues operations thereafter, the following shall occur:

 

(i)            STC Eagleville shall execute and deliver to Forest a reassignment
(with special warranty) of its interest in the Rejected Well and the Rejected
Well Acreage; and

 

(ii)           STC Eagleville shall have no Liability with respect to the
Rejected Well and the Rejected Well Acreage and shall be indemnified by Forest
with respect to any claims related thereto other than to the limited extent
provided in Section 8.2.

 

(b)           If a Development Well Proposal is rejected by Forest pursuant to
Section 7.3 and the subject Development Operation is commenced within 60 days of
Forest’s rejection pursuant to Section 7.3, and operations are diligently
pursued thereafter, then Forest

 

23

--------------------------------------------------------------------------------


 

shall be subject to the relinquishment and cost recoupment provisions set forth
in Article VI of the Operating Agreement.

 

7.6          Effect of Rejection of a Rework Operation Proposal.

 

(a)           If a Rework Operation Proposal is rejected by STC Eagleville
pursuant to Section 7.3 and Forest commences the subject Rework Operation within
60 days of STC Eagleville’s rejection pursuant to Section 7.3, and diligently
pursues operations thereafter, the following shall occur:

 

(i)            STC Eagleville shall execute and deliver to Forest a reassignment
(with special warranty and depth limitations) of its interest in the Rejected
Rework Well solely as it relates to the zone in which the Rework Operation was
to be performed (as specified in the applicable Rework Operation Proposal) and
the Rejected Rework Acreage Zone; and

 

(ii)           STC Eagleville shall have no Liability with respect to the
Rejected Rework Well, the Rejected Rework Operation and the Rejected Rework
Acreage Zone, and shall be indemnified by Forest with respect to any claims
related thereto other than to the limited extent provided in Section 8.2.

 

(b)           If a Rework Operation Proposal is rejected by Forest pursuant to
Section 7.3 and the subject Rework Operation is commenced within 60 days of
Forest’s rejection pursuant to Section 7.3, and operations are diligently
pursued thereafter, then Forest shall be subject to the relinquishment and cost
recoupment provisions set forth in Article VI of the Operating Agreement.

 

7.7          Effect of Rejection of an Area-Wide Proposal.  Subject to the last
sentence of Section 7.3, if an Area-Wide Proposal is rejected by a Working
Interest Party pursuant to Section 7.3 and such Area-Wide Operation is commenced
within 60 days of such Working Interest Party’s rejection pursuant to
Section 7.3, and operations are diligently pursued thereafter, then the
rejecting Working Interest Party shall have no right to the seismic or other
geophysical data obtained as a result of such Area-Wide Operation.

 

7.8          New Technology Proposed Operation.

 

(a)           STC Eagleville may at any time after the Execution Date (but no
more often than once per calendar quarter) notify Forest that a Schlumberger
Service Provider proposes to conduct a New Technology Operation.  Such notice
shall include the work to be performed, the location, the objectives, and
estimated cost of such operation.

 

(b)           Forest shall within twenty (20) days after receipt of such notice
notify STC Eagleville in writing as to whether it elects to participate in such
New Technology Operation.

 

(c)           If Forest elects to participate in the New Technology Operation,
the operation will be treated as an Approved Development Well Operation.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Failure by Forest to timely affirmatively
elect to participate in the New Technology Operation within the period specified
above shall be deemed an election not to participate in the New Technology
Operation.

 

(e)                                  If Forest elects (or is deemed to elect)
not to participate in a New Technology Operation, then:

 

(i)                                     It shall, as Operator, cause the New
Technology Operation to be performed in accordance with STC Eagleville’s
instructions, as promptly as practicable and with due diligence under this
Agreement and the Operating Agreement; and

 

(ii)                                  Subject to Section 7.8(f), STC Eagleville
shall, if the New Technology Operation involves:

 

1)             work that is additional to that originally contemplated in an
Approved Development Well Operation or Approved Rework Operation for the subject
well, bear the entire cost of conducting said operation; and

 

2)             work to be undertaken in substitution of another item of work in
an Approved Development Well Operation or Approved Rework Operation for the
subject well, bear only the incremental cost of conducting said operation.

 

(f)                                   If following the completion of a New
Technology Operation in which Forest elected (or was deemed to have elected) not
to participate, the Parties’ respective Working Interest Party Representatives
shall agree that the results of said operation was beneficial to the development
of the Assets, Forest shall pay its Participating Interest Share of the costs
borne by STC Eagleville under Section 7.8(e)(ii) above.

 

ARTICLE VIII
INITIAL WELL COST RECOVERY, DRILLING CARRY OBLIGATION AND PRE-SIGNING INITIAL
WELL PAYMENT

 

8.1                               Certain Payment Obligations.  In addition to
paying for its Participating Interest Share of Approved Costs pursuant to
Section 9.1, during the Initial Well Cost Recovery Period, Stage 1 Carry Period
and Stage 2 Carry Period, STC Eagleville shall be subject to the following
additional funding obligations (the “Additional Funding Obligations”).

 

(a)                                 Initial Well Cost Recovery.  During the
Initial Well Cost Recovery Period, STC Eagleville will pay on behalf of Forest
30% (proportionately reduced if Forest owns less than a 50% Working Interest in
a particular Approved Well) of the Qualified Carried Costs of Approved
Development Well Operations and Approved Rework Operations (the “Initial Well
Cost Recovery Payments”).

 

(b)                                 Stage 1 Carry Period.  In addition to the
Initial Well Cost Recovery Payments provided for in Section 8.1, during the
Stage 1 Carry Period, STC Eagleville will pay on behalf of Forest 20%
(proportionately reduced if Forest owns less than a 50% Working

 

25

--------------------------------------------------------------------------------


 

Interest in a particular Approved Well) of the Qualified Carried Costs of
Approved Development Well Operations and Approved Rework Operations (the “Stage
1 Carry Payments”).

 

(c)                                  Stage 2 Carry Period.  During the Stage 2
Carry Period, STC Eagleville will pay on behalf of Forest 10% (proportionately
reduced if Forest owns less than a 50% Working Interest in a particular Approved
Well) of the Qualified Carried Costs of Approved Development Well Operations and
Approved Rework Operations (the “Stage 2 Carry Payments”).

 

8.2                               Rejected Well Proposals and Rejected Rework
Operations Proposals.  During the Stage 1 Carry Period and Stage 2 Carry Period,
STC Eagleville, with respect to any Rejected Development Operation or Rejected
Rework Operation, will in accordance with the terms and conditions of this
Agreement pay on behalf of Forest an amount equal to 5% (proportionately reduced
if Forest (prior to giving effect to the reassignment obligations in Sections
7.5(a) and 7.6(a)) owns less than a 50% Working Interest in a particular
Rejected Well or Rejected Rework Well) of the direct costs of the Drilling
Operations or Completion Operations of such Rejected Development Operation or
Rejected Rework Operation, as applicable.  This obligation shall only apply to
Development Well Proposals and Rework Operation Proposals that satisfy the
requirements and conditions set forth in Article VII.

 

8.3                               Payment Procedures.  STC Eagleville will make
the Additional Funding Payments in the manner set forth in Article IX.  Payments
made to Schlumberger Service Providers will be treated as payments in
satisfaction of the Additional Funding Payments.  Forest will maintain an
accurate record of such payments and will provide STC Eagleville with a monthly
statement reflecting the remaining balance of (a) Initial Well Costs, (b) the
Stage 1 Carry Amount and (c) the Stage 2 Carry Amount.

 

8.4                               Adjustments.  The Initial Well Costs, the
Stage 1 Carry Amount and the Stage 2 Carry Amount are subject to reduction in
accordance with the terms and conditions of this Agreement, including Sections
3.2(c)(ii), 3.3(a) and 3.3(b) and Article XX.  In addition, STC Eagleville shall
be entitled to exercise all rights available to it under the Operating Agreement
to audit the accounts of Forest with respect to such payments.

 

8.5                               Revenues from Initial Wells.  STC Eagleville
shall be entitled to its Participating Interest Share of all income, proceeds
and receipts attributable to the ownership or operation of the Initial Wells
that accrue on or after the Effective Time (“Pre-Signing Initial Well Revenue”).

 

8.6                               Post-Signing Adjustment.  On or before the
date that is 30 days after the Execution Date, Forest shall prepare and deliver
to STC Eagleville a statement setting forth the amount of any Pre-Signing
Initial Well Revenue from the Effective Time until the Execution Date.  Within
five Business Days of delivery of the Pre-Signing Initial Well Revenue
statement, Forest shall pay the full amount of such statement to STC Eagleville
by wire transfer of immediately available funds to an account or accounts
designated by STC Eagleville in writing.  STC Eagleville shall be entitled to
exercise all rights available to it under the Operating Agreement to audit the
accounts of Forest with respect to such payment.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IX
PAYMENT OBLIGATIONS AND PROCEDURES

 

9.1                               Operational Costs.  Subject to the Additional
Funding Obligations, each Working Interest Party shall pay its Participating
Interest Share of the Approved Costs in accordance with the terms of the
Operating Agreement.

 

9.2                               STC Eagleville Operational Costs. 
Notwithstanding any provision of the Operating Agreement to the contrary, prior
to the Program Termination Date, this Article IX shall govern the terms and
conditions by which (i) Forest issues Advance Payment Requests to STC
Eagleville, (ii) Forest invoices STC Eagleville for its Participating Interest
Share of the Approved Costs and its Additional Funding Obligations, and
(iii) STC Eagleville satisfies its obligations with respect thereto.

 

9.3                               Advance Payment Request.  Subject to Sections
9.4 and 9.5, Forest shall be entitled to require that STC Eagleville provide
advance funding with respect to STC Eagleville’s Participating Interest Share of
(and the applicable Additional Funding Obligations, if any, with respect to)
Approved Development Well Operations, Approved Rework Operations, Approved
Area-Wide Operations and Pre-Well Proposal Due Diligence in accordance with the
terms and conditions set forth in this Article IX (“Advance Payment Request”).

 

9.4                               Preparation and Scope of Advance Payment
Request.  Any Advance Payment Request shall be prepared by Forest after
consultation with the Program Technical Services Team.  Each Advance Payment
Request must (a) be in accord with the Annual Plan and Budget and applicable
AFE, and (b) be limited to (i) the Initial Well Cost Recovery Obligation,
(ii) the Drilling Carry Obligation and (iii) STC Eagleville’s Participating
Interest Share of the costs and expenses anticipated to be incurred in
connection with Approved Development Well Operations, Approved Rework
Operations, Approved Area-Wide Operations and Pre-Well Proposal Due Diligence,
which the Program Technical Services Team reasonably believes will be performed
during the following calendar month.

 

9.5                               Content of Advance Payment Request.  Each
Advance Payment Request shall describe in the reasonable detail the following:

 

(a)                                 the specific Approved Development Well
Operations, Approved Rework Operations, Approved Area-Wide Operations or
Pre-Well Proposal Due Diligence that are reasonably anticipated to be performed
during the following calendar month;

 

(b)                                 the specific Schlumberger Service Provider
services, equipment and materials that are reasonably anticipated to be provided
during the following calendar month and estimated costs with respect thereto;

 

(c)                                  the dollar amount of invoices from
Schlumberger Service Providers for services, equipment and materials furnished
in connection with Development Operations, Rework Operations or Area-Wide
Operations that are then outstanding; and

 

27

--------------------------------------------------------------------------------


 

(d)                                 the amount of the Advance Payment Request
(which, for the avoidance of doubt, shall not exceed the amounts permitted under
Section 9.4) and an accounting for payments made pursuant to prior Advance
Payment Requests.

 

9.6                               Delivery of Advance Payment Requests.  Forest
shall deliver each Advance Payment Request to STC Eagleville on or before the
20th day of each calendar month.

 

9.7                               Confirmation by Schlumberger Service
Providers.  Within five Business Days of receipt of the information referenced
in Section 9.5, the Schlumberger Service Providers shall notify Forest and STC
Eagleville of any known disagreement relating to the amount of invoices
outstanding and the estimate for services, equipment and materials to be
provided by the Schlumberger Service Providers in the following month
(“Schlumberger Service Providers Notice”).  The Schlumberger Service Providers
Notice shall set forth the invoices and amounts outstanding and the dollar
amount that they reasonably project will be incurred for services, equipment and
materials to be furnished by the Schlumberger Service Providers in the upcoming
month.  If a Schlumberger Service Provider fails to timely deliver a
Schlumberger Service Providers Notice, then with respect to that particular
Schlumberger Service Provider, the information in the Advance Payment Request
will (for the limited purposes of that month’s computation of the funds to be
delivered to Forest pursuant to Section 9.4) be assumed to be accurate.  No
Schlumberger Service Provider’s claim for amounts owed for services, equipment
and materials is waived or released by failure to identify same in a
Schlumberger Service Providers Notice.

 

9.8                               Development Funds Account.

 

(a)                                 Establishment.  STC Eagleville shall
establish the Development Funds Account.

 

(b)                                 Funding of Development Funds Account. 
Within five Business Days following receipt of the monthly Advance Payment
Request complying with this Article IX, STC Eagleville shall deposit sufficient
funds into the Development Funds Account to satisfy such Advance Payment
Request.

 

(c)                                  Disbursements From Development Funds
Account to Schlumberger Service Providers.  Subject to the remaining provisions
of this Section 9.8(c), STC Eagleville will pay from the Development Funds
Account the Schlumberger Service Provider invoices (including, if it elects to,
the invoices for services, equipment and materials furnished in connection with
Rejected Development Operations and Rejected Rework Operations) that are then
outstanding based on the Advance Payment Request, adjusted to include any
additional amounts set forth in the Schlumberger Service Providers Notice, less
the Invoice Objection Amount, if any, with respect to such then-outstanding
Schlumberger Service Provider’s invoices.  STC Eagleville’s obligation to make
disbursements under this Section 9.8(c) is limited to the dollar amount of its
obligation with respect to the Advance Payment Request.

 

(d)                                 Disbursements from Development Funds Account
to Forest.  On or before the fifth Business Day of each month, STC Eagleville
will transfer to Forest the funds on deposit in the Development Funds Account in
excess of the dollar amount of Schlumberger

 

28

--------------------------------------------------------------------------------


 

Service Providers’ (i) then outstanding invoices (inclusive of the Invoice
Objection Amount to be deposited in the Invoice Objection Reserve Account),
(ii) anticipated invoices for services, materials and equipment furnished or
anticipated to be furnished in connection with operations projected to be
performed by the Schlumberger Service Providers during the following calendar
month based upon the Advance Payment Request adjusted to include any additional
amounts set forth in the Schlumberger Service Providers Notice, and
(iii) anticipated invoices for services, equipment and materials anticipated to
be furnished in connection with Rejected Development Operations and Rejected
Rework Operations during the following calendar month based on the Schlumberger
Service Providers Notice.

 

(e)                                  Disbursements from Development Funds
Account to Invoice Objection Reserve Account.  On or before the fifth Business
Day of each month, STC Eagleville will transfer to the Invoice Objection Reserve
Account the Invoice Objection Amount, if any, in accordance with Section 11.4.

 

9.9                               Invoices.  STC Eagleville is entitled to
satisfy any amounts due Forest pursuant to this Agreement or the Operating
Agreement on a dollar-for-dollar basis by the direct payment of the Schlumberger
Service Providers’ invoices with respect to Development Operations, Rework
Operations or Area-Wide Operations (including Rejected Development Operations
and Rejected Rework Operations for which the Schlumberger Service Providers have
furnished equipment, services or materials) as to which there was no timely
Invoice Objection delivered in accordance with Section 11.3, regardless of the
outcome of any later contest that Forest may assert with respect to such
invoices.  With respect to Schlumberger Service Providers’ invoices as to which
Forest delivers a timely Invoice Objection, STC Eagleville is entitled to
satisfy any amounts due Forest pursuant to this Agreement or the Operating
Agreement on a dollar-for-dollar basis by payment of any amount of such invoice
in excess of the applicable Invoice Objection Amount.  In addition, deposits
made by STC Eagleville into the Invoice Objection Reserve Account shall be
credited on a dollar-for-dollar basis against obligations with respect to
outstanding Advance Payment Requests, AFEs or joint interest billings under this
Agreement or the Operating Agreement; provided that only the portion of the
Invoice Objection Amount released in accordance with Section 11.4 shall be
credited towards satisfaction of the Drilling Carry Obligation.

 

ARTICLE X
SCHLUMBERGER SERVICE PROVIDERS’ SERVICES, PERSONAL PROPERTY AND MATERIALS

 

10.1                        Forest Commitment as to Oilfield Services, Personal
Property and Materials.  Prior to the later of the Program Termination Date, and
the 10th anniversary of the Execution Date, the Schlumberger Service Providers
and their Affiliates shall have the exclusive right, at their sole discretion,
to provide the services, equipment and materials identified below (the
“Exclusive Services”) with respect to Initial Well Completion Operations,
Approved Development Well Operations, Approved Rework Operations and Approved
Area-Wide Operations, and solely during the Drilling Carry Period, Rejected
Development Operations and Rejected Rework Operations, in each case pursuant to
the terms and conditions of this Agreement and the Master Service Agreement. 
During the period after the 10th anniversary of the Execution Date, but prior to
the Program Termination Date, the Schlumberger Service

 

29

--------------------------------------------------------------------------------


 

Providers and their Affiliates shall have a first right of refusal to furnish
the Exclusive Services with respect to all operations performed by Forest as
Operator on the Leases:

 

(a)                                 artificial lift systems;

 

(b)                                 directional drilling and measurement
products and services;

 

(c)                                  drill bits and advanced technologies;

 

(d)                                 drilling and completion fluids;

 

(e)                                  drilling tools and remedial services;

 

(f)                                   formation evaluation logging products and
services;

 

(g)                                  managed pressure drilling services;

 

(h)                                 microseismic monitoring;

 

(i)                                     mud logging services;

 

(j)                                    seismic acquisition and processing;

 

(k)                                 petro-technical consulting services;

 

(l)                                     production chemicals;

 

(m)                             slickline products and services;

 

(n)                                 well cementing products and services;

 

(o)                                 well completion products and services;

 

(p)                                 well perforating products and services;

 

(q)                                 well stimulation fracturing and acidizing
products and services;

 

(r)                                    well testing and evaluation products and
services; and

 

(s)                                   well/field monitoring and measurement
products and services.

 

10.2                        Forest Commitment as to Consulting Services.  Prior
to the Program Termination Date, the Program Technical Services Team members
designated by STC Eagleville will be engaged by Forest to perform the services
of the Program Technical Services Team in accordance with the terms of the
Consulting Services Agreement.  In addition to the Consulting Services provided
by the STC Eagleville designated members of the Program Technical Services Team,
the Schlumberger Service Providers shall have the exclusive and absolute right
to furnish all Consulting Services that Forest determines are necessary for any
Program Assets in which STC Eagleville owns a Working Interest.  Such additional
services shall be provided by the

 

30

--------------------------------------------------------------------------------


 

Schlumberger Service Providers pursuant to the terms of this Agreement and the
Consulting Services Agreement.  The Parties may expand the above-list as the
Schlumberger Service Provider’s service product line and capacity expand.  It is
the intent of the Working Interest Parties to ensure, to the greatest extent
practical, that services required for development and exploitation of the
Program Assets be selected on the basis of best value for the development of the
Leases.

 

10.3                        Schlumberger Service Providers’ Commitment.  Subject
to Forest’s rights and remedies as set forth in Section 10.4 and
Section 20.3(c), the Schlumberger Service Providers shall commit to make
personnel, equipment and materials available in order to provide the Exclusive
Services upon receipt of reasonable advance notice from Forest.

 

10.4                        Prohibition.  Prior to the Program Termination Date,
except as provided in this Section 10.3, Forest shall not enter into any
agreement that conflicts with the exclusive rights granted to the Schlumberger
Service Providers under this Article X, unless (i) the Schlumberger Service
Provider is unable to timely provide a particular service, or there is, in the
reasonable opinion of Forest, an emergency or other critical situation, or
(ii) there is a temporary Cause for Suspension in effect with respect to the
particular services, type of equipment or material.

 

10.5                        Pricing.  The prices charged by the Schlumberger
Service Providers for services, equipment and materials shall be based on the
schedule attached as Exhibit M (the “Pricing Commitment”).

 

10.6                        Terms of Sale.  The services provided hereunder
shall be governed by the terms and conditions contained in the Master Service
Agreement.  To the extent that any term or condition set forth in the Master
Service Agreement conflicts with the provisions of this Agreement, the
provisions of this Agreement shall control.  In the event Forest issues any
acknowledgement, delivery ticket, invoice, purchase order or other instrument
whose terms are inconsistent with any of the terms or provisions of this
Agreement or the Master Service Agreement, such terms shall be unenforceable and
the terms of this Agreement or the Master Service Agreement, as applicable,
shall control.  Forest shall pay to the Schlumberger Service Provider 100% of
the invoiced amount, less any amount (a) released by STC Eagleville from the
Development Funds Account in accordance with Section 9.8(c) or (b) deposited
into the Invoice Objection Reserve Account, in each case upon provision of the
Schlumberger Service Provider’s services in accordance with the payment terms
and conditions of the Master Service Agreement.

 

10.7                        Limitation on Schlumberger Service Providers’
Liability.  The Schlumberger Service Providers’ Liability for any services,
materials or equipment furnished by each of them within the Program Area shall
be governed exclusively by the terms of the applicable Master Service Agreement
and, when applicable, the Consulting Services Agreement.

 

ARTICLE XI
PAYMENT OF SCHLUMBERGER SERVICE PROVIDERS INVOICES

 

11.1                        Preemption.  To the extent of any conflict between
the provisions of this Article XI and the Master Service Agreement or Consulting
Services Agreement, the terms of this Agreement shall be controlling, but only
to the extent of such conflict.

 

31

--------------------------------------------------------------------------------


 

11.2                        Invoices.  Schlumberger Service Providers shall
issue invoices to Forest for the amount of equipment, materials and services
provided with respect to the Program Assets and applicable Taxes imposed
thereon.

 

11.3                        Invoice Objections.

 

(a)                                 Procedure.  Invoice Objections under this
Article XI must comply fully with all of the requirements of this
Section 11.3(a).

 

(i)                                     Required Specificity.  Each Invoice
Objection under this Article XI by Forest must be in writing and contain
sufficient information and specificity to satisfy the following requirements: 
(i) the invoice(s) to which Forest objects must be identified; (ii) any alleged
services, materials or equipment not furnished in accordance with the
requirements of the Master Service Agreement or, if applicable, the Consulting
Services Agreement, must be itemized and the alleged non-conformities described
in reasonable detail; (iii) the Invoice Objection must specifically state the
amount of the subject invoice that is disputed and provide an explanation for
how such amount was computed; and (iv) a statement as to the amount of the
subject invoice which is not disputed, if any.

 

(ii)                                  Supporting Documentation.  Each Invoice
Objection under this Article XI by Forest must attach documentation supporting
the factual basis for the Invoice Objection.

 

(iii)                               Timing.  Each Invoice Objection under this
Article XI by Forest must be delivered to STC Eagleville and the applicable
Schlumberger Service Provider within 20 days following Forest’s initial receipt
of the subject invoice.

 

(b)                                 Invoice Objection Resolution.  Invoice
Objections under this Article XI shall be resolved either by (i) agreement
between Forest and the applicable Schlumberger Service Provider, or (ii) by
Final Order pursuant to the arbitration procedure set forth in Section 21.10.

 

(c)                                  Effect of No Invoice Objection.  If Forest
does not timely deliver an Invoice Objection complying fully with
Section 11.3(a) to a Schlumberger Service Provider’s invoice, then such invoice
shall be deemed authorized by Forest for payment by STC Eagleville in accordance
with Article IX.  The failure by Forest to deliver a timely Invoice Objection
shall not be deemed a waiver of any of Forest’s rights to later contest such
invoice.

 

(d)                                 Effect of Partial Invoice Objection.  If an
Invoice Objection under this Article XI complying fully with Section 11.3(a) is
timely made, then the portion of the invoice amount that is not objected to
shall be deemed authorized by Forest for payment by STC Eagleville in accordance
with Section 11.3(c) and Article IX.

 

11.4                        Invoice Objection Reserve Account.

 

(a)                                Establishment.  Within 60 days after the
Execution Date, Schlumberger shall establish the Invoice Objection Reserve
Account.  The funds deposited by STC Eagleville in the Invoice Objection Reserve
Account pursuant to Section 9.8(e) shall be held by

 

32

--------------------------------------------------------------------------------


 

Schlumberger for the benefit of the applicable Schlumberger Service Provider
whose invoices are subject to an Invoice Objection.

 

(b)                                 Disbursements.  The Invoice Objection Amount
deposited in the Invoice Objection Reserve Account with respect to a specific
Invoice Objection shall only be disbursed from the Invoice Objection Reserve
Account upon resolution of such Invoice Objection as provided in
Section 11.3(b).  The Invoice Objection Amount for a specific invoice that is
determined to not be due and owing to the applicable Schlumberger Service
Provider is hereafter referred to as the “Invoice Adjustment Amount”.  The
Invoice Adjustment Amount (i) shall be credited against any amount owed by
Forest to the Schlumberger Service Provider as of the time of the Invoice
Objection resolution, and (ii) such Invoice Objection Amount on deposit in the
Invoice Objection Reserve Account shall thereupon be disbursed to the applicable
Schlumberger Service Provider.  In the event that no amount is owed the
Schlumberger Service Provider at the time of the Invoice Objection resolution,
the applicable Invoice Objection Amount on deposit in the Invoice Objection
Reserve Account shall be disbursed to Forest for application to the Working
Interest owners’ joint account under the Operating Agreement.  Following an
Invoice Objection resolution, the Invoice Objection Amount, less the applicable
Invoice Adjustment Amount, shall be disbursed from the Invoice Objection Reserve
Account to the applicable Schlumberger Service Provider.  The Schlumberger
Service Providers are hereby granted a first and prior Lien upon funds deposited
into the Invoice Objection Reserve Account to secure payment of any amounts owed
by Forest with respect to services, materials and equipment furnished on the
Assets.

 

11.5                        Payment.  All amounts due and owing the Schlumberger
Service Providers for services, materials and equipment furnished prior to the
Execution Date in connection with the Initial Wells shall be paid in full by
Forest within 30 days of the invoice date with respect thereto.  In addition,
any amounts due and owing the Schlumberger Service Providers for services,
materials and equipment furnished in connection with Development Operations,
Rework Operations and Area-Wide Operations that are not paid by STC Eagleville
pursuant to Article IX shall be timely paid by Forest in accordance with the
terms of the Master Service Agreement and Consulting Services Agreement.

 

11.6                        Rebate.  In the event that Forest prevails with
respect to an Invoice Objection and the subject invoice has been previously
paid, the applicable Schlumberger Service Provider shall refund to Forest as
Operator for the benefit of the Working Interest Parties the amount determined
to have been overpaid with respect to the subject invoice.

 

11.7                        Independent Contractor.  The Parties acknowledge and
agree that the Schlumberger Service Providers are independent contractors and
shall have the exclusive right to determine the manner and means of providing
the Exclusive Services, Consulting Services or any other services relating to
the Program Assets.  The Schlumberger Service Providers and each of their
officers, representatives, employees or agents are not, will not be and will not
hold themselves out to be employees, agents, fiduciaries or servants of Forest,
and shall have no authority to bind Forest, or any of its officers or employees
or Affiliates to any agreement.  The Schlumberger Service Providers’ management
and employees will not be entitled to any benefits to which active employees of
Forest may be entitled, including, but not limited to, any life, health, medical
or disability insurance programs, pension plan, stock option plan, savings plan
or

 

33

--------------------------------------------------------------------------------


 

any of its or their unemployment or worker’s compensation benefits.  All
employees of a Schlumberger Service Provider performing work under this
Agreement shall remain Schlumberger Service Provider’s employees and shall be
paid by the applicable Schlumberger Service Provider for all work performed
under this Agreement.  The Schlumberger Service Providers will not at any time
supervise, direct, order or instruct any of Forest’s employees in any of their
work-related activities, nor will the Schlumberger Service Providers be subject
to the supervision, direction or control of Forest as to the particular means or
methods of performing a Schlumberger Service Provider’s services; provided,
however, Forest will have the right to review and inspect the Schlumberger
Service Provider’s work for the use of customary industry standards and
specifications and compliance with applicable regulatory requirements and the
development plan and operational strategy approved by Forest.

 

11.8                        Use of Third-Parties.  Notwithstanding the forgoing,
if Forest and a Schlumberger Service Provider mutually agree, or a Schlumberger
Service Provider reasonably deems it appropriate and necessary to safeguard
life, property or the interests of the Parties and provides Forest with
notification of such need, then Third Party vendors and subcontractors may be
contracted for directly by a Schlumberger Service Provider to perform services
in connection with operations of the Program Assets, in which case said vendors
and subcontractors will be considered subcontractors of a Schlumberger Service
Provider and not Forest.  Forest shall reimburse the Schlumberger Service
Provider at cost plus 15% for any payments made to such Third Party vendors or
subcontractors, pursuant to the terms of the Master Service Agreement.

 

ARTICLE XII
REPRESENTATIONS OF FOREST

 

Forest represents and warrants to STC Eagleville and the Schlumberger Service
Providers as follows:

 

12.1                        Organization, Existence.  Forest is a corporation
duly formed, validly existing and in good standing under the laws of the State
of New York.  Forest has all requisite power and authority to own and operate
its property (including the Assets) and to carry on its business as now
conducted.  Forest is duly licensed or qualified to do business as a foreign
corporation and is in good standing in the State of Texas.

 

12.2                        Authorization.  Forest has full power and authority
to enter into and perform this Agreement and the Transaction Documents to which
it is a party and the transactions contemplated herein and therein.  The
execution, delivery and performance by Forest of this Agreement have been duly
and validly authorized and approved by (a) all necessary corporate action on the
part of Forest, and (b) its officers and directors.  This Agreement is, and the
Transaction Documents to which Forest is a party when executed and delivered by
Forest will be, the valid and binding obligation of Forest and enforceable
against Forest in accordance with their respective terms, subject to the effects
of bankruptcy, insolvency, reorganization, moratorium and similar Laws, as well
as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

12.3                        No Conflicts.  Except as set forth on Schedule 12.3
and assuming the receipt of all Consents and the waiver of, or compliance with,
all Preferential Purchase Rights, the

 

34

--------------------------------------------------------------------------------


 

execution, delivery and performance by Forest of this Agreement and the
consummation of the transactions contemplated herein do not and will not
(a) conflict with, violate or result in a breach of any provisions of the
organizational documents or other governing documents of Forest, (b) result in a
default or the creation of any Encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any Lease, Applicable Contract or Debt Instrument to which Forest
is a party or by which Forest or the Assets may be bound or (iii) violate any
law applicable to Forest or any of the Assets, except in the case of clauses
(ii) and (iii) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not have a Material Adverse Effect.

 

12.4                        Consents.  Except as set forth on Schedule 12.4,
there are no consents to assignments, prohibitions on assignments or
requirements to obtain consents from any Third Party, in each case, that are
required or would be applicable in connection with the Transfer of the Assets or
the consummation of the transactions contemplated by this Agreement by Forest
(each, a “Consent”).

 

12.5                        Bankruptcy.  There are no bankruptcy, reorganization
or receivership proceedings pending, being contemplated by or, to Forest’s
Knowledge, threatened against Forest, and Forest is not insolvent or generally
not paying its debts when they become due.

 

12.6                        Claims and Litigation.  Except as set forth on
Schedule 12.6, as of the Execution Date, Forest has not received any written
claim for any tort or violation of law (a) with respect to the Assets or
(b) that would have a Material Adverse Effect upon the ability of Forest to
consummate the transactions contemplated by this Agreement.  Except as set forth
in Schedule 12.6, there is no lawsuit, action, administrative or arbitration
proceeding or litigation by any Person by or before any Governmental Authority
or arbitrator, pending or, to Forest’ Knowledge, threatened against Forest or
any of its Affiliates (x) with respect to Forest’s ownership or operation of the
Assets or (y) that would have a Material Adverse Effect upon the ability of
Forest to consummate the transactions contemplated by this Agreement.

 

12.7                        Material Contracts.

 

(a)                                 Schedule 12.7(a) sets forth all Applicable
Contracts of the type described below (collectively, the “Material Contracts”):

 

(i)                                     any Applicable Contract that can
reasonably be expected to result in aggregate payments by Forest of more than
two hundred and fifty thousand and 00/100 Dollars ($250,000.00) during the
current or any subsequent calendar year or five hundred thousand and 00/100
Dollars ($500,000.00) in the aggregate over the term of such Applicable Contract
(in each case, based solely on the terms thereof and without regard to any
expected increase in volumes or revenues);

 

(ii)                                  any Applicable Contract that can
reasonably be expected to result in aggregate revenues to Forest of more than
two hundred and fifty thousand and 00/100 Dollars ($250,000.00) during the
current or any subsequent calendar year or five hundred thousand and 00/100
Dollars ($500,000.00) in the aggregate over the term of such

 

35

--------------------------------------------------------------------------------


 

Applicable Contract (in each case, based solely on the terms thereof and without
regard to any expected increase in volumes or revenues);

 

(iii)                               any Hydrocarbon purchase and sale,
transportation, gathering, treating, processing or similar Contract that is not
terminable without penalty on 30 days or less notice;

 

(iv)                              any Applicable Contract that is a Debt
Instrument;

 

(v)                                 any Applicable Contract that constitutes a
lease under which Forest is the lessor or the lessee of real or personal
property that cannot be terminated by Forest without penalty upon 60 days or
less notice;

 

(vi)                              any Applicable Contract that constitutes a
non-competition agreement or any agreement that purports to restrict, limit or
prohibit the manner in which, or the locations in which, Forest conducts
business, including area of mutual interest Contracts;

 

(vii)                           any Applicable Contract that contains calls upon
or options to purchase, Production;

 

(viii)                        any Applicable Contract that constitutes a Hedge
Contract;

 

(ix)                              any Applicable Contract that constitutes a
partnership agreement, joint venture agreement or similar Contract (in each
case, excluding any tax partnership);

 

(x)                                 any Applicable Contracts for the use or
sharing of drilling rigs;

 

(xi)                              any executory Applicable Contract that
constitutes a pending purchase and sale agreement, farmout agreement,
exploration agreement, participation agreement or other similar Contract where
the primary obligation thereunder has not fully been performed or providing for
the purchase, sale or earning of any interest in a lease or and oil and gas
mineral fee interest included in the Assets;

 

(xii)                           any Applicable Contract that constitutes a joint
operating agreement;

 

(xiii)                        any Applicable Contract that is a seismic or other
geophysical acquisition or sharing agreement or license;

 

(xiv)                       any Applicable Contract related to surface use that
may affect the Assets;

 

(xv)                          any Applicable Contract that is a guaranty of the
obligations of another Person; and

 

(xvi)                       any Applicable Contract with any Affiliate of
Forest.

 

36

--------------------------------------------------------------------------------


 

(b)                                 With respect to the Material Contracts,
except as set forth on Schedule 12.7(b):

 

(i)                                     there exists no default under any
Material Contract by Forest or any of its Affiliates or, to Forest’s Knowledge,
by any other Person that is a party to such Material Contract, and, except as
would not have a Material Adverse Effect, no event has occurred that with notice
or lapse of time or both would constitute any default under any such Material
Contract by Forest, any Affiliate of Forest, or, to Forest’s Knowledge, any
other Person who is a party to such Material Contract;

 

(ii)                                  prior to the Execution Date, Forest has
made available to STC Eagleville true and complete copies of each Material
Contract and all amendments thereto;

 

(iii)                               as of the Executive Date, neither Forest nor
any Affiliate of Forest has received or given any unresolved written notice of
default, amendment, waiver, price redetermination, market out, curtailment or
termination with respect to any Material Contract; and

 

(iv)                              there are no purchase and sale agreements
pursuant to which Forest or its Affiliates acquired (directly or indirectly) the
Assets that contain indemnity obligations that would be binding on STC
Eagleville.

 

12.8                        No Violation of Laws.  Forest is not in violation of
any Applicable Laws with respect to the ownership or operation of the Assets. 
This Section 12.8 does not include any matters with respect to Environmental
Laws which are exclusively covered in Section 12.17.

 

12.9                        Preferential Purchase Rights.  Except as set forth
on Schedule 12.9, there are no (a) preferential purchase rights, rights of first
refusal or similar rights and (b) rights of first offer, tag-along rights,
drag-along rights or other similar rights, in each case of clause (a) and
(b) above, that are applicable to the Transfer of the Assets in connection with
the transactions contemplated hereby (each a “Preferential Purchase Right”).

 

12.10                 Payment of Burdens and Operating Expenses.  Except for
such items that are being held in suspense as permitted pursuant to Applicable
Law or Contract, Forest has paid, and is paying timely, all Burdens due by
Forest with respect to the Assets or if not so paid, is contesting such Burdens
in good faith in the normal course of business.

 

12.11                 Imbalances.  There are no Imbalances with respect to the
Initial Wells as of the Effective Time or as of the Execution Date.

 

12.12                 Current Commitments.  Schedule 12.12 sets forth, as of the
Execution Date, all approved AFEs and other capital commitments relating to the
Properties to drill or rework wells or conduct other operations for which Forest
had the right to consent or non-consent the operations to which such capital
expenditures or commitments pertain (in each case) for which all of the
activities anticipated in such AFEs have not been completed by the Execution
Date.

 

37

--------------------------------------------------------------------------------


 

12.13                 Taxes.  Except as disclosed in Schedule 12.13:

 

(a)                                 all Asset Taxes (including Taxes collected
from any Person) that have become due and payable have been properly paid;

 

(b)                                 all Tax Returns with respect to Asset Taxes
that are required to be filed (taking into account any valid extensions) by the
owner of the Assets have been filed and are true, correct and complete in all
material respects;

 

(c)                                  Forest has not received written notice of
any pending claim against it (which remains outstanding) from any applicable
Governmental Authority for assessment of Asset Taxes and, to Forest’s Knowledge,
no such claim has been threatened;

 

(d)                                 no audit, litigation or other proceeding
with respect to Asset Taxes has been commenced or is presently pending;

 

(e)                                  all of the Assets that are subject to ad
valorem property Taxes have been properly listed on property tax rolls of the
Governmental Authority entitled to impose Tax thereon.

 

(f)                                   Forest does not hold property, including
overpayments and uncashed checks, that should have been escheated under
applicable state and local escheatment or unclaimed property laws.

 

(g)                                  Forest has complied with all escheat or
unclaimed property laws with respect to the Assets or operation of the Assets;
and

 

(h)                                 there are no Liens for Taxes (including any
interest, fine, penalty or additions to Tax imposed by a Governmental Authority
in connection with such Taxes) on the Assets other than statutory Liens for
current Taxes not yet due.

 

12.14                 Brokers’ Fees.  Forest has incurred no liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which STC Eagleville or any of
its Affiliates shall have any responsibility.

 

12.15                 Delivery of Hydrocarbons.  Except for the rights of any
lessor to take free gas under the terms of its Lease for its use on the lands
covered by such Lease, Forest is not obligated by virtue of any take-or-pay
payment, advance payment or other similar payment (other than gas balancing
arrangements), to deliver Hydrocarbons, or proceeds from the sale thereof,
attributable to the Assets at some future time without receiving payment
therefor at or after the time of delivery.

 

12.16                 Partnerships.  Except as set forth on Schedule 12.16, none
of the Assets are subject to tax partnership reporting for federal or state
income tax purposes.  Schedule 12.16 sets forth all of the Assets that, prior to
the Execution Date, are deemed by agreement or Applicable Law to be held by a
partnership for federal or state income tax purposes, and, to the extent any of
the Assets are deemed by agreement or Applicable Law to be held by a partnership
for federal or state income tax purposes, each such partnership has or shall
have in effect an election under Section 754 of the Code (and equivalent state
income tax provision, if any) that will apply with respect to such portion of
the Assets.

 

38

--------------------------------------------------------------------------------


 

12.17                 Environmental.

 

(a)                                 With respect to the Assets, Forest has
neither entered into nor is a party (directly or as successor in interest) to,
any agreement with, plea, diversion agreement or consent, order, decree or
judgment of any Governmental Authority that (i) are in existence as of the
Execution Date, (ii) are based on any Environmental Laws that relate to the
present or future use of any of the Assets and (iii) require any remediation or
change in the present conditions of any of the Assets.

 

(b)                                 Except as set forth in Schedule 12.17,
Forest has not received written notice from any Person of any release, spill,
disposal, event, condition, circumstance, activity, practice or incident
concerning any land, facility, asset or property included in the Assets that: 
(i) interferes with or prevents compliance by Forest with any Environmental Law
or the terms of any license or permit issued pursuant thereto, or (ii) gives
rise to or results in any common law or other Liability of Forest to any Person.

 

(c)                                  To Forest’s Knowledge, all material
reports, studies, written notices from environmental Governmental Authorities,
tests, analyses and other documents specifically addressing environmental
matters related to Forest’s ownership or operation of the Assets that are in
Forest’s possession, have been made available to STC Eagleville.

 

12.18                 Permits.  Forest possesses all material permits, licenses,
orders, approvals, variances, waivers, franchise rights and other authorizations
(the “Permits”) required to be obtained from any Governmental Authority for
conducting its business with respect to the Assets, as presently conducted and
there are no uncured violations of the terms and provisions of such
authorization.  With respect to each such Permit, Forest has not received
written notice from any Governmental Authority of any violation of such Permit
that remains uncured.

 

12.19                 Condemnation and Eminent Domain.  No action for
condemnation or taking under right of eminent domain is pending or threatened
with respect to any Asset or portion thereof.

 

12.20                 Mandatory Drilling Obligations.  Except for those Leases
that contain an optional right to drill to maintain acreage thereunder, none of
the Leases or any Applicable Contract contain express provisions obligating
Forest to drill any wells with respect to the Properties.

 

12.21                 Offset Obligations.  To Forest’s Knowledge, Forest is
under no obligation to drill a well pursuant to any offset drilling obligations
with respect to the Assets or any obligation to pay compensatory royalties
resulting from any offset drilling obligations.

 

12.22                 Plugging and Abandonment.  There are no wells on the
Leases (a) as to which Forest has received an order from any Governmental
Authority requiring that such wells be plugged and abandoned; or (b) that are
neither in use for purposes of production or injection, nor suspended or
temporarily abandoned in accordance with Applicable Law, that have not been
plugged and abandoned in accordance with Applicable Law.

 

39

--------------------------------------------------------------------------------


 

12.23                 Personal Property.  The Initial Wells and all the Personal
Property are adequate to maintain normal operations in accordance with past
practices, ordinary and wear and tear excepted.  Forest and its Affiliates have
all Rights-of-Way from Governmental Authorities necessary to access, construct,
operate, maintain and repair the Initial Wells and Personal Property in the
ordinary course of business as currently conducted by such Person and in
material compliance with all Applicable Laws.

 

12.24                 Vendors.  Schedule 12.24 lists all third parties that have
furnished services, equipment or materials to the Assets or in connection with
operations on the Assets prior to the Execution Date.  Forest has no past due
bills for improvements, materials, equipment or services furnished to the Assets
that could give rise to mechanics’, materialmen’s or other similar Liens arising
by operation of Applicable Law that could encumber the Assets.  There are no
other Liens or inchoate Liens which, with notice, the passage of time or both
could be validly asserted and attached to the Assets related to the provision of
goods or services to Forest for which payment is outstanding more than 60 days.

 

ARTICLE XIII
REPRESENTATIONS OF STC EAGLEVILLE

 

STC Eagleville represents and warrants to Forest the following:

 

13.1                        Organization; Existence.  STC Eagleville is a
limited partnership, duly formed, validly existing and in good standing under
the laws of the State of Texas and has all requisite power and authority to own
and operate its property and to carry on its business as now conducted.  STC
Eagleville is duly licensed or qualified to do business as a foreign limited
partnership and is in good standing in the State of Texas.

 

13.2                        Authorization.  STC Eagleville has full power and
authority to enter into and perform this Agreement and the Transaction Documents
to which it is a party and the transactions contemplated herein and therein. 
The execution, delivery and performance by STC Eagleville of this Agreement have
been duly and validly authorized and approved by (a) all necessary corporate
action on the part of STC Eagleville, and (b) its officers and directors.  This
Agreement is, and the Transaction Documents to which STC Eagleville is a party
when executed and delivered by STC Eagleville will be, the valid and binding
obligation of STC Eagleville and enforceable against STC Eagleville in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

13.3                        No Conflicts.  The execution, delivery and
performance by STC Eagleville of this Agreement and the consummation of the
transactions contemplated herein will not (a) conflict with, violate or result
in a breach of any provisions of the organizational or other governing documents
of STC Eagleville, (b) result in a default or the creation of any Encumbrance or
give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of any Debt Instrument to which STC
Eagleville is a party or by which STC Eagleville or any of its property may be
bound or (c) violate any law applicable to STC Eagleville or any of its
property, except in the case of clauses (b) and (c) where such default,

 

40

--------------------------------------------------------------------------------


 

Encumbrance, termination, cancellation, acceleration or violation would not have
a material adverse effect upon the ability of STC Eagleville to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.

 

13.4                        Consents.  With the exception of any consent or
approval required under the HSR Act, there are no consents or other restrictions
on assignment, including requirements for consents from Third Parties to any
assignment (in each case) that would be applicable in connection with the
consummation of the transactions contemplated by this Agreement by STC
Eagleville.

 

13.5                        Bankruptcy.  There are no bankruptcy, reorganization
or receivership proceedings pending, being contemplated by or, to STC
Eagleville’s Knowledge, threatened against STC Eagleville or any Affiliate of
STC Eagleville.

 

13.6                        Claims and Litigation.  There is no investigation,
lawsuit, action or litigation by any Person by or before any Governmental
Authority or arbitrator, and no legal, administrative or arbitration proceedings
pending, or to STC Eagleville’s Knowledge, threatened against STC Eagleville, or
to which STC Eagleville is a party, that would have a material adverse effect
upon the ability of STC Eagleville to consummate the transactions contemplated
in this Agreement.

 

13.7                        Regulatory.  STC Eagleville is now, and hereafter
shall continue to be, qualified per all regulations of Governmental Authorities
and other Applicable Laws to own the Conveyed Interests, and the consummation of
the transactions contemplated in this Agreement will not cause STC Eagleville to
be disqualified as such an owner or operator.  To the extent required by any
Applicable Laws, STC Eagleville currently has, or will hereafter obtain, lease
bonds, area-wide bonds or any other surety bonds as may be required by, and in
accordance with, all Applicable Laws governing the ownership of the Conveyed
Interests and has filed any and all currently required reports necessary for
such ownership with all Governmental Authorities having jurisdiction over such
ownership.

 

13.8                        Independent Evaluation.  STC Eagleville is
sophisticated in the evaluation, purchase, ownership and operation of oil and
gas properties and related facilities.  In making its decision to enter into
this Agreement and to consummate the transaction contemplated hereby, STC
Eagleville (a) has relied or shall rely solely on its own independent
investigation and evaluation of the Conveyed Interests and the advice of its own
legal, Tax, economic, environmental, engineering, geological and geophysical
advisors and the express provisions of this Agreement and not on any comments,
statements, projections or other materials made or given by any representatives
or consultants or advisors engaged by Forest, and (b) has satisfied or shall
satisfy itself through its own due diligence as to the physical condition of and
contractual arrangements and other matters affecting the Conveyed Interests.

 

13.9                        Brokers’ Fees.  Neither STC Eagleville nor any of
its Affiliates have incurred any liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement or the Transaction Documents for which Forest or Forest’s Affiliates
shall have any responsibility.

 

41

--------------------------------------------------------------------------------


 

13.10                 Accredited Investor.  STC Eagleville is an “accredited
investor,” as such term is defined in Regulation D of the Securities Act of
1933, as amended, and will acquire the Conveyed Interests for its own account
and not with a view to a sale or distribution thereof in violation of the
Securities Act of 1933, as amended, and the rules and regulations thereunder,
any applicable state blue sky laws or any other applicable securities laws.

 

ARTICLE XIV
REPRESENTATIONS OF THE SCHLUMBERGER SERVICE PROVIDERS

 

The Schlumberger Service Providers each severally, but not jointly, represents
and warrants to Forest the following:

 

14.1                        Organization; Existence.  Each Schlumberger Service
Provider is duly formed, validly existing and in good standing under the Laws of
the state of its incorporation or formation and has all requisite power and
authority to own and operate its property and to carry on its business as now
conducted.  Each Schlumberger Service Provider is duly licensed or qualified to
do business as a foreign corporation and is in good standing in the State of
Texas.

 

14.2                        Authorization.  Each Schlumberger Service Provider
has full power and authority to enter into and perform this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
herein and therein.  The execution, delivery and performance by each
Schlumberger Service Provider of this Agreement has been duly and validly
authorized and approved by all necessary corporate action.  This Agreement is,
and the Transaction Documents to which each Schlumberger Service Provider is a
party when executed and delivered by the Schlumberger Service Provider will be,
the valid and binding obligation of the applicable Schlumberger Service Provider
and enforceable against the applicable Schlumberger Service Provider in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

14.3                        No Representations.  Forest acknowledges that no
Schlumberger Service Provider has made any representation or warranty to it
(other than as set forth in this Article XIV) and that no act by a Schlumberger
Service Provider shall be deemed to constitute any representation or warranty by
a Schlumberger Service Provider to Forest as to any matter, including whether a
Schlumberger Service Provider has disclosed material information in its
possession.  NO REPRESENTATION OR WARRANTY HAS BEEN MADE BY A SCHLUMBERGER
SERVICE PROVIDER WITH RESPECT TO SERVICES, PERSONAL PROPERTY OR MATERIALS TO BE
PROVIDED BY A SCHLUMBERGER SERVICE PROVIDER, INCLUDING ITS QUALITY, CONDITION,
MERCHANTABILITY OR SUITABILITY FOR ANY INTENDED PURPOSE OTHER THAN AS EXPRESSLY
PROVIDED IN THE MASTER SERVICE AGREEMENT.  All such interpretations,
recommendations, design decisions and predictions provided by the Schlumberger
Service Providers are opinions only that are based on information actually
obtained; and, in view of the impracticability of obtaining first-hand knowledge
of many of the variable conditions or the necessity of relying on facts and
supporting services furnished by others, no warranty is given concerning the
recommendations, design, decisions or the results of the performance of the

 

42

--------------------------------------------------------------------------------


 

management and operations services.  Any interpretation of test or other data,
and any recommendation, design, decisions or reservoir description based upon
such interpretations, are opinions based upon inferences from measurements and
empirical relationships and assumptions, which inferences and assumptions are
not infallible, and with respect to which professional engineers and analysts
may differ.  Accordingly, a Schlumberger Service Provider cannot and does not
warrant the accuracy, correctness or completeness of any such interpretation,
recommendation, design, decision or reservoir description whether furnished to
Forest or to any Third Party in connection with oilfield operations performed
pursuant to this Agreement and the Master Services Agreement.  Notwithstanding
any provision to the contrary in this Agreement or any other Transaction
Document, no warranty (expressed or implied) which may have been provided, shall
survive past the point in time at which operations on any designated property
(or upon conclusion of any specific operation required under this Agreement) are
concluded or the drilling/completion Unit (if applicable) is removed from the
designated location, whichever first occurs, whether or not a Schlumberger
Service Provider retains any level of oversight responsibility subsequent to the
specified operation.

 

ARTICLE XV
LIABILITY, LIMITATION AND INDEMNIFICATION

 

15.1                        Assumption.  Without limiting STC Eagleville’s
rights to indemnity under this Article XV, from and after the Execution Date,
STC Eagleville shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid and discharged) all
obligations and liabilities with respect to the Conveyed Interests arising on or
after the Effective Time, including obligations and liabilities relating in any
manner to the condition, use, ownership or operation of the Conveyed Interests
(all of said obligations and liabilities, subject to the exclusions below,
herein being referred to as the “Assumed Obligations”); provided that STC
Eagleville shall not assume any obligations or liabilities of Forest to the
extent arising from, based on, related or associated with (a) the Excluded
Assets, (b) Liabilities required to be borne by Forest under Sections 3.2 or
3.3, (c) the payment, underpayment or nonpayment of Asset Taxes relating to the
Conveyed Interests for periods prior to the Effective Time that Forest is
responsible, (d) actions, suits or proceedings, if any, set forth on Schedule
12.6, (e) claims for bodily injury, illness or death accruing during the period
of time in which Forest owned the Conveyed Interests up to the Effective Time
and arising out of, incident to or in connection with ownership or operation of
the Conveyed Interests prior to the Effective Time, (f) negligence or misconduct
of Forest or any Affiliate of Forest in connection with the operations, prior to
the Effective Time, of the Conveyed Interests in its capacity as operator
thereof, (g) any Environmental Condition in existence as of the Effective Time
that is attributable to, or that arose in connection with, any oil and gas
operations conducted by Forest or its Affiliates within the Program Area prior
to the Effective Time, (h) the disposal of or transportation to an off-site
Third Party commercial disposal facility of any Hazardous Materials that are
attributable to Forest’s or any of its Affiliates’ operation of the Conveyed
Interests, prior to the Effective Time; (i) proceeds attributable to any Burdens
payable to Third Parties out of Production of Hydrocarbons from the Conveyed
Interests as of the Execution Date (including any interest accrued on such
suspended funds), but only to the extent such suspended funds are not
transferred to STC Eagleville, and (j) amounts payable to any Affiliate of
Forest with respect to the Conveyed Interests and the period prior to the
Effective Time.

 

43

--------------------------------------------------------------------------------


 

15.2                        Indemnities of Forest.  In addition to the
indemnifications provided for in the Master Service Agreement and Consulting
Services Agreement, effective as of the Execution Date, subject to the
limitations set forth in Section 15.4 and Section 15.8 and otherwise in this
Article XV, Forest shall be responsible for, shall pay on a current basis and
hereby agrees to defend, indemnify and hold harmless STC Eagleville and its
Affiliates, and all of its and their respective stockholders, partners, members,
directors, officers, managers, employees, attorneys, agents and representatives
(collectively, “STC Eagleville Indemnified Parties”) from and against any and
all Liabilities, whether or not relating to Third Party Claims or incurred in
the investigation or defense of any of the foregoing or in asserting, presenting
or enforcing any of their respective rights hereunder, arising from, based upon,
related to or associated with:

 

(a)                                 breach by Forest of any of its
representations or warranties contained in Article XII;

 

(b)                                 breach by Forest of any of its covenants and
agreements under this Agreement or the Operating Agreement;

 

(c)                                  the payment, underpayment or nonpayment of
Asset Taxes that Forest is responsible for pursuant to Section 18.2;

 

(d)                                 the actions, suits or proceedings, if any,
set forth on Schedule 12.6;

 

(e)                                  claims for bodily injury, illness or death
accruing during the period of time in which Forest owned the Conveyed Interests
up to the Effective Time and arising out of, incident to or in connection with
the ownership or operation of the Conveyed Interests prior to the Effective
Time;

 

(f)                                   the negligence or misconduct of Forest or
any Affiliate of Forest in connection with the operations, prior to the
Effective Time, of the Conveyed Interests in its capacity as operator thereof;

 

(g)                                  any Environmental Condition in existence as
of the Effective Time that is attributable to, or that arose in connection with,
any oil and gas operations conducted by Forest or its Affiliates within the
Program Area prior to the Effective Time;

 

(h)                                 the disposal of or transportation to an
off-site Third Party commercial disposal facility of any Hazardous Materials
that are attributable to Forest’s or any of its Affiliates’ operation of the
Conveyed Interests prior to the Effective Time;

 

(i)                                     proceeds attributable to any Burdens
payable to Third Parties out of Production of Hydrocarbons from the Conveyed
Interests as of the Effective Time (including any interest accrued on such
suspended funds), but only to the extent such suspended funds are not
transferred to STC Eagleville;

 

(j)                                    amounts payable to any Affiliate of
Forest with respect to the Conveyed Interests and the period prior to the
Effective Time; or

 

44

--------------------------------------------------------------------------------


 

(k)

 

(l)                                     the Excluded Assets, including the
Excluded Wells.

 

15.3                        Indemnities of STC Eagleville.  Effective as of the
Execution Date, STC Eagleville and its successors and assigns shall be
responsible for, shall pay on a current basis and hereby agrees to defend,
indemnify and hold harmless Forest and its Affiliates, and all of their
respective stockholders, partners, members, directors, officers, managers,
employees, attorneys, agents and representatives (collectively, “Forest
Indemnified Parties”) from and against any and all Liabilities, whether or not
relating to Third Party Claims or incurred in the investigation or defense of
any of the same or in asserting, presenting or enforcing any of their respective
rights hereunder arising from, based upon, related to or associated with:

 

(a)                                 any breach by STC Eagleville of its
representations or warranties contained in Article XIII;

 

(b)                                 any breach by STC Eagleville of its
covenants and agreements under this Agreement; and

 

(c)                                  the payment, underpayment or nonpayment of
Asset Taxes that STC Eagleville is responsible for pursuant to Section 18.2.

 

15.4                        Limitation on Liability.

 

(a)                                 Forest shall not have any liability for any
indemnification under Section 15.1 until the aggregate amount of all Liabilities
for which a Claim Notice is delivered by STC Eagleville to Forest under this
Article XV and for which Forest is liable exceeds five hundred thousand and
00/100 Dollars ($500,000.00); provided, however, that (i) the indemnities under
Section 15.2(a) for a breach of any Fundamental Representation, (ii) the
indemnities under Section 15.2(b) for a breach of covenants under this Agreement
(including Article XVII and Article XVIII), and (iii) the indemnities under
Sections 15.2(c), 15.2(d), 15.2(g), 15.2(h), 15.2(j) and 15.2(l) (such items
covered by clauses (i) through (iii) in this proviso, the “Limitation of
Liability Exclusions”), in each case, shall not be limited by the provisions of
this Section 15.4(a).

 

(b)                                  Notwithstanding anything to the contrary
contained in this Agreement, except with respect to the Limitation of Liability
Exclusions, Forest shall not be required to indemnify STC Eagleville for
aggregate Liabilities in excess of twenty-seven million and 00/100 Dollars
($27,000,000.00).  The Limitation of Liability Exclusions shall, in each case,
be without limit.

 

(c)                                   For purposes of determining the amount of
Liabilities that may be subject to indemnification under Section 15.2(a) in the
event of a breach of representation or warranty contained herein, the words
“Material Adverse Effect,” “material adverse effect,” “material,” “materially,”
and words of similar import in the applicable representations and warranties
shall be disregarded.

 

45

--------------------------------------------------------------------------------


 

(d)                                 Not withstanding anything to the Contrary
contained herein, Forest shall not have any liability for any indemnification
under Section 15.2(a) with respect to any breach by Forest of any representation
or warranty set forth in Section 12.13 to the extent attributable to any Asset
Tax allocable to STC Eagleville under Section 18.2, except for any penalties,
interest or additions to Tax imposed with respect to such Asset Tax by a
Governmental Authority that is attributable to such breach.

 

15.5                        Express Negligence.  THE INDEMNIFICATION, RELEASE,
ASSUMED OBLIGATIONS, WAIVER AND LIMITATION OF LIABILITY PROVISIONS PROVIDED FOR
IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES,
COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM
THE GROSS, SOLE, JOINT, ACTIVE, PASSIVE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY
INDEMNIFIED PARTY, AND WHETHER ANY LIABILITY OR CLAIM IS IN TORT, UNDER CONTRACT
OR OTHERWISE AT LAW.  STC EAGLEVILLE AND FOREST ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

 

15.6                        Indemnification Procedures.  All claims for
indemnification under Section 15.1 and Section 15.3 shall be asserted and
resolved as follows:

 

(a)                                 For purposes of this Article XV, the term
“Indemnifying Party” when used in connection with particular Liabilities shall
mean the Working Interest Party having an obligation to indemnify another
Working Interest Party or Person(s) with respect to such Liabilities pursuant to
this Article XV, and the term “Indemnified Party” when used in connection with
particular Liabilities shall mean the Working Interest Party or Person(s) having
the right to be indemnified with respect to such Liabilities by another Working
Interest Party pursuant to this Article XV.

 

(b)                                 To make a claim for indemnification under
Sections 15.2 or 15.3, an Indemnified Party shall notify the Indemnifying Party
of its claim under this Section 15.6, including the specific details of and
specific basis under this Agreement for its claim (the “Claim Notice”).  In the
event that the claim for indemnification is based upon a claim by a Third Party
against the Indemnified Party (a “Third Party Claim”), the Indemnified Party
shall provide its Claim Notice promptly after the Indemnified Party has actual
knowledge of the Third Party Claim and shall enclose a copy of all papers (if
any) served with respect to the Third Party Claim; provided that the failure of
any Indemnified Party to give notice of a Third Party Claim as provided in this
Section 15.6 shall not relieve the Indemnifying Party of its obligations under
Sections 15.2 or 15.3 (as applicable) except to the extent such failure results
in insufficient time being available to permit the Indemnifying Party to
effectively defend against the Third Party Claim or otherwise materially
prejudices the Indemnifying Party’s ability to defend against the Third Party
Claim.  In the event that the claim for indemnification is based upon an
inaccuracy or breach of a representation, warranty, covenant or agreement, the
Claim Notice shall specify the representation, warranty, covenant or agreement
that was inaccurate or breached.

 

46

--------------------------------------------------------------------------------


 

(c)                                  In the case of a claim for indemnification
based upon a Third Party Claim, the Indemnifying Party shall have 30 days from
its receipt of the Claim Notice to notify the Indemnified Party whether it
admits or denies its liability to defend the Indemnified Party against such
Third Party Claim at the sole cost and expense of the Indemnifying Party.  The
Indemnified Party is authorized, prior to and during such 30 day period, at the
expense of the Indemnifying Party, to file any motion, answer or other pleading
that it shall deem necessary or appropriate to protect its interests or those of
the Indemnifying Party and that is not prejudicial to the Indemnifying Party.

 

(d)                                 If the Indemnifying Party admits its
liability to defend the Indemnified Party against a Third Party Claim, it shall
have the right and obligation to diligently defend, at its sole cost and
expense, such Third Party Claim.  The Indemnifying Party shall have full control
of such defense and proceedings, including any compromise or settlement thereof.
 If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate in contesting any Third Party Claim that the Indemnifying Party elects
to contest.  The Indemnified Party may participate in, but not control, at its
own expense, any defense or settlement of any Third Party Claim controlled by
the Indemnifying Party pursuant to this Section 15.6(d).  An Indemnifying Party
shall not, without the written consent of the Indemnified Party, (i) settle any
Third Party Claim or consent to the entry of any judgment with respect thereto
that does not include an unconditional written release of the Indemnified Party
from all Liability in respect of such Third Party Claim, or (ii) settle any
Third Party Claim or consent to the entry of any judgment with respect thereto
in any manner that may materially and adversely affect the Indemnified Party
(other than as a result of money damages covered by the indemnity).

 

(e)                                  If the Indemnifying Party does not admit
its liability or admits its liability to defend the Indemnified Party against
the Third Party Claim, but fails to diligently prosecute or settle such Third
Party Claim, then the Indemnified Party shall have the right to defend against
the Third Party Claim at the sole cost and expense of the Indemnifying Party,
with counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof.  If
the Indemnifying Party has not yet admitted its liability to defend the
Indemnified Party against the Third Party Claim, the Indemnified Party shall
send written notice to the Indemnifying Party of any proposed settlement and the
Indemnifying Party shall have the option for 10 days following receipt of such
notice to (i) admit in writing its liability to indemnify the Indemnified Party
from and against the liability and consent to such settlement, (ii) if liability
is so admitted, reject, in its reasonable judgment, the proposed settlement, or
(iii) deny liability.  Any failure to respond to such Indemnified Party’s notice
to the Indemnifying Party shall be deemed to be an election by the Indemnifying
Party under subsection (i) above.

 

(f)                                   In the case of a claim for indemnification
not based upon a Third Party Claim, the Indemnifying Party shall have 30 days
from its receipt of the Claim Notice to (i) cure the Liabilities complained of,
(ii) admit its liability for such Liabilities or (iii) dispute the claim for
such Liabilities.  If the Indemnifying Party does not notify the Indemnified
Party within such 30 day period that it has cured the Liabilities or that it
disputes the claim for such Liabilities, the amount of such Liabilities shall
conclusively be deemed a liability of the Indemnifying Party hereunder.

 

47

--------------------------------------------------------------------------------


 

15.7                        Survival.

 

(a)                                 The representations and warranties of
(i) Forest in Article XII (other than the Fundamental Representations) and
(ii) STC Eagleville and the Schlumberger Service Providers in Article XIII and
Article XIV, respectively, shall survive the Execution Date for a period of 24
months after the Execution Date; provided, however, (i) the Fundamental
Representations of Forest and (ii) the special warranty of title contained in
the Conveyance shall survive the Execution Date without time limit.  Subject to
the foregoing and as set forth in Section 15.7(b), the remainder of this
Agreement shall survive the Execution Date without time limit.

 

(b)                                 The indemnities in Sections 15.2(a),
15.2(b), 15.3(a) and 15.3(b) shall terminate as of the termination date of each
respective representation, warranty, covenant or agreement that is subject to
indemnification.  Forest’s indemnities set forth in (i) Sections 15.2(c),
15.2(d) and 15.2(l) shall survive the Execution Date without time limit,
(ii) Section 15.2(f) shall survive the Execution Date for a period of one year,
(iii) Sections 15.2(e) and 15.2(i) shall survive the Execution Date for a period
of two years, and (iv) Sections 15.2(g), 15.2(h) and 15.2(j) shall survive the
Execution Date for a period of five years.  STC Eagleville’s indemnities set
forth in Section 15.3(c) shall survive the Execution Date without time limit. 
Notwithstanding the foregoing, there shall be no termination of any bona fide
claim asserted pursuant to the indemnities in Sections 15.2(a) through
15.2(i) or Sections 15.3(a) through 15.3(b), if such bona fide claim is
asserted  prior to the date of termination for the applicable indemnity.

 

15.8                        Waiver of Right to Rescission.  The Parties
acknowledge that, following the Execution Date, the payment of money, as limited
by the terms of this Agreement, shall be adequate compensation for breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with the transactions contemplated by this
Agreement.  As the payment of money shall be adequate compensation, following
the Execution Date, STC Eagleville and Forest each waive any right to rescind
this Agreement or any of the transactions contemplated hereby.

 

15.9                        Insurance.  The amount of indemnification for any
Liabilities to which any of the Working Interest Parties is entitled to under
this Agreement or in connection with the transactions contemplated by this
Agreement shall be reduced by any corresponding insurance proceeds from
insurance policies carried by a Working Interest Party that are actually
realized by such Working Interest Party, or that could reasonably be expected to
be realized by such Working Interest Party if a claim were properly pursued
under the relevant insurance arrangements.

 

15.10                 Materiality.  For purposes of this Article XV, any
Liability resulting from any breach or inaccuracy in the representations and
warranties under this Agreement shall be determined without regard to any
materiality qualifiers in or affecting such representations or warranties.

 

48

--------------------------------------------------------------------------------


 

ARTICLE XVI
AREA OF MUTUAL INTEREST

 

16.1                        AMI Area.  The Working Interest Parties agree that
during the AMI Period the lands set forth in the bold blue outline in Exhibit L
shall constitute an area of mutual interest (the “AMI Area”).  If, after giving
effect to the foregoing provisions of this Section 16.1, for any reason it
becomes unclear as to whether any tract of land lies within the AMI Area, the
Working Interest Parties intend such AMI Area to be effective only with respect
to the lands clearly determined to be included in the AMI Area in accordance
with Exhibit L.

 

16.2                        Property Acquisition Notice and Proposal Process. 
Subject to the other provisions of this Article XVI, should Forest or any of its
Affiliates acquire (including by extension or renewal of any existing Lease), at
any time during the AMI Period, any leases within the AMI Area and such leases
(a) are required to complete a Drilling Unit (any such leases, together with any
easements necessary for the full enjoyment of the leases so acquired, the “Unit
Acreage”) or (b) are not required to complete a Drilling Unit (any such leases,
together with any easements necessary to the full enjoyment of the leases so
acquired, the “Option Acreage”), then Forest shall, no later than 45 days after
the end of the calendar quarter of such lease purchase or acquisition, provide a
written notice (the “Acquisition Notice”) to STC Eagleville of such lease,
purchase or acquisition and the material terms and conditions thereof (including
the conveyance, agreement or other instrument pursuant to which such lease,
purchase or acquisition was consummated) and, (i) in the case of any Unit
Acreage, STC Eagleville shall be deemed to have irrevocably elected to acquire
all (but not less than all) of its Participating Interest Share of the Unit
Acreage, and (ii) in the case of any Option Acreage, STC Eagleville may elect,
by providing an irrevocable written notice thereof to Forest within 30 days of
its receipt of the related Acquisition Notice, to acquire all (but not less than
all) of its Participating Interest Share of such Option Acreage.  Any
acquisition by STC Eagleville of any Unit Acreage or Option Acreage shall be,
subject to the following provisions of this Article XVI, made on the same terms
and conditions on which Forest (or its Affiliate, as applicable) acquired such
Unit Acreage or Option Acreage, as applicable.

 

16.3                        Effect of STC Eagleville’s Election Not to
Participate in Option Acreage.  If STC Eagleville fails to elect to acquire all
of its Participating Interest Share in any Option Acreage included in the
Acquisition Notice delivered by Forest pursuant to Section 16.2, or fails to
acquire same pursuant to the following provisions of this Article XVI, then
(i) Forest shall retain 100% of such Option Acreage, and (ii) for the avoidance
of doubt, such Option Acreage shall not be included in the Program Assets or
otherwise be subject to the terms and provisions of this Agreement.

 

16.4                        Effect of STC Eagleville’s Election to Participate. 
Within 30 days of (i) with respect to any Unit Acreage, the receipt of the
Acquisition Notice with respect thereto by STC Eagleville, and (ii) with respect
to any Option Acreage, the delivery by STC Eagleville, in accordance with the
provisions of Section 16.2, of an irrevocable written notice to Forest with
respect to its election to acquire all (but not less than all) of its Working
Interest share in such Option Acreage (any such Unit Acreage or Option Acreage,
the “Acquired Leases”), STC Eagleville shall pay to Forest (via wire transfer of
immediately available funds) an amount equal to its Participating Interest Share
of the costs paid or incurred by Forest in connection with its

 

49

--------------------------------------------------------------------------------


 

acquisition of such Acquired Leases (which shall be based on the value
reasonably allocated to such Acquired Leases by Forest in good faith). Upon the
receipt of such payment by Forest, the Program Area shall be deemed to include
such Acquired Leases, and such Acquired Assets shall constitute Program Assets
for all purposes hereunder.

 

16.5                        Leases Acquired during AMI Period.  If, during the
AMI Period, STC Eagleville (or any of its Affiliates) directly or indirectly
leases, purchases or otherwise acquires any leases within the AMI Area, then the
foregoing provisions of this Article XVI shall apply to such lease, purchase or
acquisition by STC Eagleville (or its Affiliate, as applicable), mutatis
mutandis, as if such leases (and any easements necessary to the full enjoyment
of such leases) were Option Acreage acquired by Forest, and Forest shall have
the same rights with respect thereto that STC Eagleville has with respect to any
Option Acreage acquired by Forest, and STC Eagleville shall have the same
obligations with respect thereto that Forest has with respect to Option Acreage
acquired by Forest.

 

16.6                        Limitations on Option Acreage.  If, during the AMI
Period, Forest (or any of its Affiliates) acquires, directly or indirectly, any
leases that would, but for the provisions of this Section 16.6, constitute
Option Acreage, and such leases (a) lie partially within and partially outside
of the AMI Area, then, subject to the remaining provisions of this Section 16.6,
only the portion of such leases that lie within the AMI Area shall be considered
Option Acreage or otherwise be subject to the provisions of this Article XVI,
(b) lie wholly within the AMI Area and (i) cover less than 40 acres (net to the
Forest or its Affiliate, as applicable) or (ii) were acquired as a result of the
acquisition of a non-controlling portion of the equity interests in any Person
that is not an Affiliate of Forest, then no portion of such leases shall be
considered Option Acreage or otherwise be subject to the provisions of this
Article XVI, or (c) Forest intends to swap for comparable acreage in the
ordinary course of its business, then no portion of such leases shall be
considered Option Acreage or otherwise be subject to the provisions of this
Article XVI.

 

ARTICLE XVII
TRANSFER

 

17.1                        Restrictions on Transfer.

 

(a)                                 Subject to Sections 17.1(c), (d) and
Section 17.2, Forest may Transfer all or any portion of its interest in the
Assets to any Person without the consent of STC Eagleville, and upon expiration
of the Stage 2 Carry Period, STC Eagleville may Transfer all or any portion of
its interest in the Assets to any Person without the consent of Forest; provided
that STC Eagleville and its Affiliates may encumber all or a portion of its
interests in the Assets solely for financing purposes without the consent of
Forest at any time during the term of this Agreement.  Except in the case of a
pledge solely for financing purposes, the non-Transferring Working Interest
Party shall not be required to recognize any such Transfer for any purpose
hereunder until 30 days after the later of (i) the expiration of the period to
exercise any Tag-Along Rights in accordance with Section 17.2, and (ii) its
receipt of a copy of the instrument of Transfer or other satisfactory evidence
thereof in writing from the Transferring-Working Interest Party or the
assignee.  In the event of Transfer of all or any portion of a Working Interest
Party’s interest in the Assets pursuant to this Section 17.1(a), the Transferred
Assets

 

50

--------------------------------------------------------------------------------


 

shall be deemed excluded from the “Program Assets” and shall no longer be
subject to the terms and provisions of this Agreement or any other Transaction
Document.  At the request of the non-Transferring Working Party, the Working
Interest Parties shall execute such documents as the non-Transferring Working
Party may reasonably request to reflect the exclusion of the Transferred Assets
from the terms and provisions of this Agreement and any other Transaction
Document.  Notwithstanding the foregoing, Transfer of either Working Party’s
interest in the Assets shall not relieve the Transferring-Working Interest Party
of any of its obligations under this Agreement, including any Liabilities with
respect to the Transferred Assets arising prior to date of such Transfer.

 

(b)                                 Subject to the remaining provisions of
Sections 17.1(b) and (d), neither Working Interest Party shall assign this
Agreement or any of its rights, duties or obligations hereunder, without the
prior written consent of the other Working Interest Party, which consent may be
withheld in the non-assigning Working Interest Party’s sole discretion; provided
that either Working Interest Party may make such an assignment without seeking
or obtaining the prior written consent of the other Working Interest Party to an
Affiliate of the assigning Working Interest Party that (i) receives a
simultaneous Transfer of such Working Interest Party’s entire interest in the
Assets, and (ii) has (in the reasonable discretion of the non-assigning Working
Interest Party) the financial wherewithal to fully perform its obligations under
this Agreement; provided further that the non-assigning Working Interest Party
shall not be required to recognize any such assignment until 30 days after it
has received (x) a copy of the instrument of assignment, and (y) adequate
assurances of the assignee’s performance of the assigning Working Interest
Party’s payment obligations hereunder in form and substance reasonably
acceptable to the non-assigning Working Interest Party.

 

(c)                                  If Forest Transfers all or any portion of
its interest in the Assets in accordance with Section 17.1(a), then at the
closing of such Transfer (i) Forest shall resign as Operator, and (ii) the
assignee of Forest’s Working Interest in such Transferred Assets shall enter
into an operating agreement in substantially similar form as Exhibit H, but
shall waive its right to approve Affiliate goods or services that exceed fifty
thousand and 00/100 Dollars ($50,000.00) under Section II.7 of Exhibit C to the
Operating Agreement.  The Working Interest Parties shall select a new Operator
in accordance with the terms of the Operating Agreement.  STC Eagleville or its
designee shall serve as the interim Operator until the Working Interest Parties
select a permanent Operator.

 

(d)                                 Any assignment of this Agreement or Transfer
of the Assets in violation of this Section 17.1 shall be void from the beginning
and of no effect.

 

17.2                        Tag Along Right.

 

(a)                                 If either Working Interest Party desires to
Transfer all or any portion of its interest in the Assets to any Third Party (a
“Proposed Tag-Along Sale”), then the other Working Interest Party shall be
entitled to exercise tag-along rights to participate in such Proposed Tag-Along
Sale (in accordance with this Section 17.2) at the same price and on the same
terms and conditions as those offered to such Third Party (the “Tag-Along
Rights”).

 

51

--------------------------------------------------------------------------------


 

(b)                                 No later than 10 Business Days following a
Working Interest Party’s receipt of an offer constituting a Proposed Tag-Along
Sale (a “Tag-Along Offer”), such Working Interest Party shall deliver a written
notice (a “Tag-Along Notice”) to the other Working Interest Party stating that
such Working Interest Party desires to effect a Proposed Tag-Along Sale, which
notice shall set forth (i) the identity of the Person (the “Offeror”) that
desires to acquire such Working Interest Party’s interest in the Assets, (ii) a
summary in reasonable detail of the representations, warranties, covenants,
conditions and indemnification proposed by the Offeror, (iii) such Working
Interest Party’s interest in the Assets (the “Offered Interest”) that the
Offeror proposes to acquire, (iv) the proposed total purchase price for the
Offered Interest and (v) any other material terms governing the offer.

 

(c)                                  Within 25 Business Days of its receipt of a
Tag-Along Notice, the Working Interest Party to which such Tag-Along Notice was
delivered shall have the right, but not the obligation, to elect, by written
notice to the Working Interest Party delivering such Tag-Along Notice, to
include a portion of its respective interest in the Assets constituting the same
type of interest as the Offered Interest in the Proposed Tag-Along Sale,
expressed as a percentage of the net acreage included in the Offered Interest
(the “Tag-Along Interest”).  The failure of the Working Interest Party to whom a
Tag-Along Notice was delivered to give unconditional written notice of such
election within such period shall be deemed an election by such Working Interest
Party not to exercise its respective Tag-Along Right.

 

(d)                                 If the Working Interest Party to whom a
Tag-Along Notice was delivered exercises its Tag-Along Rights, then the Working
Interest Parties shall participate in the Proposed Tag-Along Sale and the
Offered Interest shall be reduced to the extent of the Tag-Along Interest.

 

(e)                                  If the Working Interest Party to whom a
Tag-Along Notice was delivered does not elect to exercise the Tag-Along Rights,
then the Working Interest Party who delivered such Tag-Along Notice may, for a
period of 90 Business Days from the date of the Tag-Along Notice, consummate the
Proposed Tag-Along Sale upon terms and conditions that are no more favorable
than those set forth in the Tag-Along Notice.  Immediately after the closing of
the Proposed Tag-Along Sale, the selling Working Interest Party shall provide to
the other Working Interest Party true and complete copies of all agreements
relating to such Transfer.

 

(f)                                   In the event that the Offeror fails to
purchase the Tag-Along Interest for which Tag-Along Rights have been properly
exercised by the Working Interest Party to whom a Tag-Along Notice was
delivered, then the selling Working Interest Party shall not be permitted to
consummate the sale of the Offered Interest to the Offeror without the prior
written consent of the other Working Interest Parties, which consent may be
withheld in such Working Interest Party’s sole discretion.

 

ARTICLE XVIII
TAX PARTNERSHIP

 

18.1                        Transfer Taxes.  The transactions described in this
Agreement involve the transfer of real estate with tangible personal property,
if any, being transferred incidental to such real estate; accordingly, the
Parties do not anticipate that any sales, use, transfer, stamp,

 

52

--------------------------------------------------------------------------------


 

documentary, registration or similar Taxes will be incurred or imposed with
respect to the transfer of the Conveyed Interests from Forest to STC Eagleville
pursuant to this Agreement (collectively, “Transfer Taxes”).  In the event any
Transfer Taxes are due, STC Eagleville shall timely pay such Transfer Taxes to
the relevant Governmental Authority.  The Parties shall reasonably cooperate in
good faith to minimize, to the extent permissible under Applicable Law, the
amount of any such Transfer Taxes.

 

18.2                        Allocation of Taxes.

 

(a)                                 Forest shall be allocated and bear all Asset
Taxes attributable to (A) any tax period (or portion thereof) ending prior to
the Effective Time and (B) the portion of any Straddle Period ending prior to
the Effective Time.  STC Eagleville shall be allocated and bear all Asset Taxes
attributable to (A) any tax period (or portion thereof) beginning on or after
the Effective Time and (B) the portion of any Straddle Period  beginning on the
Effective Time.

 

(b)                                 For purposes of determining allocation
described in Section 18.2(a), (i) Asset Taxes that are attributable to the
severance or production of Hydrocarbons shall be allocated to the period (or
portion thereof) in which the severance or production giving rise to such Asset
Taxes occurred, (ii) Asset Taxes that are based upon or related to income or
receipts or imposed on a transactional basis (other than such Asset Taxes
described in clause (i)), shall be allocated to the period (or portion thereof)
in which the transaction giving rise to such Asset Taxes occurred, and
(iii) Asset Taxes that are ad valorem, property or similar Asset Taxes imposed
on a periodic basis pertaining to a Straddle Period shall be allocated between
the portion of such Straddle Period ending prior to the Effective Time and the
portion of such Straddle Period beginning on or after the Effective Time by
prorating each such Asset Tax based on the number of days in the applicable
Straddle Period that occur before the day on which the Effective Times occurs,
on the one hand, and the number of days in such Straddle Period that occur on or
after the day on which the Effective Time occurs, on the other hand.  For
purposes of clause (iii) of the preceding sentence, the period for such Asset
Taxes shall begin on the date on which ownership of the applicable Conveyed
Interests gives rise to liability for the particular Asset Tax and shall end on
the day before the next such date.

 

18.3                        Tax Treatment.  Notwithstanding anything to the
contrary contained herein, the Working Interest Parties intend and expect that
the transactions contemplated by this Agreement will be treated, for purposes of
federal income taxation and for purposes of certain state income tax laws that
incorporate or follow federal income tax principles (“Tax Purposes”), as
resulting in the creation of a partnership in which the Working Interest Parties
are each treated as the partners (the “Tax Partnership”).  The Working Interest
Parties do not intend for the transactions contemplated by this Agreement to be
treated as a Tax Partnership for Texas franchise tax purposes and will cooperate
to avoid such treatment.  For Tax Purposes (a) the Tax Partnership will be
treated from and after the Execution Date as (i) holding 100% of the Assets and
any other assets treated by STC Eagleville and Forest as held by the Tax
Partnership pursuant to this Section 18.3 or Exhibit P, and (ii) engaging in all
activities of the Working Interest Parties with respect to the aforementioned
assets; (b) Forest will be treated as contributing the Assets to the Tax
Partnership on the Execution Date and undertaking to fund, when due, the costs
and expenses allocable to it under this Agreement in exchange for an interest

 

53

--------------------------------------------------------------------------------


 

in the Tax Partnership; (c) STC Eagleville will be treated as providing its
undertaking to fund, when due, the costs and expenses allocable to it under this
Agreement in exchange for an interest in the Tax Partnership, and (d) from and
after its commencement, the Tax Partnership will be treated as realizing all
items of income or gain and incurring all items of cost or expense attributable
to the ownership, operation or disposition of such assets, notwithstanding that
such items are realized, paid or incurred by the Working Interest Parties
individually. In the event any Asset or other property subject to this Agreement
is not held jointly by all Working Interest Parties immediately after the
Execution Date but becomes jointly held by all Working Interest Parties
subsequent to the Execution Date, the Working Interest Parties agree to treat
the joint acquisition of such property for Tax Purposes as a contribution to the
Tax Partnership in exchange for an interest therein.  For these purposes, the
Parties agree to be governed by the Tax Partnership Agreement attached as
Exhibit P.  In the event of any conflict or inconsistency between the terms and
conditions of Exhibit P and the terms and conditions of this Agreement
(including this Section 18.3) or any attachment or Exhibit hereto (other than
Exhibit P), or any other agreement entered into by the Working Interest Parties
jointly pursuant to this Agreement, the terms and conditions of Exhibit P shall
govern and control.

 

ARTICLE XIX
PROGRAM TERM

 

19.1                        Term.  Except with respect to the surviving
provisions as set forth in Section 19.2, this Agreement shall terminate upon the
earlier to occur of (i) a Termination Event, or (ii) the mutual agreement of the
Parties (the “Program Termination Date”).  As used herein, a “Termination Event”
means any of the following: (a) sale by STC Eagleville of its entire
Participating Interest Share in the Program Assets; (b) sale by Forest of its
entire Participating Interest Share in the Program Assets; or (c) the 10th
anniversary of the Execution Date.

 

19.2                        Surviving Provisions.  The occurrence of the Program
Termination Date shall not (a) relieve any Party from any expense, Liability or
other obligation or remedy therefor which has accrued or attached prior to the
Program Termination Date, or (b) release Forest (to the extent that it retains
as of the Program Termination Date any interest in the Program Assets) from its
obligations to the Schlumberger Service Providers under this Agreement, the
Master Service Agreement or the Consulting Services Agreement.

 

ARTICLE XX
DEFAULTS

 

20.1                        Default by STC Eagleville.

 

(a)                                 Drilling Carry Default.  Upon the occurrence
of an Immaterial Carry Payment Default by STC Eagleville, Forest’s exclusive
remedy shall be to recover the amount of the Carry Payment Failure, plus an
amount equal to 10% of such Carry Payment Failure.  Forest shall have the right
to (i) offset the amount owed by STC Eagleville against the proceeds from the
sale of STC Eagleville’s Participating Interest Share of Production, or
(ii) obtain relief pursuant to a Final Order.  Upon the occurrence of a Material
Carry Payment Default by STC Eagleville, Forest shall within 10 Business Days
notify STC Eagleville in writing of its election to exercise one of the
following alternative exclusive remedies:

 

54

--------------------------------------------------------------------------------


 

(i)                                     exercise the rights described above with
respect to an Immaterial Carry Payment Default; or

 

(ii)                                  if the Material Carry Payment Default
occurs during the Stage 1 Carry Period, accelerate the payment by STC Eagleville
to Forest of the unsatisfied portion of the Stage 1 Carry Amount (less the
amount on deposit in the Invoice Objection Reserve Account) and, apply said
payment to satisfy the Material Carry Payment Default, with the excess amount
treated as an advance payment of the Stage 1 Carry Payments and, if the Material
Carry Payment Default occurs during the Stage 2 Carry Period, accelerate the
payment by STC Eagleville to Forest of the unsatisfied portion of the Stage 2
Carry Amount (less the amount on deposit in the Invoice Objection Reserve
Account) and, apply said payment to satisfy the Material Carry Payment Default,
with the excess amount treated as an advance payment of the Stage 2 Carry
Payments; or

 

(iii)                               require that STC Eagleville reassign to
Forest by special warranty of title the Carry Default Reassignment Percentage of
STC Eagleville’s Working Interest in the Leases, excluding the Approved Wells
and associated drilling Units.

 

If Forest elects to require reassignment, then the Drilling Carry Termination
Date will be deemed to have occurred and the Drilling Carry Obligation will be
extinguished.  If Forest fails to timely notify STC Eagleville of its election,
it will be conclusively deemed to have elected the remedy described in
Section 20.1(a)(i).  For the avoidance of doubt, if Forest elects to exercise
the remedy described in Section 20.1(a)(ii) with respect to a Material Carry
Payment Default during the Stage 1 Carry Period, it will not be precluded from
exercising that remedy with respect to a separate Material Carry Payment Default
which occurs during the Stage 2 Carry Period.

 

(b)                                 Development Cost Payment Default.  Upon the
occurrence of an Immaterial Development Cost Payment Default by STC Eagleville,
Forest’s exclusive remedies shall be to recover the amount of the Development
Cost Payment Failure by STC Eagleville, plus an amount equal to 10% of such
Development Cost Payment Failure.  Forest shall have the right to (i) offset the
amount owed by STC Eagleville against the proceeds from the sale of STC
Eagleville’s Participating Interest Share of Production or (ii) obtain relief
pursuant to a Final Order.  Upon the occurrence of a Material Development Cost
Payment Default by STC Eagleville, Forest shall within 10 Business Days notify
STC Eagleville in writing of its election to exercise one of the following
alternative exclusive remedies:

 

(i)                                   exercise the rights described above with
respect to an Immaterial Development Cost Payment Default; or

 

(ii)                                deem STC Eagleville to be a non-consenting
party under the Operating Agreement solely with respect to the well(s) that the
Material Development Cost Payment Default relates.

 

55

--------------------------------------------------------------------------------


 

If Forest elects to exercise the remedy described in Section 20.1(b)(i) then,
until such time as Forest has recovered the full amount of the Development Cost
Payment Failure, plus the applicable 10% amount, (i) Forest’s obligations under
Sections 10.1, 10.2 and 10.3 shall be temporarily suspended, and
(ii) notwithstanding Article XVII, STC Eagleville shall have no right to
Transfer any portion of its Working Interest in the Program Assets.  If Forest
fails to timely notify STC Eagleville of its election, it will be conclusively
deemed to have elected the remedy described in Section 20.1(b)(i).

 

(c)                                  Other Defaults.  Upon the breach by STC
Eagleville of any representation, warranty or covenant under this Agreement
(other than of the type described in Sections 20.1(a) and 20.1(b)) that is not
cured within 30 days of delivery of written notice from a non-defaulting Party,
Forest shall be entitled to exercise any right or remedy available under law.

 

20.2                        Defaults by Forest.

 

(a)                                 Development Cost Payment Defaults.  Upon the
occurrence of an Immaterial Development Cost Payment Default by Forest, STC
Eagleville’s exclusive remedies shall be (i) prior to the Drilling Carry
Termination Date, recovery of the amount of the Development Cost Payment
Failure, plus an amount equal to 10% of such Development Cost Payment Failure,
by automatic reduction of first, the Stage 1 Carry Amount and then, if
necessary, the Stage 2 Carry Amount, and (ii) subsequent to the Drilling Carry
Termination Date, recovery of the amount of the Development Cost Payment
Failure, plus an amount equal to 10% of such Development Cost Payment Failure. 
STC Eagleville shall have the right to (i) offset the amount owed by Forest
after the Drilling Carry Termination Date against the proceeds from the sale of
Forest’s Participating Interest Share of Production or (ii) obtain relief
pursuant to a Final Order.  Upon the occurrence of a Material Development Cost
Payment Default by Forest, STC Eagleville shall within 10 Business Days notify
Forest in writing of its election to exercise one of the following alternative
exclusive remedies:

 

(i)                                     exercise the rights described above with
respect to an Immaterial Development Cost Payment Default and, at STC
Eagleville’s sole election, (A) remove Forest as Operator of the Program Area,
including the Approved Development Wells and Approved Rework Operations, but
excluding any Rejected Well, Rejected Well Acreage, Rejected Rework Well,
Rejected Rework Acreage Zone and Excluded Wells; (B) designate, in its sole
discretion, itself or a Third Party as replacement operator; and
(C) unilaterally amend the Annual Plan and Budget to reduce the number of
projected Development Operations and Rework Operations; or

 

(ii)                                  exercise the right to deem Forest to be a
non-consenting party under the Operating Agreement solely with respect to the
well(s) that the Material Development Cost Payment Default relates and the
remedies set forth in subsections (A) through (C) of Section 20.2(a)(i).

 

If STC Eagleville elects to exercise the remedy described in Section 20.2(a)(i),
then until such time as STC Eagleville has received the full amount of the
Development Cost Payment Failure,

 

56

--------------------------------------------------------------------------------


 

plus the applicable 10% amount, Forest, notwithstanding Article XVII, shall have
no right to Transfer any portion of its Working Interest in the Program Assets. 
If STC Eagleville fails to timely notify Forest of its election under this
Section 20.2(a), it will be conclusively deemed to have elected the remedy
described in Section 20.2(a)(i).

 

(b)                                 Exclusive Services Commitment Default.  Upon
the occurrence of an Immaterial Exclusive Services Commitment Default by Forest,
the exclusive remedy of STC Eagleville and the Schlumberger Service Providers
shall be the automatic reduction of STC Eagleville’s Participating Interest
Share of Approved Costs by an amount equal to 25% of the Exclusive Services
Commitment Failure amount.  Upon the occurrence of a Material Exclusive Services
Commitment Default by Forest, STC Eagleville shall be entitled to exercise the
rights described above with respect to an Immaterial Exclusive Services
Commitment Default and, at STC Eagleville’s sole election, (i) remove Forest as
Operator of the Program Area, including the Approved Development Wells and
Approved Rework Operations, but excluding any Rejected Well, Rejected Well
Acreage, Rejected Rework Well, Rejected Rework Acreage Zone and Excluded Wells;
(ii) designate in its sole discretion itself or a Third Party as replacement
operator; and (iii) unilaterally amend the Annual Plan and Budget to reduce the
number of projected Development Operations and Rework Operations.

 

(c)                                  Consulting Services Commitment Default. 
Upon the occurrence of an Immaterial Consulting Services Commitment Default by
Forest, the exclusive remedy of STC Eagleville and the Schlumberger Service
Providers shall be the automatic reduction of STC Eagleville’s Participating
Interest Share of Approved Costs by an amount equal to 25% of the Consulting
Services Commitment Failure amount.  Upon the occurrence of a Material
Consulting Services Commitment Default by Forest, STC Eagleville shall be
entitled to exercise the rights described above with respect to an Immaterial
Consulting Services Commitment Default and, at STC Eagleville’s sole election,
(i) remove Forest as Operator of the Program Area, including the Approved
Development Wells and Approved Rework Operations, but excluding any Rejected
Well, Rejected Well Acreage, Rejected Rework Well, Rejected Rework Acreage Zone
and Excluded Wells; (ii) designate in its sole discretion itself or a Third
Party as replacement operator; and (iii) unilaterally amend the Annual Plan and
Budget to reduce the number of projected Development Operations and Rework
Operations.

 

(d)                                 Other Defaults.  Upon the breach by Forest
of any representation, warranty or covenant under this Agreement (other than of
the type described in Sections 11.5, 20.2(a), 20.2(b) and 20.2(c)) that is not
cured within 30 days of delivery of written notice from STC Eagleville or a
Schlumberger Service Provider, each of STC Eagleville and the Schlumberger
Service Providers shall be entitled to exercise any right or remedy available
under law.

 

20.3                        Defaults by Schlumberger Service Provider.

 

(a)                                 Pricing Defaults.  The failure of a
Schlumberger Service Provider to price services, equipment or materials in
compliance with Section 10.5 and Exhibit M shall constitute a pricing default
(“Pricing Default”).

 

57

--------------------------------------------------------------------------------


 

(b)                                 Pricing Remedies.  This Section 20.3(b) sets
forth the exclusive remedies of Forest with respect to a Pricing Default.  In
the event that an auditor determines that certain identified Schlumberger
Service Provider’s invoices included price rates for services, equipment or
materials in excess of those permitted by Section 10.5, then the following shall
occur:

 

(i)                       first, the dollar amount of the overcharge actually
paid by Forest shall be computed;

 

(ii)                    second, the dollar amount of any undercharges by
Schlumberger Service Providers and the amount of any unpaid Schlumberger Service
Provider invoices shall be computed;

 

(iii)                 third, the dollar amount of the overcharge shall be netted
against the dollar amount of any undercharges and unpaid Schlumberger Service
Provider invoices; and

 

(iv)                fourth, in the event that after the netting described in
clause (iii) above, an overcharge remains, then within 15 Business Days of the
auditor’s determination such amount shall be (A) credited against the
outstanding balance of any Schlumberger Service Provider’s invoice or
(B) remitted to the Working Interest Parties based on their respective
Participating Interest Share of such amount.

 

(c)                                  Performance Default.  Forest and STC
Eagleville shall have the rights and remedies provided for in the Master Service
Agreement and Consulting Services Agreement upon breach of any obligation
thereunder.  In addition to any remedies provided under the Master Service
Agreement and Consulting Services Agreement, in the event of Cause for
Suspension, Forest shall be entitled to suspend the right of the Schlumberger
Service Provider under this Agreement to provide the particular service, type of
equipment or materials that is the subject of the Cause for Suspension.  The
period of suspension shall be the period of time necessary for the applicable
Schlumberger Service Provider to demonstrate to Forest’s reasonable satisfaction
that the underlying Cause for Suspension has been corrected.  Forest shall
consult with, but shall not be bound by, the Program Development Committee
concerning any suspension for cause and the adequacy of the Schlumberger Service
Provider’s corrective measures.  The existence of a Cause for Suspension of a
particular service, type of equipment or materials shall not effect Forest’s
obligation under Section 10.2 with respect to any other services, equipment or
materials.

 

20.4                        DAMAGES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
EXTENT OF DAMAGES OCCASIONED BY A MATERIAL CARRY PAYMENT DEFAULT, IMMATERIAL
CARRY PAYMENT DEFAULT, MATERIAL DEVELOPMENT COST PAYMENT DEFAULT, IMMATERIAL
DEVELOPMENT COST PAYMENT DEFAULT, MATERIAL EXCLUSIVE SERVICES COMMITMENT
DEFAULT, IMMATERIAL EXCLUSIVE SERVICES COMMITMENT DEFAULT, MATERIAL CONSULTING
SERVICES COMMITMENT DEFAULT OR IMMATERIAL CONSULTING SERVICES COMMITMENT DEFAULT
WOULD BE IMPOSSIBLE OR EXTREMELY

 

58

--------------------------------------------------------------------------------


 

DIFFICULT TO ASCERTAIN AND THAT THE AMOUNT OF THE REMEDY AVAILABLE UNDER
SECTIONS 20.1(a), 20.1(b), 20.2(a), 20.2(b) AND 20.2(c) IS A FAIR AND REASONABLE
ESTIMATE OF SUCH DAMAGES UNDER THE CIRCUMSTANCES AND DOES NOT CONSTITUTE A
PENALTY.

 

ARTICLE XXI
MISCELLANEOUS

 

21.1                        Exhibits and Schedules.  All of the Exhibits and
Schedules referred to in this Agreement are hereby incorporated into this
Agreement by reference and constitute a part of this Agreement.  Each Party to
this Agreement and its counsel has received a complete set of Exhibits and
Schedules prior to and as of the execution of this Agreement.

 

21.2                        Expenses and Taxes.

 

(a)                                 Except as otherwise specifically stated
herein, all fees, costs and expenses incurred by the Parties in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement
shall be paid by the Party incurring the same, including legal and accounting
fees, costs and expenses.

 

(b)                                 All required documentary, filing and
recording fees and expenses in connection with the filing and recording of the
assignments, conveyances or other instruments required to convey title to the
Conveyed Interests (including the Conveyance) shall be borne by STC Eagleville.

 

(c)                                  Forest shall retain responsibility for, and
shall bear and pay all federal income Taxes, state income Taxes, and other
similar Taxes (including any applicable interest or penalties) incurred by or
imposed on Forest under Applicable Law.

 

21.3                        Relationship of Parties.  The rights, duties,
obligations and liabilities of the Parties under this Agreement shall be
individual, not joint or collective.  It is not intended, nor shall the
Transaction Documents ever be construed, to create a mining or other partnership
(other than the Tax Partnership created pursuant to Section 18.3), joint venture
or association or trust.  This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement.  In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

 

21.4                        No Third Party Beneficiaries.  The Parties expressly
agree that this Agreement shall not create any rights in Third Parties and is
not intended to be relied upon by any Person or entity other than the Parties.

 

21.5                        Confidentiality.  Each Party agrees that during the
term of this Agreement (and for a period of 18 months following the termination
of this Agreement), all Confidential Information shall be considered strictly
confidential, shall be kept strictly confidential and shall not be disclosed to
any Person that is not a Party without the prior written consent of the other
Party, except: (a) to an Affiliate of either Party (provided that such Party
shall be liable for any disclosure in breach of the provisions of this Agreement
by such Affiliate); (b) to the extent such

 

59

--------------------------------------------------------------------------------


 

Confidential Information is required to be disclosed pursuant to any law or
pursuant to any stock exchange regulations binding upon a Party (or any of its
Affiliates), or pursuant to any legal proceedings or any order of any
Governmental Authority binding upon a Party (or any of its Affiliates) (provided
that prior to such disclosure, such Party (or its Affiliate) shall notify in
writing the other Party that such request has been made and shall reasonably
cooperate with such other Party to obtain a protective order, confidential
treatment or other remedy (and, in the absence of any such remedy, may disclose
only such portion of the Confidential Information as such disclosing Party (or
its Affiliate) is advised by its counsel that it is legally required to
disclose)); (c) to the officers, managers, directors, representatives and
consultants of such Party (or any of its Affiliates), where the disclosure of
such Confidential Information is necessary to any such Person’s work for such
Party (or any of its Affiliates) (provided that such Party shall be liable for
any disclosure in breach of the provisions of this Agreement by such Person);
(d) to a bona fide prospective transferee of such Party’s interest in the
Program Assets (including a Person with which such Party or its Affiliates are
conducting bona fide negotiations directed toward a merger, consolidation or
sale of a majority of such Party’s or its Affiliate’s equity interests or assets
and properties), to the extent appropriate in order to allow such prospective
transferee to evaluate such Party’s interest in the Program Assets (provided
that such prospective transferee shall have, prior to any such disclosure,
entered into a confidentiality agreement with such Party (or its Affiliate, if
applicable) on terms no less strict than the terms of this Agreement and such
Party (or its Affiliate, if applicable) shall be liable for any disclosure in
breach of this Agreement by such prospective transferee; (e) to any Person
(including to a bank or other financial institution), as is reasonably necessary
in connection with arranging (or maintaining) debt or equity financing of such
Party or its Affiliates (provided that such Person shall have, prior to any such
disclosure, entered into a confidentiality agreement with such Party (or its
Affiliate, if applicable) on terms no less strict than the terms of this
Agreement and such Party (or its Affiliate, if applicable) shall be liable for
any disclosure in breach of the provisions of this Agreement by such Person);
and (f) in the case of Forest, to Forest’s (and any of its Affiliates’)
employees or contractors that are conducting Development Operations, Rework
Operations and Area-Wide Operations.

 

21.6                        Publicity.  None of the Parties or any of their
respective Affiliates shall issue any press release or similar public
announcement pertaining to this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby, without the prior consent of
the other Party (which consent shall not be unreasonably withheld, delayed or
conditioned), except as may be required by law or by obligations pursuant to any
listing agreement with any national securities exchange, as reasonably
determined by the Party issuing such press release or making such public
announcement, in which case such issuing or announcing Party shall provide prior
notice of such press release or public announcement to the other Party.

 

21.7                        Non-Solicitation of Employees.  From and after the
Execution Date hereof, each Party agrees that it will not, and will cause its
Affiliates not to, directly or indirectly (including, without limitation, by
contracting through an independent contractor, consultant, or other Third
Party), without the prior written consent of the other Party (a) entice, induce
or attempt to cause any employee or consultant of the other Party or any
Affiliate of such Party to terminate his or her employment or service
relationship with such Party or any of its Affiliates or (b) hire, or solicit or
contact with a view to the hiring of, any employee or consultant of the other
Party or

 

60

--------------------------------------------------------------------------------


 

any of its Affiliates; provided, however, that none of the foregoing
restrictions shall apply to any employee or consultant of a Party or its
Affiliates who responds to a general advertisement of employment opportunities
by the other Party, or its Affiliates, not specifically directed at such
employee or who contacts a Party or any of its Affiliates on his or her own
initiative.

 

21.8                        Notices.  Any notice, demand or document which
either Party is required or may desire to give to the other will be in writing
and, except as otherwise provided in this Agreement, given by messenger,
nationally recognized courier, overnight delivery, facsimile or other electronic
transmission, or United States certified mail, postage prepaid, return receipt
requested, addressed to the recipient at the location shown below, or at any
other address as any Party may furnish to the other Parties by notice given in
accordance with this provision.  Any Party may, upon notice to the other
Parties, change the address and Person to whom such communications should be
directed.

 

If to STC Eagleville, to:

 

STC Eagleville

c/o Schlumberger Production Management

1200 Enclave Parkway, Suite 100

Houston, Texas 77 077-1733

Attention:  Vice President

Telephone: (832) 424-4965

Facsimile No.: (832) 424-4011

 

With a Copy to:

 

c/o STC Eagleville LLC

c/o Schlumberger Technology Corporation

300 Schlumberger Drive

Sugar Land, Texas 77478

Attention:  Corporate Secretary

Telephone: (281) 285 8349

Facsimile No.: (281) 285-6952

 

If to Schlumberger or Smith, to:

 

Schlumberger Technology Corporation or Smith International, Inc.;

c/o 1325 South Dairy Ashford, Annex #310

Houston, Texas 77077

Telephone: (281) 285-8464

Facsimile No: (281) 285-8544

Attention:  NAM Contracts Manager

 

With a Copy to:

 

STC Eagleville LLC

c/o Schlumberger Production Management

1200 Enclave Parkway, Suite 100

 

61

--------------------------------------------------------------------------------


 

Houston, Texas 77 077-1733

Attention:  Vice President

Telephone: (832) 424-4965

Facsimile No.: (832) 424-4011

 

If to M-I, to:

 

M-I L.L.C.

5950 North Course Drive

Houston, Texas 77072

Telephone: (832) 295-2774

Facsimile No: (832) 295-2501

Attention:  Contracts Administrator-Legal Department

 

With a Copy to:

 

STC Eagleville LLC

c/o Schlumberger Production Management

1200 Enclave Parkway, Suite 100

Houston, Texas 77 077-1733

Attention:  Vice President

Telephone: (832) 424-4965

Facsimile No.: (832) 424-4011

 

If to Forest, to:

 

Forest Oil Corporation

707 17th Street, Suite 3600

Denver, Colorado 80202

Facsimile No.: 303-812-1445

Attention: General Counsel

 

With a Copy to:

 

Forest Oil Corporation

500 Dallas Street, Suite 2700

Houston, Texas 77002

Telephone: 713-830-6800

Facsimile No.: 713-830-6830

Attention: Senior Vice President, Southern Region

 

Any notice delivered or made by messenger, electronic mail or United States mail
will be deemed to be given on the date of actual delivery as shown by messenger
receipt, the sender’s facsimile machine confirmation or other verifiable
electronic receipt, or the registry or certification receipt.  Notwithstanding
the previous sentence, if either Party receives from the other any message via
electronic mail that purports to be a notice under this Agreement but that
contains information that is syntactically incorrect, garbled or otherwise
unintelligible, the recipient will notify the sender and the message containing
the unintelligible information will not

 

62

--------------------------------------------------------------------------------


 

be deemed to be given until it is successfully delivered (including redelivery
by electronic mail) pursuant to this Section 21.8.  Any notice delivered by
overnight mail will be deemed to be given one Business Day after deposit with an
overnight mail or delivery service, postage prepaid.  Any notice delivered by
regular mail will be deemed to be given three Business Days after deposit in a
mailbox maintained by the United States Postal Service, postage prepaid,
registered or certified mail.

 

21.9                        Waivers; Amendments; Assignment.  Any of the terms,
covenants, representations, warranties or conditions hereof may be waived only
by a written instrument executed by or on behalf of the Party waiving
compliance.  No course of dealing on the part of any Party, or their respective
officers, employees, agents or representatives, nor any failure by any Party to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Party at a later time to enforce
the performance of such provision.  No waiver by any Party of any condition, or
any breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation, or
warranty.

 

21.10                 Dispute Resolution of Arbitrable Matters.

 

(a)                                 Any Arbitrable Matter shall be resolved
pursuant to the arbitration procedure set forth in this Section 21.10. 
Notwithstanding the foregoing, any dispute arising under this Agreement or any
other Transaction Document not expressly identified as an Arbitrable Matter
shall not be subject to the arbitration procedure set forth in this
Section 21.10, regardless of whether individual features of such dispute fall
within the scope of an Arbitrable Matter.

 

(b)                                 The place of arbitration shall be Houston,
Texas and the arbitration shall be conducted in accordance with the AAA
Rules except to the extent of any conflict with this Section 21.10.  In addition
to being bound by and adhering to the rules and practices of the AAA and
Applicable Law on arbitrator neutrality, no arbitrator appointed pursuant to
this Section 21.10 shall have worked as an employee or outside counsel for any
Party or its Affiliates during the five year period preceding the arbitration or
have any financial interest in the Arbitrable Matter.  A Party wishing to refer
an Arbitrable Matter to arbitration (hereinafter, a “Claimant”) shall provide
written notice of the Arbitrable Matter to the other Parties (the
“Respondents”).  Once appointed, no arbitrator shall have any ex parte
communications with any Party (or its Affiliates) concerning the arbitration or
the underlying Arbitrable Matter other than communications directly concerning
the selection of the presiding arbitrator, when applicable.

 

(c)                                  For each Arbitrable Matter to be conducted
by three arbitrators pursuant to the AAA Rules, then (i) within 30 days of the
Claimant providing notice to the Respondents of an Arbitrable Matter, the
Claimant and the Respondents shall each appoint one arbitrator, and those
arbitrators so appointed shall select a presiding arbitrator within 30 days
following the appointment of the last Party-appointed arbitrator, and (ii) if
either the Claimant or the Respondents fail to appoint an arbitrator within the
permitted time period or if the Party-

 

63

--------------------------------------------------------------------------------


 

appointed arbitrators fail to appoint the presiding arbitrator within the
permitted time period, then the missing arbitrator(s) shall be selected by AAA
as appointing authority in accordance with the AAA Rules.  For each Arbitrable
Matter to be conducted by one arbitrator pursuant to the AAA Rules, (x) the
Parties will seek to agree on a single arbitrator with experience arbitrating
oil and gas and complex commercial disputes; and (y) if the Parties are not able
to agree upon an arbitrator, an arbitrator shall be appointed in the manner
provided in the AAA Rules.

 

(d)                                 The award of the arbitral tribunal shall be
in writing, state its reasons, and be final and binding, and the Parties also
waive irrevocably their right to any form of appeal, review or recourse to any
state court or other judicial authority, insofar as such waiver may be validly
made.

 

(e)                                  Notwithstanding the agreement to arbitrate
any Arbitrable Matter in this Section 21.10, any Party may apply to the state or
federal courts in Harris County, Texas for interim measures pending appointment
of the arbitration tribunal, including injunction, attachment and conservation
orders or to specifically enforce the terms of this Agreement, in each case
without the requirement to post a bond.  The Parties agree that seeking and
obtaining such court-ordered interim measures shall not waive the right or
obligation to arbitrate.

 

(f)                                   The arbitral tribunal is authorized to
award costs, reasonable attorneys’ fees and expert witness fees and to allocate
them among the Parties.  The award shall include interest at the Default Rate
from the date of any default, breach or other accrual of a claim until the
arbitral award is paid in full.  The arbitrator may not award indirect,
consequential, special or punitive damages.  Unless otherwise directed by the
arbitral tribunal, each Party shall pay its own expenses in connection with the
arbitration.

 

21.11                 WAIVER OF JURY TRIAL.  THE PARTIES KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING BASED ON OR ARISING (DIRECTLY OR INDIRECTLY)
OUT OF THIS AGREEMENT.

 

21.12                 GOVERNING LAW.  EXCEPT TO THE EXTENT THAT THE LAWS OF
ANOTHER JURISDICTION ARE MANDATORILY APPLICABLE, THIS AGREEMENT (AND THE RIGHTS
OF THE PARTIES AND ARISING HEREUNDER) SHALL BE GOVERNED BY, INTERPRETED AND
CONSTRUED UNDER AND ENFORCED PURSUANT TO THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.

 

21.13                 VENUE AND JURISDICTION.  EXCEPT FOR THE ARBITRABLE
MATTERS, WHICH SHALL BE EXCLUSIVELY RESOLVED IN ACCORDANCE WITH SECTION 21.10,
ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR RELATED TO,
DIRECTLY OR INDIRECTLY, TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
SHALL BE LITIGATED, EXCLUSIVELY, IN COURTS IN HOUSTON, HARRIS COUNTY, TEXAS. 
THE PARTIES HEREBY SUBMIT TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL
COURT LOCATED IN

 

64

--------------------------------------------------------------------------------


 

HOUSTON, HARRIS COUNTY, TEXAS, AND HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRANSFER OR CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT IN
ACCORDANCE WITH THIS SECTION 21.13.

 

21.14                 Counterpart Execution.  This Agreement may be executed
simultaneously in one or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

21.15                 NO OTHER AGREEMENTS; NO PAROLE EVIDENCE.  THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH ALL EXHIBITS, SCHEDULES AND
ANNEXES ATTACHED HERETO AND THERETO, CONSTITUTE THE FINAL, ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS ADDRESSED HEREIN AND THEREIN AND
CANNOT AND WILL NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

21.16                 WAIVER OF CONSEQUENTIAL DAMAGES.  NONE OF THE PARTIES
SHALL BE LIABLE TO ANY OTHER PARTY FOR EXEMPLARY, PUNITIVE, TREBLE, INDIRECT OR
CONSEQUENTIAL DAMAGES OR DAMAGES FOR LOST PROFITS OF ANY KIND ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY
SUFFERS SUCH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES
INCURRED IN CONNECTION WITH SUCH DAMAGES) TO A THIRD PARTY, WHICH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER.  SUBJECT TO THE PRECEDING SENTENCE, EACH
PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, WAIVES ANY RIGHT TO
RECOVER PUNITIVE, SPECIAL, EXEMPLARY AND CONSEQUENTIAL DAMAGES, INCLUDING
DAMAGES FOR LOST PROFITS, ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

21.17                 Further Cooperation.  Without limiting the other terms of
this Agreement, after the Execution Date, the Working Interest Parties shall
each execute and deliver, or shall cause to be executed and delivered from time
to time, such further instruments of conveyance and transfer, and shall take
such other actions as any Working Interest Party may reasonably request, to
convey and deliver the Conveyed Interests to STC Eagleville, to perfect STC
Eagleville’s title thereto, and to accomplish the orderly transfer of the
Conveyed Interests to STC Eagleville, in the manner contemplated by this
Agreement and to accomplish the transactions contemplated by this Agreement.  If
any Working Interest Party receives monies belonging to another Party, such
amount shall immediately be paid over to the proper Working Interest Party.

 

21.18                 Filings, Notices and Governmental Approvals.  Promptly
after the Execution Date, STC Eagleville shall (i) record the Conveyance in all
applicable real property records, and (ii) shall actively pursue the
unconditional approval or all applicable Customary Post-Closing

 

65

--------------------------------------------------------------------------------


 

Consents (provided that Forest will cooperate with STC Eagleville in obtaining
such approvals as reasonably necessary).

 

21.19                 Liens and Security Interests.

 

(a)                                 Each Working Interest Party grants to the
other Working Interest Party a Lien upon any interest it now owns or hereafter
acquires in the Program Assets, and a security interest or purchase money
security interest in any interest it now owns or hereafter acquires in the
personal property and fixtures on or used or obtained for use in connection
therewith, to secure performance of all of its obligations under this Agreement,
including payment of expense, interest and fees, the proper disbursement of all
amounts paid hereunder, the conveyance or relinquishment of Working Interests in
any Program Assets as required hereunder, and the proper performance of
operations hereunder.  Such Lien and security interest granted by each Working
Interest Party shall include such Working Interest Party’s leasehold interests,
Working Interests, operating rights and royalty and overriding royalty interests
in the Program Area now owned or hereafter acquired and in lands pooled or
unitized therewith or otherwise becoming subject to this Agreement, the
Hydrocarbons when extracted therefrom and equipment situated thereon or used or
obtained for use in connection therewith (including all wells, tools, and
tubular goods), and accounts (including accounts arising from Imbalances or from
the sale of Hydrocarbons at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

 

(b)                                 Each Working Interest Party represents and
warrants to the other Working Interest Party that the Lien and security interest
granted by such Working Interest Party to the other Working Interest Party shall
be a first and prior Lien, and each Working Interest Party hereby agrees to
maintain the priority of said Lien and security interest against all Persons
acquiring an interest in the Program Assets covered by this Agreement by,
through or under such Working Interest Party.  All parties acquiring an interest
in the Program Assets covered by this Agreement, whether by assignment, merger,
mortgage, operation of law or otherwise, shall be deemed to have taken subject
to the Lien and security interest granted by this Section 21.19 as to all
obligations attributable to such interest hereunder whether or not such
obligations arise before or after such interest is acquired.

 

(c)                                  To the extent that the Working Interest
Parties have a security interest under the Uniform Commercial Code of the State
of Texas, they shall be entitled to exercise the rights and remedies of a
secured party thereunder.  The bringing of a suit and the obtaining of judgment
by a Working Interest Party for the secured indebtedness shall not be deemed an
election of remedies or otherwise affect the Lien rights or security interest as
security for the payment thereof.  In addition, upon default by either Working
Interest Party in the payment of its share of expenses, interests or fees or
upon the improper use of funds (in each case, including any amounts owed to a
Schlumberger Service Provider), the other Working Interest Party shall have the
right, without prejudice to other rights or remedies, to collect from the
purchaser the proceeds from the sale of such Working Interest Party’s share of
Production, plus interest at the Default Rate calculated from the date of
default, breach or other accrual of a claim, until the amount owed by such
Working Interest Party is received, and shall have the right to offset the
amount owed against the proceeds from the sale of such Working Interest

 

66

--------------------------------------------------------------------------------


 

Party’s share of Production. All purchasers of Production may rely on a
notification of Default from a Working Interest Party stating the amount due as
a result of the Default, and both Working Interest Parties waive any recourse
available against purchasers for releasing production proceeds as provided in
this paragraph.

 

(d)                                 If either Working Interest Party does not
perform all of its obligations hereunder, and the failure to perform subjects
such Working Interest Party to foreclosure or execution proceedings pursuant to
the provisions of this Agreement, to the extent allowed by Applicable Law, such
Working Interest Party waives any available right of redemption from and after
the date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed.  In addition, to the extent permitted by Applicable Law, each Working
Interest Party hereby grants to the other Working Interest Party a power of sale
as to any property that is subject to the Lien and security rights granted
hereunder, such power to be exercised in the manner provided by Applicable Law
or otherwise in a commercially reasonable manner and upon reasonable notice.

 

(e)                                  Each Working Interest Party agrees that the
other Working Interest Party shall be entitled to utilize the provisions of
Applicable Law of the State of Texas to enforce the obligations of each Working
Interest Party hereunder.

 

21.20                 Force Majeure.  Subject to the terms of this Agreement, in
the event that a Party is rendered unable, wholly or in part, by reason of an
event of Force Majeure (as hereinafter defined) to carry out its obligations
under this Agreement, other than the obligation to indemnify, make money
payments or furnish security obligations under this Agreement, upon such Party
giving notice and reasonably full particulars of such Force Majeure event in
writing or by electronic message transfer to the other Parties within a
reasonable time after the occurrence of the cause relied upon, the obligation of
the Party giving said notice, insofar as it is affected by such Force Majeure
event, will be suspended during the continuance of any inability so caused, but
for no longer period, and the cause of the Force Majeure so far as possible will
be remedied with all reasonable dispatch.  The term “Force Majeure” as employed
herein will mean an act of God, strike, lockout or other industrial
disturbances, act of the public enemy, war, blockade, riot, lightning, fire,
storm, flood, explosion, government restraint, laws, regulations or orders of
any Governmental Authority exercising jurisdiction or any other event reasonably
beyond the control of the Party claiming suspension.  The above requirement that
any delay caused by a Force Majeure event will be remedied with all reasonable
dispatch will not require the settlement of strikes, lockouts or other labor
difficulty by acceding to the demands of opponents therein when such course is
inadvisable in the discretion of the Party having the difficulty.

 

21.21                 IP Ownership.  All intellectual property originated by a
Schlumberger Service Provider prior to entering into this Agreement and all
intellectual property developed solely by a Schlumberger Service Provider during
the performance of any work under this Agreement or any other Transaction
Document shall belong to the applicable Schlumberger Service Provider.  All
intellectual property originated by Forest prior to entering into this Agreement
and all intellectual property developed solely by Forest during the performance
of any work under this Agreement or any other Transaction Document shall belong
to Forest.  If the Parties jointly develop any intellectual property associated
with any work performed under this Agreement or any other

 

67

--------------------------------------------------------------------------------


 

Transaction Document, such jointly developed intellectual property may be used
by any Party and the Parties shall negotiate in good faith a separate
development agreement to allocate ownership rights.

 

21.22                 Conflict.  In the event of any conflict between the
provisions of this Agreement and the provisions of any other Transaction
Document, including the Operating Agreement, the provisions of this Agreement
shall prevail, but only to the extent of the conflict.

 

21.23                 Covenants Running with the Land.  This Agreement and the
terms, conditions and covenants hereof shall be deemed to be covenants running
with the lands, and a burden upon a Working Interest Party’s interest in the
Program Assets, for the benefit of STC Eagleville’s (with respect to the burden
on Forest) or Forest’s (with respect to the burden on STC Eagleville) interest
in the Program Assets.

 

[Signature Pages Follow]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ Scott Laverde

 

Name:

Scott Laverde

 

Title:

Vice President

 

 

 

 

 

STC EAGLEVILLE, LLC

 

 

 

 

 

By:

/s/ F. Mitton

 

Name:

F. Mitton

 

Title:

Managing Member

 

 

 

 

 

SCHLUMBERGER TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Daniel D. Domeracki

 

Name:

Daniel D. Domeracki

 

Title:

Vice President

 

 

 

 

 

SMITH INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Guy Arrington

 

Name:

Guy Arrington

 

Title:

Vice President

 

69

--------------------------------------------------------------------------------


 

 

M-I L.L.C.

 

 

 

 

 

By:

/s/ Wynn Fontenot

 

Name:

Wynn Fontenot

 

Title:

Vice President - North America

 

70

--------------------------------------------------------------------------------


 

APPENDIX I
DEFINITIONS

 

“AAA” shall mean the American Arbitration Association.

 

“AAA Rules” means the Commercial Arbitration Rules of the AAA, in effect at the
time the relevant arbitration is initiated.

 

“Acquired Leases” has the meaning set forth in Section 16.4 of this Agreement.

 

“Acquisition Notice” has the meaning set forth in Section 16.2 of this
Agreement.

 

“Additional Funding Obligations” has the meaning set forth in Section 8.1 of
this Agreement.

 

“Additional Funding Payments” means the Initial Well Cost Recovery Payments, the
Stage 1 Carry Payments and the Stage 2 Carry Payments.

 

“Advance Payment Request” has the meaning set forth in Section 9.3 of this
Agreement.

 

“AFEs” means authorizations for expenditure delivered under this Agreement or
the Operating Agreement.

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such first Person.  The term “control” and its
derivatives with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other voting interests, by Contract or otherwise.

 

“Aggregate Title Defect Cap” means an amount equal to 15% of the Total Drilling
Carry Cap.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Allocated Value” means, with respect to any Conveyed Interests, the amount set
forth on Exhibit A or Exhibit B, as applicable, under the column “Allocated
Value” for such Conveyed Interests.

 

“AMI Area” has the meaning set forth in Section 16.1 of this Agreement.

 

“Annual Plan and Budget” has the meaning set forth in the Section 6.6(a) of this
Agreement.

 

“Annual Plan and Budget Dispute” has the meaning set forth in
Section 6.6(c)(i) of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Applicable Contracts” means the Contracts to which Forest or its Affiliates are
a party and by which the Assets are bound or subject.

 

“Applicable Law” or “Law” means, with respect to any Person, any law, statute,
code, ordinance, order, determination, rule, regulation, judgment, decree,
injunction, franchise, permit, certificate, license, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority
applicable to such Person.

 

“Approved Area-Wide Costs” means costs and expenses of Approved Area-Wide
Operations.

 

“Approved Area-Wide Operation” means an Area-Wide Operation performed pursuant
to an Approved Area-Wide Proposal.

 

“Approved Costs” means, without duplication, Approved Development Well Costs,
Approved Rework Costs, Approved Area-Wide Costs, costs associated with Pre-Well
Proposal Due Diligence, costs associated with the Program Technical Services
Team, and other costs and expenses properly chargeable to the joint account with
respect to Approved Wells pursuant to the Operating Agreement.

 

“Approved Development Well” means any Development Well for which there is an
Approved Development Well Proposal.

 

“Approved Development Well Costs” means costs and expenses of Approved
Development Well Operations.

 

“Approved Development Well Operations” means Development Operations performed
pursuant to an Approved Development Well Proposal; provided that the “Approved
Development Well Operations” shall be deemed to include Development Operations
performed as of the Execution Date with respect to the Initial Wells.

 

“Approved Development Well Proposal” means a Development Well Proposal that is
approved by the Working Interest Parties pursuant to Section 7.3 of this
Agreement.

 

“Approved Rework Costs” means costs and expenses of Approved Rework Operations.

 

“Approved Rework Operations” means Rework Operations performed pursuant to an
Approved Rework Operation Proposal.

 

“Approved Rework Operation Proposal” means a Rework Operation Proposal that is
approved by the Working Interest Parties in accordance with Section 7.3 of this
Agreement.

 

“Approved Well” means the Initial Wells and any Approved Development Well
located within the Program Area.

 

2

--------------------------------------------------------------------------------


 

“Arbitrable Matters” means (i) Invoice Objections, (ii) disputes arising under
Section 6.6(c), and (iii) disputes arising as a result of an audit performed
pursuant to Section 15 of the Master Service Agreement or Section 5.5 of the
Consulting Services Agreement.

 

“Area-Wide Operations” means a seismic or other geophysical data acquisition
operation, or other similar operation, including geophysical surveys,
microseismic monitoring and core sampling and analysis performed in the Program
Area.

 

“Area-Wide Proposal” means a proposal to perform Area-Wide Operations that
satisfies the requirements of Section 7.2(c) of this Agreement or that was
previously approved by the Program Development Committee as part of the Annual
Plan and Budget.

 

“Assets” means 100% of the right, title and interest in the assets and
properties listed in Section 2.1 (as distinguished from the 50% interest set
forth in such Section 2.1), held by Forest prior to the Execution Date.

 

“Asset Taxes” means ad valorem, property, excise, severance, production, sales,
use or similar Taxes (including any interest, fine, penalty or additions to tax
imposed by Governmental Authorities in connection with such taxes) based upon
operation or ownership of the Conveyed Interests or the Production of
Hydrocarbons therefrom, but excluding, for the avoidance of doubt, (i) income,
capital gains, franchise taxes and similar Taxes, and (ii) Transfer Taxes.

 

“Assumed Obligations” has the meaning set forth in Section 15.1 of this
Agreement.

 

“Budget Year” means a period of 12 consecutive calendar months commencing on
January 1 and ending on December 31.

 

“Burden” means any and all royalties (including lessors’ royalties and
non-participating royalties), overriding royalties, and other Burdens upon,
measured by, or payable out of production.

 

“Business Day” means a day other than a Saturday, a Sunday or any day on which
the banks in Houston, Texas or New York, New York are not open for business.

 

“Carry Default Reassignment Percentage” shall be the percentage of the Stage 1
Carry Amount, the Stage 2 Carry Amount and the Initial Well Stage 1 Carry Amount
that has not been satisfied by Stage 1 Carry Payments, Stage 2 Carry Payments
and Initial Well Cost Recovery Payments as of the time of calculation in
accordance with Section 20.1(a).

 

“Carry Payment Failure” means the failure by STC Eagleville to pay when due the
undisputed amount of a Stage 1 Carry Payment, Stage 2 Carry Payment or Initial
Well Cost Recovery Payment in accordance with this Agreement where such failure
is not cured within 30 days of delivery of written notice from Forest of such
failure.  Payment by STC Eagleville of Schlumberger Service Providers invoices
(regardless of whether such invoices are disputed by Forest in accordance with
Section 11.3) shall not be the basis for a Carry Payment Failure and shall not
be included in the computation of the dollar amount of any such Carry Payment
Failure.

 

3

--------------------------------------------------------------------------------


 

“Cause for Suspension” means with respect to a particular service, type of
equipment or material provided by a particular Schlumberger Service Provider
(i) at least three instances of a defect in performance of a specific service
within a 30-day period (provided that in each instance the defect resulted in
eight (8) hours or more of continuous non-productive time, excluding time
involving tripping in and out of the hole with either drill pipe or a work
string), (ii) a defect in the specific equipment, materials or services that is
not remedied or rectified, or commenced to be remedied or rectified, within four
(4) days of receipt of written notice thereof by Forest, or (iii) the failure on
at least two occurrences within a 60-day period for reasons under the
Schlumberger Service Provider’s control to deliver a specific piece of
equipment, service or material within a reasonable period after the scheduled
delivery date, or (iv) a single incident that Forest reasonably believes gives
rise to an immediate and significant risk to the health or safety of personnel
conducting operations on the Assets.

 

“Claimant” has the meaning set forth in Section 21.10 of this Agreement.

 

“Claim Notice” has the meaning set forth in Section 15.6(b) of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee Members” means the members of the Program Development Committee.

 

“Completion Operation” means all operations, activities, equipment, materials
and services that pertain to completion of a well, including installation of
production casing, conducting fracture stimulation and drilling out of fracture
plugs, or, to the extent required, plugging such well, including restoring and
reseeding of the well location and any associated roads as required by
regulation.

 

“Completion Program” means the detailed written description of plans, procedures
and information pertaining to the Completion Operations.

 

“Confidential Information” means all confidential information, data and
interpretations resulting from the activities under this Agreement with respect
to the Program Assets and the terms and conditions of this Agreement and the
Operating Agreement.

 

“Consent” means any consent to assignment or other similar right pertaining to
an Asset or the transactions contemplated hereby.

 

“Consulting Services” means the consulting services provided by Schlumberger to
Forest, pursuant to the Consulting Services Agreement.  The Consulting Services
shall at a minimum include the services described in the Consulting Services
Agreement.

 

“Consulting Services Agreement” means that certain Consulting Services Agreement
by and between Schlumberger and Forest of even date herewith, in the form of
Exhibit F attached to this Agreement, as the same may be amended, modified or
supplemented by the Parties from time to time.

 

“Consulting Services Commitment Failure” means, other than as permitted in
Section 10.4 of this Agreement, the performance by Third Parties (without the
advance written

 

4

--------------------------------------------------------------------------------


 

consent of the applicable Schlumberger Service Provider) of any Consulting
Services with respect to an Approved Development Well Operation, Approved Rework
Operation, Approved Area-Wide Operation or any other operation performed
pursuant to the Operating Agreement with respect to which STC Eagleville has an
Additional Funding Obligation.  The dollar amount of a Consulting Services
Commitment Failure shall equal the dollar amount that the Schlumberger Service
Provider would have charged for furnishing such Consulting Services.

 

“Contract” means any written or oral contract, agreement, franchise, license
agreement, purchase order, binding bid, commitment or any other legally binding
arrangement, excluding, however, any Lease, Right of Way or other instrument
creating or evidencing an interest in the Conveyed Interests that constitutes
real or immovable property and any Debt Instrument.

 

“Conveyance” means the conveyance from Forest to STC Eagleville pertaining to
the Conveyed Interests, in the form attached as Exhibit E.

 

“Conveyed Interests” has the meaning set forth in Section 2.1 of this Agreement.

 

“Cure Period” has the meaning set forth in Section 3.2(b) of this Agreement.

 

“Customary Post Closing Consents” means the Consents and approvals from
Governmental Authorities for the conveyance of the Conveyed Interests to STC
Eagleville that are customarily obtained after the conveyance of properties
similar to the Conveyed Interests.

 

“Debt Instrument” means any indenture, mortgage, loan, credit agreement, sale
leaseback arrangement, guaranty of any obligation, bond, letter of credit or
similar financial Contract.

 

“Default Rate” means a rate equal to the one month London Inter-Bank Offered
Rate (as published in the Wall Street Journal), plus an additional four and one
half percent (or, if such rate is contrary to Applicable Law, the maximum rate
permitted by Applicable Law).

 

“Defensible Title” shall mean such title of Forest that:

 

(a)                                 with respect to each Lease shown in
Exhibit A or Initial Well shown in Exhibit B, entitles Forest to receive not
less than the percentage set forth in Exhibit A for such Lease or Exhibit B for
such Initial Well, as the Net Revenue Interest of all Hydrocarbons produced,
saved and marketed from such Lease or Initial Well, throughout the duration of
the productive life of such Lease or Initial Well, except for (i) decreases
resulting from the establishment or amendment from and after the Execution Date
of pools or units, (ii) decreases resulting from actions of STC Eagleville, or
(iii) as otherwise stated in Exhibit A or Exhibit B;

 

(b)                                 with respect to each Lease shown in
Exhibit A or Initial Well shown in Exhibit B, obligates Forest to bear a
percentage of the costs and expenses relating to the maintenance, development
and operation of such Lease or Initial Well that is not greater than the Working
Interest set forth in Exhibit A for such Lease or Exhibit B for such Initial
Well, as applicable, except increases in Working Interest to the extent that
they are

 

5

--------------------------------------------------------------------------------


 

accompanied by a proportionate increase in the Net Revenue Interest of Forest,
with respect to such Lease or Initial Well;

 

(c)                                   with respect to each Lease shown in
Exhibit A, entitles Forest to the Net Acres set forth in Exhibit A with respect
to such Lease; and

 

(d)                                  with respect to the Conveyed Interests, is
free and clear of all Encumbrances, other than Permitted Encumbrances.

 

“Development Cost Payment Failure” means the failure by a Working Interest Party
to pay when due the undisputed amount of its Participating Interest Share of
Approved Development Well Costs or Approved Rework Costs in accordance with this
Agreement where such failure is not cured within 30 days of delivery of written
notice from the other Working Interest Party of such failure.  Payments by STC
Eagleville of Schlumberger Service Provider invoices (including by deposit into
the Invoice Obligation Reserve Account) shall not be the basis of a Development
Cost Payment Failure and shall not be included in the computation of the dollar
amount of a Development Cost Payment Failure.

 

“Development Funds Account” means the segregated account established by STC
Eagleville at a commercial banking institution.  All funds deposited by STC
Eagleville in the Development Funds Account shall remain the property of STC
Eagleville until disbursed in accordance with the procedure set forth in
Section 9.8 of this Agreement.

 

“Development Operations” means any Drilling Operation, Completion Operation or
Production System Operation performed with respect to the Program Assets.

 

“Development Well” means any well within the Program Area as to which
Development Operations commenced subsequent to the Execution Date.

 

“Development Well Proposal” means a proposal to perform Development Operations
that satisfies the requirements of Section 7.2(a) of this Agreement.

 

“Dispute Notice” has the meaning set forth in Section 6.6(c)(i) of this
Agreement.

 

“Drilling Carry Obligation” means the obligation of STC Eagleville pursuant to
Sections 8.1(b), 8.1(c) and 8.2 of this Agreement.

 

“Drilling Carry Period” means the period from and including the Execution Date
until the Drilling Carry Termination Date.

 

“Drilling Carry Termination Date” means the earlier to occur of:

 

(a)                                  the date on which the aggregate Drilling
Carry Obligation paid by STC Eagleville in respect of Qualified Carried Costs of
Approved Development Well Operations and Approved Rework Operations otherwise
chargeable to Forest equals the Total Drilling Carry Cap;

 

6

--------------------------------------------------------------------------------


 

(b)                                  the date on which Forest consummates the
sale of its entire Participating Interest Share in the Program Assets; or

 

(c)                                   the date the Drilling Carry Obligation is
extinguished pursuant to Article XX.

 

“Drilling Operations” means all operations, activities, equipment, materials and
services that pertain to moving in, rigging up, logging and testing a well,
including constructing and upgrading access roads, obtaining and preparing the
drillsite, obtaining permits and division order or drillsite title opinions,
obtaining drilling contractor services and consultants necessary for the
drilling of a well, obtaining mud, chemicals, pipe and supplies, and any other
activities related to the foregoing.

 

“Drilling Program” means a detailed written description of plans, procedures and
information pertaining to the Drilling Operations.

 

“Effective Time” means 12:01 a.m. (Central Time) on November 28, 2012.

 

“Encumbrance” means any Lien, mortgage, deed of trust, security interest,
pledge, charge, defect, irregularity or similar encumbrance.

 

“Environmental Condition” means (a) a condition with respect to the air, soil,
subsurface, surface waters, ground waters or sediments that causes a Conveyed
Interest not to be in compliance with any Environmental Law or (b) the existence
with respect to the Conveyed Interest or their operation thereof of any
environmental pollution, contamination, degradation, damage or injury caused by
or related to a Conveyed Interest for which remedial or corrective action is
presently required (or if known, would be presently required) under
Environmental Laws.

 

“Environmental Laws” means any and all Applicable Laws pertaining to health or
the environment in effect in any and all jurisdictions where the properties of
Forest are located, including without limitation, CERCLA, RCRA, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws.

 

“Excluded Assets” means all right, title and interest of Forest or any of its
Affiliates in and to any asset not expressly included in the definition of
“Assets”, including:  (a) all corporate minute books, financial records and
other business records to the extent not related to the Assets; (b) all trade
credits, all accounts, receivables and all other proceeds, income or revenues
attributable to the Assets with respect to any period of time prior to the
Effective Time; (c) all claims and causes of action of Forest or any of its
Affiliates arising under or with respect to any Contracts that are attributable
to periods of time prior to the Effective Time (including claims for adjustments
or refunds); (d) all rights and interests of Forest or any of its Affiliates
(i) under any policy or agreement of insurance or indemnity agreement,
(ii) under any bond, or (iii) to any insurance or condemnation proceeds or
awards arising, in each case, from acts, omissions or events, or damage to or
destruction of property prior to the Effective Time; (e) all claims of Forest or
any of its Affiliates for refunds of or credits, loss carry forwards or similar
tax assets

 

7

--------------------------------------------------------------------------------


 

with respect to (i) production or any other Asset Taxes attributable to any
period prior to the Effective Time, (ii) income, franchise and similar Taxes, or
(iii) any Taxes attributable to the Excluded Assets; (f) all personal property
of Forest or any of its Affiliates not included within the definition of
“Conveyed Interests”; (g) all audit rights arising under any of the Applicable
Contracts (or otherwise) with respect to any period prior to the Effective Time
or to any of the Excluded Assets; (h) all geophysical and other seismic and
related technical data and information relating to the Assets to the extent that
such geophysical and other seismic and related technical data and information is
not transferable without payment of a fee or other penalty to a Person other
than Forest or any Affiliate of Forest that STC Eagleville has not separately
agreed in writing to pay, each such fee or penalty; (i) any offices, office
leases or personal property located on any of the Leases that are not directly
related to the Conveyed Interests; (j) all Contracts that are not Applicable
Contracts; and (k) all rights, obligations and Liabilities related to any item
of litigation listed Schedule 12.6.

 

“Excluded Wells” means the wellbores for all wells within the Program Area as of
the Execution Date other than the Initial Wells.  Excluded Wells include the
wells identified in Exhibit D.

 

“Exclusive Services” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Exclusive Services Commitment” has the meaning set forth in Section 10.1.

 

“Exclusive Services Commitment Failure” means, other than as permitted in
Section 10.4 of this Agreement, the performance by Third Parties (without the
advance written consent of the applicable Schlumberger Service Provider) of any
Exclusive Services with respect to an Approved Development Well Operation,
Approved Rework Operation, Approved Area-Wide Operation or any other operation
performed pursuant to the Operating Agreement with respect to which STC
Eagleville has an Additional Funding Obligation.  The dollar amount of an
Exclusive Services Commitment Failure shall equal the dollar amount that the
Schlumberger Service Provider would have charged for furnishing such Exclusive
Services.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Exercise Period” has the meaning set forth in Section 3.3(a) of this Agreement.

 

“Final Order” means (i) an order or judgment entered by a court of competent
jurisdiction, the operation or effect of which has not been stayed, reversed or
amended and as to which order or judgment (or any revision, modification or
amendment thereof) the time to appeal or seek review or rehearing has expired
and as to which no appeal or petition for review or rehearing was filed or, if
filed, remains pending and (ii) with respect to Arbitrable Matters, the award of
the arbitral tribunal in accordance with Section 21.10.

 

“Force Majeure” has the meaning set forth in Section 21.20 of this Agreement.

 

“Forest” has the meaning set forth in the Preamble.

 

“Forest Indemnified Parties” has the meaning set forth in Section 15.3 of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Fundamental Representations” means those representations and warranties of
Forest set forth in Sections 12.1, 12.2, 12.5, 12.13, 12.14 and 12.16.

 

“GAAP” means generally accepted accounting principles recognized as such by the
Financial Accounting Standards Board (or generally recognized successor)
consistently applied and maintained throughout the period indicated and
consistent with Applicable Laws, except for changes mandated by the Financial
Accounting Standards Board or any similar accounting authority of comparable
standing.  If any change in any accounting principle or practice is required by
the Financial Accounting Standards Board (or generally recognized successor) in
order for such principle or practice to continue as a generally accepted
principle or practice, all financial reports or statements required hereunder or
in connection herewith may be prepared in connection with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only if the Parties agree to do so. Whenever any accounting
term is used herein which is not otherwise defined, it shall be interpreted in
accordance with GAAP, as applicable.

 

“Good Cause” has the meaning set forth in Section 5.4(b) of this Agreement.

 

“Governmental Authority” means any foreign, federal, state, regional, local,
municipal, tribal or other government; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any arbitrator or tribal authority having or asserting jurisdiction.

 

“Hazardous Materials” means and includes (a) all elements or compounds that are
contained in the list of hazardous substances adopted by the United States
Environmental Protection Agency and the list of toxic pollutants designated by
the United States Congress or the Environmental Protection Agency or under any
Hazardous Substance Laws (as hereinafter defined), and (b) any “hazardous
waste,” “hazardous substance,” “toxic substance,” “regulated substance,”
“pollutant” or “contaminant” as defined under any Hazardous Substance Laws.

 

“Hazardous Substance” means any (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any Environmental Law, (b) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, crude oil
or any components, fractions or derivatives thereof released into the
environment or (c) asbestos containing materials, polychlorinated biphenyls,
radioactive materials, urea formaldehyde foam insulation, NORM or radon gas.

 

“Hedge Contract” means any Contract to which Forest or any of its Affiliates is
a party with respect to any swap, forward, future or derivative transaction or
option or similar agreement, whether exchange traded, over-the-counter or
otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or Debt Instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

 

9

--------------------------------------------------------------------------------


 

“HSE” has the meaning set forth in Section 5.5 of this Agreement.

 

“HSE Program” has the meaning set forth in Section 5.5 of this Agreement.

 

“HSR Act” means The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not such item is in liquid or gaseous form),
or any combination thereof, any minerals produced in association therewith.

 

“Imbalance” means any marketing imbalance between the quantity of Hydrocarbons
attributable to the Initial Wells required to be delivered by Forest relating to
the purchase and sale, gathering, transportation, storage, processing (including
any production handling and processing at a separation facility) or marketing of
Hydrocarbons and the quantity of Hydrocarbons attributable to the Initial Wells
actually delivered by Forest, together with any appurtenant rights and
obligations concerning production balancing at the delivery point into the
relevant sale, gathering, transportation, storage or processing facility.

 

“Immaterial Carry Payment Default” means any Carry Payment Failure that is not a
Material Carry Payment Default.

 

“Immaterial Consulting Services Commitment Default” means any Consulting
Services Commitment Failure that is not a Material Consulting Services
Commitment Default.

 

“Immaterial Development Cost Payment Default” means any Development Cost Payment
Failure that is not a Material Development Cost Payment Default.

 

“Immaterial Exclusive Services Commitment Default” means any Exclusive Services
Commitment Failure that is not a Material Exclusive Services Commitment Default.

 

“Indemnified Party” has the meaning set forth in Section 15.6(a) of this
Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 15.6(a) of this
Agreement.

 

“Initial Annual Plan and Budget” has the meaning set forth in Section 6.5 of
this Agreement.

 

“Initial Budget Year” has the meaning set forth in Section 6.5 of this
Agreement.

 

“Initial Well” has the meaning set forth in Section 2.1(a)(iii) of this
Agreement.

 

“Initial Well Cost Recovery Obligation” means the obligations of STC Eagleville
to make the Initial Well Cost Recovery Payments pursuant to Sections 8.1(a) and
8.3 of this Agreement.

 

“Initial Well Cost Recovery Payments” has the meaning set forth in
Section 8.1(a) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Initial Well Cost Recovery Period” means the period from and including the
Execution Date through the point in time at which the Initial Well Costs have
been satisfied by the Initial Well Cost Recovery Payments.

 

“Initial Well Costs” means the sum of (a) STC Eagleville’s Participating
Interest Share of Approved Costs attributable to the Initial Wells from the
Effective Time through the Execution Date, plus (b) the Initial Well Stage 1
Carry Amount.

 

“Initial Well Operations” means the Drilling Operations, Completion Operations,
Production System Operations, and Rework Operations performed with respect to
the Initial Wells.

 

“Initial Well Stage 1 Carry Amount” means the sum of money equal to 20% (subject
to proportionate reduction in accordance with Section 8.1(a)) of the Approved
Costs of Approved Development Well Operations and Approved Rework Operations
performed on the Initial Wells.

 

“Interim Period” means the period from and including the Effective Time until
the Execution Date.

 

“Invoice Objection” means an objection to a Schlumberger Service Provider’s
invoice for services, equipment or materials that satisfies the requirements of
Section 11.3 of this Agreement.

 

“Invoice Adjustment Amount” has the meaning set forth in Section 11.4 of this
Agreement.

 

“Invoice Objection Amount” means the dollar amount of that portion of a
Schlumberger Service Provider’s invoice as to which Forest delivers a timely
Invoice Objection.  The Invoice Objection Amount may never exceed the dollar
amount of the invoice to which such Invoice Obligation relates for the
particular objected to services, equipment or materials described therein.

 

“Invoice Objection Reserve Account” means the segregated account established by
Schlumberger at a commercial banking institution in accordance with Section 11.4
of this Agreement.

 

“Knowledge” means (a) with respect to Forest, the actual knowledge (without due
investigation or inquiry) of any Person employed by Forest that occupies a
senior position and has responsibility with respect to any aspect contemplated
under this Agreement and (b) with respect to STC Eagleville, the actual
knowledge (without due investigation or inquiry) of any Person employed by STC
Eagleville that occupies a senior position and has responsibility with respect
to any aspect contemplated under this Agreement.

 

“Lantern Drilling” means Lantern Drilling Company, a Delaware corporation.

 

“Lantern Drilling Contract” means a drilling contract between Forest and Lantern
Drilling substantially in the form of Exhibit N.

 

11

--------------------------------------------------------------------------------


 

“Leases” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

 

“Liabilities” means any and all claims, causes of actions, payments, charges,
judgments, assessments, liabilities, losses, damages, penalties, fines or costs
and expenses, including any attorney’s fees, legal or other expenses incurred in
connection therewith and including liabilities, costs, losses and damages for
personal injury or death or property damage.

 

“Lien” means any pledge, assignment, lien, charge or Encumbrance of any kind.

 

“Limitation of Liability Exclusions” has the meaning set forth in Section 15.4
of this Agreement.

 

“Master Service Agreement” means that certain Master Service Agreement entered
into between Forest and the Schlumberger Service Providers of even date
herewith, in the form of Exhibit G, as same may be amended, modified or
supplemented by the Parties thereto from time to time.

 

“Material Adverse Effect” means any change, inaccuracy, effect, event, result,
occurrence, condition or fact (for the purposes of this definition, each, an
“event”) (whether foreseeable or not and whether covered by insurance or not)
that has had or would be reasonably likely to have, individually or in the
aggregate with any other event or events, (1) a material adverse effect upon the
ability of Forest to consummate the transactions contemplated by this Agreement
or the Transaction Documents, or to perform its obligations hereunder or
thereunder, or (2) a material adverse effect on the ownership, operation,
financial condition or value of the Assets, taken as a whole as currently owned
and operated as of the Execution Date; provided, however, that Material Adverse
Effect shall not include such material adverse effects resulting from: 
(a) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (b) changes in general market, economic,
financial or political conditions (including changes in commodity prices, fuel
supply or transportation markets, interest or rates) in the area in which the
Assets are located, the United States or worldwide; (c) acts of God, including
hurricanes, storms or other naturally occurring events; (d) acts or failures to
act of Governmental Authorities; (e) civil unrest, any outbreak of disease or
hostilities, terrorist activities or war or any similar disorder; (f) matters
that are cured or no longer exist; (g) casualty losses; (h) any reclassification
or recalculation of reserves in the ordinary course of business; (i) changes in
the prices of Hydrocarbons; and (j) natural declines in well performance.

 

“Material Carry Payment Default” means (i) a Carry Payment Failure with respect
to Approved Development Well Operations or Approved Rework Operations performed
in a single calendar month that exceeds two hundred and fifty thousand and
00/100 Dollars ($250,000.00) or (ii) two or more Carry Payment Failures with
respect to Approved Development Well Operations or Approved Rework Operations
performed in separate calendar months of a Budget Year that combined total in
excess of five hundred thousand and 00/100 Dollars ($500,000.00).

 

“Material Consent” means (i) a Consent that would cause the conveyance of a
Conveyed Interest affected thereby to be void, (ii) a Consent denied in writing
by the holder of such Consent or (iii) a Consent required from a Governmental
Authority (other than a Customary Post Closing Consent).

 

12

--------------------------------------------------------------------------------


 

“Material Consulting Services Commitment Default” means (i) a Consulting
Services Commitment Failure with respect to any Approved Development Well
Operation, Approved Rework Operation, Approved Area-Wide Operation or any other
operation with respect to which STC Eagleville has an Additional Funding
Obligation performed in a single calendar month that exceeds fifty thousand and
00/100 Dollars ($50,000.00), or (ii) two or more Consulting Services Commitment
Failures with respect to any Development Operation, Rework Operation or Approved
Area-Wide Operation performed in separate calendar months of a Budget Year that
combined total in excess of one hundred thousand and 00/100 Dollars
($100,000.00).

 

“Material Contracts” has the meaning set forth in Section 12.7(a) of this
Agreement.

 

“Material Development Cost Payment Default” means (i) a Development Cost Payment
Failure with respect to Approved Development Well Operations or Approved Rework
Operations performed in a single calendar month that exceeds one million five
hundred thousand and 0/100 Dollars ($1,500,000.00) or (ii) two or more
Development Cost Payment Failures with respect to Approved Development Well
Operations or Approved Rework Operations performed in separate calendar months
that the combined total of which exceeds three million and 00/100 Dollars
($3,000,000.00).

 

“Material Exclusive Services Commitment Default” means (i) an Exclusive Services
Commitment Failure with respect to any Approved Development Well Operation,
Approved Rework Operation, Approved Area-Wide Operation or any other operation
with respect to which STC Eagleville has an Additional Funding Obligation
performed in a single calendar month that exceeds five hundred thousand and
00/100 Dollars ($500,000.00), or (ii) two or more Exclusive Services Commitment
Failures with respect to any Development Operation, Rework Operation or Approved
Area-Wide Operation performed in separate calendar months of a Budget Year that
combined total in excess of one million and 00/100 Dollars ($1,000,000.00).

 

“Memorandum of ADA” means the Memorandum of Acquisition and Development
Agreement attached as Exhibit “H-2” to the Operating Agreement.

 

“Memorandum of Operating Agreement” means the Memorandum of Operating Agreement
attached as Exhibit “H-1” to the Operating Agreement.

 

“M-I” has the meaning set forth in the Preamble.

 

“Net Acre” means, as computed separately with respect to each Lease, (a) the
number of gross acres in the lands covered by such Lease, multiplied by (b) the
undivided percentage interest in oil, gas or other minerals covered by such
Lease in such lands, multiplied by (c) Forest’ Working Interest in such Lease;
provided that if items (b) or (c) vary as to different areas of such lands
(including depths) covered by such Lease, a separate calculation shall be done
for each such area as if it were a separate Lease.

 

“Net Revenue Interest” means, with respect to any Lease, the interest in and to
all Hydrocarbons produced, saved and sold from or allocated to such Lease, after
giving effect to all royalties, overriding royalties, production payments,
carried interests, net profits interests, reversionary interest and other
Burdens upon, measured by or payable out of production therefrom.

 

13

--------------------------------------------------------------------------------


 

“New Technology Operation” means an operation proposed by a Schlumberger Service
Provider and accepted by STC Eagleville to provide under the Master Services
Agreement a service, type of equipment or material that is a new technology
being developed by that Schlumberger Service Provider and which the Schlumberger
Service Provider wishes to evaluate.

 

“Offered Interest” has the meaning set forth in Section 17.2(b) of this
Agreement.

 

“Offeror” has the meaning set forth in Section 17.2(b) of this Agreement.

 

“Operating Agreement” has the meaning set forth in Section 5.3 of this
Agreement.

 

“Operator” has the meaning set forth in Section 5.4(a)of this Agreement.

 

“Option Acreage” has the meaning set forth in Section 16.2 of this Agreement.

 

“Participating Interest Share” means the percentage set forth next to each
Working Interest Party’s name in Section 5.2(a), as adjusted pursuant to
Section 5.2(b), to reflect each Working Interest Party’s undivided share of the
aggregate rights and obligations of the Working Interest Parties under the terms
of (a) this Agreement and (b) the Operating Agreement.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Party Executive” has the meaning set forth in Section 6.6(c)(ii) of this
Agreement.

 

“Permits” has the meaning set forth in Section 12.18 of this Agreement.

 

“Permitted Encumbrances” means:

 

(a)                                 lessor’s royalties, non-participating
royalties, overriding royalties, reversionary interests and similar Burdens
upon, measured by, or payable out of production if the net cumulative effect of
such Burdens does not (i) operate to reduce the Net Revenue Interest of Forest
in any Lease or Initial Well below the Net Revenue Interest set forth in
Exhibit A for such Lease or Exhibit B for such Initial Well, (ii) obligate
Forest to bear a Working Interest for any Lease or Initial Well that is greater
than the Working Interest set forth in Exhibit A for such Lease or Exhibit B for
such Initial Well (unless the Net Revenue Interest for such Lease or Initial
Well is greater than the Net Revenue Interest set forth in Exhibit A or
Exhibit B, as applicable, in the same proportion as any increase in such Working
Interest), or (iii) reduce the Net Acres for any Lease to an amount less than
the Net Acres set forth in Exhibit A for such Lease;

 

(b)                                 Liens for Asset Taxes or assessments not yet
due or delinquent or, if delinquent, that are being contested in good faith in
the normal course of business;

 

(c)                                  Customary Post-Closing Consents;

 

(d)                                 conventional rights of reassignment upon
final intention to abandon or release the Assets;

 

14

--------------------------------------------------------------------------------


 

(e)                                  such Title Defects as STC Eagleville has
waived in writing;

 

(f)                                   all Applicable Laws and rights reserved to
or vested in any Governmental Authority (i) to control or regulate any Asset in
any manner; (ii) by the terms of any right, power, grant or Permit, or by any
provision of Law, to terminate such right, power, grant or Permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to use such property in a manner that does not materially
impair the use of such property for the purposes for which it is currently
owned; and (iv) to enforce any obligations or duties affecting the Assets to any
Governmental Authority with respect to any Permit;

 

(g)                                  rights of a common owner of any interest in
rights-of-way or easements currently held by Forest and such common owner as
tenants in common or through common ownership;

 

(h)                                 easements, conditions, covenants,
restrictions, servitudes, Permits, rights-of-way, surface leases and other
rights in the Assets for the purpose of surface operations, roads, alleys,
highways, railways, pipelines, transmission lines, transportation lines,
distribution lines, power lines, telephone lines, and removal of timber,
grazing, logging operations, canals, ditches, reservoirs and other like
purposes, or for the joint or common use of real estate, rights-of-way,
facilities and equipment, in each case, that (i) do not materially impair the
use or operation of the Assets for the purposes of oil and gas development, and
(ii) would be accepted by a reasonably prudent and sophisticated buyer in the
business of owning, exploring, developing and operating similar oil and gas
properties;

 

(i)                                     the other matters specifically set forth
on Exhibit A or Exhibit B;

 

(j)                                    the terms and conditions of this
Agreement; and

 

(k)                                 all other charges, Encumbrances, agreements,
instruments, obligations, defects and irregularities (but not Liens) affecting
the Assets that individually or in the aggregate (i) are not such as to
materially interfere with the operation or use of any of the Assets (as
currently owned and operated), (ii) would be accepted by a reasonably prudent
and sophisticated buyer in the business of owning, exploring, developing and
operating similar oil and gas properties, and (iii) do not (A) reduce the Net
Revenue Interest of Forest in any Lease or Initial Well below the Net Revenue
Interest set forth in Exhibit A for such Lease or Exhibit B for such Initial
Well, (B) obligate Forest to bear a Working Interest for any Lease or Initial
Well that is greater than the Working Interest set forth in Exhibit A for such
Lease or Exhibit B for such Initial Well (unless the Net Revenue Interest for
such Lease or Initial Well is greater than the Net Revenue Interest set forth in
Exhibit A or Exhibit B, as applicable, in the same proportion as any increase in
such Working Interest), or (C) reduce the Net Acres for any Lease to an amount
less than the Net Acres set forth in Exhibit A for such Lease.

 

15

--------------------------------------------------------------------------------


 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.

 

“Personal Property” has the meaning set forth in Section 2.1(a)(v) of this
Agreement.

 

“Pre-Signing Initial Well Revenue” has the meaning set forth in Section 8.5 of
this Agreement.

 

“Pre-Well Proposal Due Diligence” means the due diligence to be performed by
Forest as Operator pursuant to this Agreement and the Operating Agreement with
respect to title and environmental matters.

 

“Preferential Purchase Right” has the meaning set forth in Section 12.9 of this
Agreement.

 

“Preliminary Completion Program” means a high-level written description of the
proposed procedure for the completion of a Development Well.

 

“Preliminary Drilling Program” means a high-level written description of plans,
procedures and information pertaining to the Drilling Operations.

 

“Pricing Commitment” has the meaning set forth in Section 10.5.

 

“Pricing Default” has the meaning set forth in Section 20.3(a) of this
Agreement.

 

“Production” means, with respect to a Party, such Party’s and its Affiliates’
respective share of Hydrocarbon production from or allocable to any of their
interests in the Assets.

 

“Production System Operations” means the equipment, labor, and services needed
to produce, separate, store, treat and transfer the produced Hydrocarbons from
the wellhead to the point of custody transfer.

 

“Production System Program” means a written program detailing equipment, labor
and services needed to produce, separate, store, treat and transfer the produced
Hydrocarbons from the wellhead to the point of custody transfer, including, but
not limited to, a flow diagram and location system plat.

 

“Production Team” shall mean a senior production engineer employed by STC
Eagleville and assigned to the Production Team by STC Eagleville and a
production engineer employed by Forest and assigned to the Production Team by
Forest.  Each Working Interest Party has the right to change its designated
employee.

 

“Program Area” means the area described in Exhibit K, as may be expanded
pursuant to Article XVI of this Agreement, provided that the Program Area shall
not include any lease or other property (or portion thereof) to the extent that
it is an Excluded Asset or that is otherwise excluded from this Agreement
pursuant to Section 2.2 of this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Program Assets” means all right, title and interest of the Working Interest
Parties within the Program Area in and to the Assets and any Acquired Leases and
related assets acquired under Article XVI.

 

“Program Development Committee” has the meaning set forth in Section 6.1 of this
Agreement.

 

“Program Technical Services Team” means the Subsurface Team, Well Team,
Production Team, together with the drilling group integrated services
coordinator employed and designated by STC Eagleville and a reservoir production
group integrated services coordinator employed and designated by STC Eagleville
as described in the organization chart attached as Exhibit O.

 

“Program Termination Date” has the meaning set forth in Section 19.1.

 

“Properties” has the meaning set forth in Section 2.1(a)(iv) of this Agreement.

 

“Proposed Tag-Along Sale” has the meaning set forth in Section 17.2(a) of this
Agreement.

 

“Qualified Carried Costs” means Approved Development Well Costs or Approved
Rework Costs.

 

“Properties” has the meaning set forth in Section 2.1(a)(iv) of this Agreement.

 

“Records” has the meaning set forth in Section 2.1(b)(ii) of this Agreement.

 

“Regulations” means the Income Tax Regulations, including temporary regulations,
promulgated under the Code, as the regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Rejected Development Operation” means a Development Operation as to which
(i) Forest issued a Development Well Proposal satisfying the requirements of
Section 7.2(a) of this Agreement, (ii) the Development Well Proposal was
rejected by STC Eagleville as provided in Section 7.3 of this Agreement, and
(iii) Forest actually commenced the proposed Development Operation within 60
days of the issuance of the Development Well Proposal and diligently pursued
operations thereafter.

 

“Rejected Rework Acreage Zone” means the zone within the Rejected Rework Well in
which the Rework Operation was to be performed as specified in the applicable
Rework Operation Proposal with respect to the 240 acres surrounding the Rejected
Rework Well in the form of a square or a rectangle, whichever is appropriate, to
locate the wellbore path as close as reasonably practicable to the center of
such acreage solely to the depth to which the Rejected Rework Well was drilled. 
Notwithstanding the foregoing, (i) a previously Approved Well (as to which there
was no Rework Operation Proposal rejected by STC Eagleville as provided in
Section 7.3 of this Agreement), and (ii) a 80 acre block surrounding each
Approved Well in the form of a square or a rectangle, whichever is appropriate,
to locate the path of the Approved

 

17

--------------------------------------------------------------------------------


 

Well’s wellbore as close as reasonably practicable to the center of the 80 acre
block, shall not be included as Rejected Rework Acreage Zone.

 

“Rejected Rework Operation” means a Rework Operation as to which (i) Forest
issued a Rework Operation Proposal satisfying the requirements of
Section 7.2(b) of this Agreement, (ii) the Rework Operation Proposal was
rejected by STC Eagleville as provided in Section 7.3 of this Agreement, and
(iii) Forest actually commenced the proposed Rework Operation within 60 days of
the issuance of the Rework Operation Proposal and diligently pursued operations
thereafter.

 

“Rejected Rework Well” means an Approved Well as to which (i) Forest issued a
Rework Operation Proposal satisfying the requirements of Section 7.2(b),
(ii) the Rework Operation Proposal was rejected by STC Eagleville as provided in
Section 7.3 of this Agreement, and (iii) Forest actually commenced the proposed
Rework Operation on the well within 60 days of issuance of the Rework Operation
Proposal and diligently pursued operations thereafter.

 

“Rejected Well” means a Development Well as to which (i) Forest issued a
Development Well Proposal satisfying the requirements of Section 7.2(a) of this
Agreement, (ii) the Development Well Proposal was rejected by STC Eagleville as
provided in Section 7.3 of this Agreement, and (iii) Forest actually commenced
the proposed operations on the well within 60 days of the issuance of the
Development Well Proposal and diligently pursued operations thereafter.

 

“Rejected Well Acreage” means the wellbore for a Rejected Well and the 240 acres
surrounding such well in the form of a square or a rectangle, whichever is
appropriate, to locate the wellbore path as close as reasonably practicable to
the center of such acreage.  Notwithstanding the foregoing, (i) a previously
Approved Well (as to which there was no Rework Operation Proposal rejected by
STC Eagleville as provided in Section 7.3 of this Agreement), and (ii) a 80 acre
block surrounding each Approved Well in the form of a square or a rectangle,
whichever is appropriate, to locate the path of the Approved Well’s wellbore as
close as reasonably practicable to the center of the 80 acre block, shall not be
included as Rejected Well Acreage.

 

“Respondent” has the meaning set forth in Section 21.10 of this Agreement.

 

“Rework Operation Proposal” means a proposal to perform Rework Operations that
satisfies the requirements of Section 7.2(b) of this Agreement.

 

“Rework Operations” means operations occurring after the date and time of first
production and shall include planning and direct administrative work and any
single operation conducted in the wellbore of a well after it is completed to
recomplete the well by performing Completion Operations on a zone that is not
currently open to production, in the wellbore including, but not limited to,
operations to plug back, reopen, deepen, sidetrack, recomplete or stimulate.

 

“Rights-Of-Way” has the meaning set forth in Section 2.1(a)(iv) of this
Agreement.

 

“Schlumberger” has the meaning set forth in the Preamble.

 

18

--------------------------------------------------------------------------------


 

“Schlumberger Service Providers” has the meaning set forth in the Preamble.

 

“Schlumberger Service Providers Notice” has the meaning set forth in Section 9.7
of this Agreement.

 

“Smith” has the meaning set forth in the Preamble.

 

“Stage 1 Carry Amount” means, subject to adjustment in accordance with
Section 3.2(c)(ii), 3.3(a) or 3.3(b), the sum of sixty million and 00/100
Dollars ($60,000,000.00).

 

“Stage 1 Carry Payments” has the meaning set forth in Section 8.1(b) of this
Agreement.

 

“Stage 1 Carry Period” means the period from the Execution Date through the
point in time at which the Stage 1 Carry Amount has been satisfied by
(a) payment of the Initial Well Stage 1 Carry Amount, plus (b) Stage 1 Carry
Payments.

 

“Stage 2 Carry Amount” means, subject to adjustment in accordance with
Section 3.2(c)(ii), 3.3(a) or 3.3(b), the sum of thirty million and 00/100
Dollars ($30,000,000.00).

 

“Stage 2 Carry Payments” has the meaning set forth in Section 8.1(c) of the
Agreement.

 

“Stage 2 Carry Period” means the period from the end of the Stage 1 Carry Period
through the point in time at which the Stage 2 Carry Amount has been satisfied
by (a) payment of any portion of the Initial Well Stage 1 Carry Amount that was
not satisfied during the Stage 1 Carry Period, plus (b) Stage 2 Carry Payments.

 

“STC Eagleville” has the meaning set forth in the Preamble.

 

“STC Eagleville Indemnified Parties” has the meaning set forth in Section 15.2
of this Agreement.

 

“Straddle Period” shall mean any tax period beginning before and ending after
the Effective Time.

 

“Subsurface Team” shall mean the following four categories of personnel:
(i) geologist; (ii) geophysicist; (iii) petrophysicist; and (iv) reservoir
engineer.  Separate STC Eagleville employees designated by STC Eagleville shall
be assigned to each of the four categories as Subsurface Team members.  Forest
shall (to the extent desired) designate a Forest employee to be assigned to each
of the four categories as Subsurface Team members.  Each Working Interest Party
has the right to change designated employees.

 

“Tag-Along Interest” has the meaning set forth in Section 17.2(c) of this
Agreement.

 

“Tag-Along Notice” has the meaning set forth in Section 17.2(b) of this
Agreement.

 

19

--------------------------------------------------------------------------------


 

“Tag-Along Offer” has the meaning set forth in Section 17.2(b) of this
Agreement.

 

“Tag-Along Rights” has the meaning set forth in Section 17.2(a) of this
Agreement.

 

“Tax Partnership” has the meaning set forth in Section 18.3 of this Agreement.

 

“Tax Purposes” has the meaning set forth in Section 18.3 of this Agreement.

 

“Tax Partnership Agreement” means that certain Tax Partnership Agreement by and
between STC Eagleville and Forest of even date herewith, substantially in the
form of Exhibit P attached to this Agreement.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, rendition or other document or information
filed with or submitted to, or required to be filed with or submitted to, any
Governmental Authority in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any legal requirement
relating to any Tax, including any exhibit, schedule or attachment thereto or
any amendment thereof.

 

“Taxes” means all income, profits, franchise, sales, use, ad valorem, property,
severance, production, excise, stamp, documentary, real property transfer or
gain, gross receipts, goods and services, registration, capital, transfer or
withholding taxes or other governmental fees or charges imposed by any
Governmental Authority, including any interest, penalties or additional amounts
that may be imposed with respect thereto, and including any liability for the
payment of any amounts of any of the foregoing types as a result of being a
member of an affiliated, consolidated, combined or unitary group, or being a
party to any agreement or arrangement whereby liability for payment of such
amounts was determined or taken into account with reference to the liability of
any other Person, or as a transferee or successor or otherwise.

 

“Termination Event” has the meaning set forth in Section 19.1 of this Agreement.

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“Third Party Agreement” has the meaning set forth in Section 5.3.

 

“Third Party Claim” has the meaning set forth in Section 15.6(b) of this
Agreement.

 

“Title Arbitrator” has the meaning set forth in Section 3.2(f) of this
Agreement.

 

“Title Defect” shall mean any lien, charge, Encumbrance, defect, or other matter
that, as of the Execution Date, causes Forest not to have Defensible Title in
and to the Conveyed Interests.

 

“Title Defect Amount” has the meaning set forth in Section 3.2(c)(ii) of this
Agreement.

 

“Title Defect Claim Date” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

“Title Defect Deductible” has the meaning set forth in Section 3.2(c) of this
Agreement.

 

“Title Defect Notice” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

“Title Defect Property” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

“Title Dispute” has the meaning set forth in Section 3.2(f) of this Agreement.

 

“Total Drilling Carry Cap” means the sum of the Stage 1 Carry Amount and the
Stage 2 Carry Amount, which as of the Execution Date equals ninety million and
00/100 Dollars ($90,000,000.00).

 

“Transaction Documents” means (a) this Agreement, (b) the Master Service
Agreement, (c) the Consulting Services Agreement, (d) the Operating Agreement,
(e) the Conveyance and (f) any other documents and instruments entered into in
connection with this Agreement.

 

“Transfer” means a voluntary or involuntary, direct or indirect sale,
assignment, transfer, conveyance, exchange, bequest, devise, pledge, granting of
a lien or encumbrance, gift or any other alienation or disposition (in each
case, with or without consideration), whether by assignment, sale, farmout,
pledge or otherwise, by a Party of all or any part of its interest in the Assets
or the granting of any overriding royalty interest, production payment, net
profits interest or other similar interest covering all or any part of a Party’s
interest in the Program Assets.

 

“Unit” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.

 

“Unit Acreage” has the meaning set forth in Section 16.2 of this Agreement.

 

“Well Team” shall mean the following two categories of personnel:  (i) drilling
engineer; and (ii) completion engineer.  STC Eagleville shall assign senior
drilling engineers and a senior completion engineer employed by STC Eagleville
to the Well Team.  Forest shall assign a drilling engineer and completion
engineer to the Well Team.  Each Working Interest Party has the right to change
its designated employees.

 

“Working Interest” means the interest in and to a Lease that is burdened with
the obligation to bear and pay costs and expenses of maintenance, development
and operations on or in connection with such Lease, but without regard to the
effect of any royalties, overriding royalties, production payments, net profits
interests and other similar Burdens upon, measured by or payable out of
production.

 

“Working Interest Parties” has the meaning set forth in the Recitals.

 

“Working Interest Party Representative” has the meaning set forth in Section 6.4
of this Agreement.

 

21

--------------------------------------------------------------------------------